Exhibit 10.7

 

[EXECUTION COPY]

 

 

 

TRONOX WORLDWIDE LLC,

 

TRONOX FINANCE CORP.,

 

THE GUARANTORS PARTIES HERETO,

 

 

AND

 

 

CITIBANK, N.A.,
AS TRUSTEE

 

 

91/2 % Senior Notes due 2012

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of November 28, 2005

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

 

1

Section 1.1.

Definitions.

 

1

Section 1.2.

Other Definitions.

 

29

Section 1.3.

Incorporation by Reference of Trust Indenture Act

 

32

Section 1.4.

Rules of Construction

 

33

 

 

 

 

ARTICLE II THE NOTES

 

33

Section 2.1.

Form, Dating and Terms.

 

33

Section 2.2.

Execution and Authentication

 

38

Section 2.3.

Registrar and Paying Agent

 

39

Section 2.4.

Paying Agent to Hold Money in Trust

 

39

Section 2.5.

Holder Lists

 

40

Section 2.6.

Transfer and Exchange.

 

40

Section 2.7.

Form of Certificates to be Delivered in Connection with Transfers Pursuant to
Regulation S and Rule 144A.

 

43

Section 2.8.

Mutilated, Destroyed, Lost or Wrongfully Taken Notes

 

45

Section 2.9.

Outstanding Notes

 

46

Section 2.10.

Cancellation

 

46

Section 2.11.

Payment of Interest; Defaulted Interest

 

46

Section 2.12.

Computation of Interest

 

47

Section 2.13.

CUSIP Numbers

 

47

 

 

 

 

ARTICLE III COVENANTS

 

48

Section 3.1.

Payment of Notes

 

48

Section 3.2.

Reports

 

48

Section 3.3.

Incurrence of Indebtedness and Issuance of Preferred Stock.

 

49

Section 3.4.

Restricted Payments.

 

53

Section 3.5.

Liens

 

57

Section 3.6.

Dividend and Other Payment Restrictions Affecting Subsidiaries.

 

57

Section 3.7.

Asset Sales.

 

60

Section 3.8.

Transactions with Affiliates.

 

62

Section 3.9.

Change of Control

 

64

Section 3.10.

Future Note Guarantees

 

65

Section 3.11.

Sale and Leaseback Transactions

 

66

Section 3.12.

Business Activities

 

66

Section 3.13.

Designation of Restricted and Unrestricted Subsidiaries

 

66

Section 3.14.

Maintenance of Office or Agency

 

67

Section 3.15.

Corporate Existence

 

67

Section 3.16.

Payment of Taxes and Other Claims

 

67

Section 3.17.

Compliance Certificate

 

68

Section 3.18.

Further Instruments and Acts

 

68

Section 3.19.

Statement by Officers as to Default

 

68

Section 3.20.

Payments for Consent

 

68

 

i

--------------------------------------------------------------------------------


 

Section 3.21.

Restrictions on Activities of Tronox Finance

 

68

Section 3.22.

Elimination of Covenants

 

69

 

 

 

 

ARTICLE IV SUCCESSOR COMPANY

 

69

Section 4.1.

Merger, Consolidation or Sale of Assets

 

69

 

 

 

 

ARTICLE V REDEMPTION OF NOTES

 

70

Section 5.1.

Optional Redemption

 

70

Section 5.2.

Applicability of Article

 

71

Section 5.3.

Election to Redeem; Notice to Trustee

 

71

Section 5.4.

Selection by Trustee of Notes to Be Redeemed

 

71

Section 5.5.

Notice of Redemption

 

71

Section 5.6.

Deposit of Redemption Price

 

73

Section 5.7.

Notes Payable on Redemption Date

 

73

Section 5.8.

Notes Redeemed in Part

 

73

 

 

 

 

ARTICLE VI DEFAULTS AND REMEDIES

 

74

Section 6.1.

Events of Default

 

74

Section 6.2.

Acceleration

 

76

Section 6.3.

Other Remedies

 

76

Section 6.4.

Waiver of Past Defaults

 

77

Section 6.5.

Control by Majority

 

77

Section 6.6.

Limitation on Suits

 

77

Section 6.7.

Rights of Holders to Receive Payment

 

78

Section 6.8.

Collection Suit by Trustee

 

78

Section 6.9.

Trustee May File Proofs of Claim

 

78

Section 6.10.

Priorities

 

78

Section 6.11.

Undertaking for Costs

 

79

Section 6.12.

Additional Payments

 

79

Section 6.13.

Waiver of Stay, Extension and Usury Laws

 

79

 

 

 

 

ARTICLE VII TRUSTEE

 

80

Section 7.1.

Duties of Trustee

 

80

Section 7.2.

Rights of Trustee

 

81

Section 7.3.

Individual Rights of Trustee

 

82

Section 7.4.

Trustee’s Disclaimer

 

82

Section 7.5.

Notice of Defaults

 

83

Section 7.6.

Reports by Trustee to Holders

 

83

Section 7.7.

Compensation and Indemnity

 

83

Section 7.8.

Replacement of Trustee

 

84

Section 7.9.

Successor Trustee by Merger

 

85

Section 7.10.

Eligibility; Disqualification

 

85

Section 7.11.

Preferential Collection of Claims Against Issuers

 

85

 

 

 

 

ARTICLE VIII LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

85

Section 8.1.

Option to Effect Legal Defeasance or Covenant Defeasance

 

85

Section 8.2.

Legal Defeasance and Discharge

 

85

 

ii

--------------------------------------------------------------------------------


 

Section 8.3.

Covenant Defeasance

 

86

Section 8.4.

Conditions to Legal or Covenant Defeasance

 

87

Section 8.5.

Deposited Cash and Government Securities to be Held in Trust; Other
Miscellaneous Provisions

 

88

Section 8.6.

Repayment to Company

 

88

Section 8.7.

Reinstatement

 

89

 

 

 

 

ARTICLE IX AMENDMENTS

 

89

Section 9.1.

Without Consent of Holders

 

89

Section 9.2.

With Consent of Holders

 

90

Section 9.3.

Compliance with Trust Indenture Act

 

91

Section 9.4.

Revocation and Effect of Consents and Waivers

 

91

Section 9.5.

Notation on or Exchange of Notes

 

91

Section 9.6.

Trustee To Sign Amendments

 

92

 

 

 

 

ARTICLE X NOTE GUARANTEE

 

92

Section 10.1.

Note Guarantee

 

92

Section 10.2.

Limitation on Liability; Termination, Release and Discharge.

 

93

Section 10.3.

Limitation of Guarantors’ Liability

 

95

Section 10.4.

Contribution

 

95

 

 

 

 

ARTICLE XI SATISFACTION AND DISCHARGE

 

95

Section 11.1.

Satisfaction and Discharge

 

95

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

96

Section 12.1.

Trust Indenture Act Controls

 

96

Section 12.2.

Notices

 

96

Section 12.3.

Communication by Holders with other Holders

 

97

Section 12.4.

Certificate and Opinion as to Conditions Precedent

 

97

Section 12.5.

Statements Required in Certificate or Opinion

 

98

Section 12.6.

When Notes Disregarded

 

98

Section 12.7.

Rules by Trustee, Paying Agent and Registrar

 

98

Section 12.8.

Legal Holidays

 

98

Section 12.9.

GOVERNING LAW

 

98

Section 12.10.

No Recourse Against Others

 

98

Section 12.11.

Successors

 

99

Section 12.12.

Multiple Originals

 

99

Section 12.13.

Qualification of Indenture

 

99

Section 12.14.

Severability

 

99

Section 12.15.

No Adverse Interpretation of Other Agreements

 

99

Section 12.16.

Table of Contents; Headings

 

99

Section 12.17.

Rights of Paying Agent and Registrar

 

99

 

 

 

 

EXHIBIT A

Form of the Note

 

 

EXHIBIT B

Form of the Exchange Note

 

 

EXHIBIT C

Form of Supplemental Indenture

 

 

 

iii

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

 

TIA
Section

 

Indenture
Section

 

310(a)(1)

 

7.10

 

(a)(2)

 

7.10

 

(a)(3)

 

N/A

 

(a)(4)

 

N/A.

 

(b)

 

7.8; 7.10

 

(c)

 

N/A

 

311(a)

 

7.11

 

(b)

 

7.11

 

(c)

 

N/A

 

312(a)

 

2.5

 

(b)

 

12.3

 

(c)

 

12.3

 

313(a)

 

7.6

 

(b)(1)

 

7.6

 

(b)(2)

 

7.6

 

(c)

 

7.6

 

(d)

 

7.6

 

314(a)

 

3.2; 12.2

 

(b)

 

N/A

 

(c)(1)

 

11.4

 

(c)(2)

 

11.4

 

(c)(3)

 

N/A

 

(d)

 

N/A

 

(e)

 

12.5

 

315(a)

 

7.1

 

(b)

 

7.5; 12.2

 

(c)

 

7.1

 

(d)

 

7.1

 

(e)

 

6.11

 

316(a)(last sentence)

 

12.6

 

(a)(1)(A)

 

6.5

 

(a)(1)(B)

 

6.4

 

(a)(2)

 

N/A

 

(b)

 

6.7

 

317(a)(1)

 

6.8

 

(a)(2)

 

6.9

 

(b)

 

2.4

 

318(a)

 

12.1

 

 

N/A means Not Applicable.

 

Note:  This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

iv

--------------------------------------------------------------------------------


 

INDENTURE dated as of November 28, 2005, among TRONOX WORLDWIDE LLC, a Delaware
limited liability company (the “Company”), TRONOX FINANCE CORP., a Delaware
corporation (“Tronox Finance” and, together with the Company, the “Issuers”),
TRONOX INCORPORATED, a Delaware corporation (“Parent”), each other Guarantor (as
defined herein) from time to time party hereto and CITIBANK, N.A., a national
banking association, as trustee (the “Trustee”).

 

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of (i) the Issuers’ 9½ % Senior Notes
due 2012, issued on the date hereof (the “Initial Notes”), (ii) if and when
issued, an unlimited principal amount of additional 9½ % Senior Notes due 2012
of the Issuers in a non-registered offering or in a registered offering of the
Issuers that may be offered from time to time subsequent to the date hereof (the
“Additional Notes”) and (iii) if and when issued, the Issuers’ 9½ % Senior Notes
due 2012 that may be issued from time to time in exchange for Initial Notes or
any Additional Notes in an offer registered under the Securities Act as provided
in the Registration Rights Agreement (as hereinafter defined) (the “Exchange
Notes,” and together with the Initial Notes and Additional Notes, the “Notes”).

 

ARTICLE I

Definitions and Incorporation by Reference

 


SECTION 1.1.            DEFINITIONS.


 

“Acquired Debt” means, with respect to any specified Person:

 

(1)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of, such specified Person; and

 

(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

“Additional Assets” means:

 

(1)           any property or assets (other than indebtedness and Capital Stock)
to be used by the Company or any of its Restricted Subsidiaries in a Permitted
Business;

 

(2)           the Capital Stock of a Person that becomes a Restricted Subsidiary
as a result of the acquisition of such Capital Stock by the Company or any of
its Restricted Subsidiaries; or

 

(3)           Capital Stock constituting a minority interest in any Person that
at such time is a Restricted Subsidiary of the Company;

 

1

--------------------------------------------------------------------------------


 

provided, however, that, in the case of clauses (2) and (3), such Restricted
Subsidiary is primarily engaged in a Permitted Business.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Asset Sale” means:

 

(1)           the sale, lease, conveyance or other disposition of any assets or
rights of the Issuers or of any Restricted Subsidiary; provided that the sale,
lease, conveyance or other disposition of the Company, or all or substantially
all of the assets of the Company and its Restricted Subsidiaries taken as a
whole will be governed by Section 3.9 and/or Section 4.1, if applicable, and not
by Section 3.7; and

 

(2)           the issuance of Equity Interests in any of the Company’s
Restricted Subsidiaries or the sale of Equity Interests in any of its
Subsidiaries (other than directors’ qualifying shares and shares required by
applicable law to be held by a Person other than the Company or any of its
Restricted Subsidiaries).

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(1)           any single transaction or series of related transactions that
involves assets having a Fair Market Value of less than $5.0 million;

 

(2)           a transfer of assets between or among the Company and its
Restricted Subsidiaries;

 

(3)           an issuance of Equity Interests by a Restricted Subsidiary of the
Company to the Company or to a Restricted Subsidiary of the Company;

 

(4)           the sale or lease of products, services or accounts receivable in
the ordinary course of business and any sale or other disposition of damaged,
worn-out or obsolete assets in the ordinary course of business;

 

(5)           the sale or other disposition of cash or Cash Equivalents;

 

(6)           a Restricted Payment that does not violate Section 3.4;

 

(7)           a Permitted Investment;

 

(8)           the granting of Liens not prohibited by this Indenture and the
foreclosure thereon;

 

2

--------------------------------------------------------------------------------


 

(9)           any surrender or waiver of contract rights or the settlement
release or surrender of contract, tort or other litigation claims in the
ordinary course of business;

 

(10)         a sale of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” to a Receivables
Subsidiary in a Qualified Receivables Financing or in factoring or similar
transactions;

 

(11)         a transfer of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” (or a fractional
undivided interest therein) by a Receivables Subsidiary in a Qualified
Receivables Financing;

 

(12)         the sale and leaseback of any assets within 180 days after the
acquisition thereof;

 

(13)         the lease, assignment or sublease of any real or personal property
in the ordinary course of business consistent with past practice; and

 

(14)         the licensing of intellectual property rights.

 

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation.”

 

“Bankruptcy Law” means Title 11, United States Code or any similar Federal or
state law for the relief of debtors.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.  The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Board of Directors” means:

 

(1)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

 

(2)           with respect to a partnership, the Board of Directors of the
general partner of the partnership;

 

3

--------------------------------------------------------------------------------


 

(3)           with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof; and

 

(3)           with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the applicable Person to have been duly adopted by the
Board of Directors of such Person and to be in full force and effect on the date
of such certification, and delivered to the Trustee.

 

“Borrowing Base” means, as of the date of determination, an amount equal to:

 

(1)           80% of the book value of all accounts receivable owned by the
Company and its Restricted Subsidiaries that are not more than 90 days past due;
plus

 

(2)           60% of the book value of all inventory owned by the Company and
its Restricted Subsidiaries or scheduled for delivery against letters of credit
issued against Credit Facilities,

 

as set forth in the most recent quarterly or annual report, as applicable,
delivered to the Trustee in accordance with this Indenture.

 

“Business Day” or “business day” mean each day that is not a Saturday, Sunday or
other day on which banking institutions in New York, New York or the city in
which, at any particular time, the Trustee conducts its corporate trust business
in connection with this Indenture are authorized or required by law to close.

 

“Capital Lease Obligations” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” means:

 

(1)           in the case of a corporation, corporate stock;

 

(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(3)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and

 

(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:

 

(1)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than 12
months from the date of acquisition;

 

(2)           readily marketable direct obligations issued by any state of the
United States having one of the two highest rating categories obtainable from
either Moody’s or Standard & Poor’s having maturities of 12 months or less from
the date of acquisition;

 

(3)           securities issued or directly and fully and unconditionally
guaranteed or insured by the government or any agency or instrumentality of the
United Kingdom, the Commonwealth of Australia or any member state of the
European Union whose legal tender is the euro having maturities of not more than
12 months from the date of acquisition;

 

(4)           certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or
better;

 

(5)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (1), (2), (3) and (4)
above entered into with any financial institution meeting the qualifications
specified in clause (4) above;

 

(6)           commercial paper having one of the two highest ratings obtainable
from Moody’s or Standard and Poors and, in each case, maturing within twelve
months after the date of acquisition;

 

(7)           in the case of any Foreign Subsidiary, demand or time deposit
accounts used in the ordinary course of business with reputable commercial banks
located in the jurisdiction of organization of such Foreign Subsidiary; and

 

(8)           investments in any fund at least 90% of the assets of which
constitute Cash or Cash Equivalents of the kinds described in clauses (1)
through (6) of this definition.

 

“Change of Control” means the occurrence of any of the following:

 

5

--------------------------------------------------------------------------------


 

(1)         the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Parent or the Company and its Subsidiaries taken as a whole to any “person”
(as that term is used in Section 13(d) of the Exchange Act);

 

(2)         the adoption of a plan relating to the liquidation or dissolution of
the Company or Parent;

 

(3)         the consummation of any transaction (including any merger or
consolidation), the result of which is that any “person” (as that term is used
in Section 13(d) of the Exchange Act) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent, measured by voting
power rather than number of shares;

 

(4)         Parent consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, Parent, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of Parent
or such other Person is converted into or exchanged for cash, securities or
other property, other than any such transaction where the Voting Stock of Parent
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Stock) of the surviving or transferee
Person constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
issuance);

 

(5)         Parent fails to own 100% of the Capital Stock of the Company or the
Company fails to own 100% of the Capital Stock of Tronox Finance; or

 

(6)         during any period of two consecutive years, Continuing Directors
cease to constitute a majority of the Board of Directors of Parent.

 

Notwithstanding the foregoing, neither the initial public offering of Parent nor
the Distribution (as described in the Offering Memorandum) shall constitute a
Change of Control.

 

“Clearstream” means Clearstream Banking, societé anonyme (formerly Cedelbank).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” or “SEC” means the Securities and Exchange Commission.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

 

(1)           an amount equal to any extraordinary loss plus any net loss
realized by such Person or any of its Restricted Subsidiaries in connection with
an Asset Sale, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

 

6

--------------------------------------------------------------------------------


 

(2)           provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period, to the extent that such provision
for taxes was deducted in computing such Consolidated Net Income; plus

 

(3)           the Fixed Charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such Fixed Charges were deducted in
computing such Consolidated Net Income; plus

 

(4)           depreciation, amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period) of such Person and its Restricted Subsidiaries for such period to
the extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus

 

(5)           charges for such period related to the shut down of the Savannah
Facility (as described in the Offering Memorandum); plus

 

(6)           all one-time fees, costs, expenses (including cash compensation
payments), in each case incurred during such period by the Company and its
Restricted Subsidiaries in connection with or resulting from (i) Parent’s
separation from Kerr-McGee Corporation and Parent’s initial public offering and
the transactions related thereto, and (ii) the Distribution; plus

 

(7)           non-cash compensation charges for such period, including any such
charges arising from stock options, restricted stock grants or other
equity-incentive programs; plus

 

(8)           losses for such period from operations discontinued prior to the
Issue Date to the extent that such expenses were deducted in computing such
Consolidated Net Income (not to exceed $17.0 million in any period in the case
of cash expenditures); plus

 

(9)           losses, to the extent comparable to interest expense, for such
period on the sales of accounts receivable under an asset securitization program
or a factoring program to the extent that such expenses were deducted in
computing such Consolidated Net Income; plus

 

(10)         non-cash environmental remediation and restoration expense (net of
reimbursement) of such Person and its Restricted Subsidiaries for such period to
the extent that such expenses were deducted in computing such Consolidated Net
Income and represent an accrual of or reserve for cash expenses in any future
period; minus

 

(11)         non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue in the ordinary course of business,

 

7

--------------------------------------------------------------------------------


 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the preceding sentence, clauses (1) through (11) above relating
to amounts of a Restricted Subsidiary of a Person will be added to (or
subtracted from) Consolidated Net Income to compute Consolidated Cash Flow of
such Person only to the extent (and in the same proportion) that the net income
(loss) of such Restricted Subsidiary was included in calculating the
Consolidated Net Income of such Person.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(1)           the Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions paid in cash to the specified Person or a Restricted
Subsidiary of such Person;

 

(2)           the Net Income of any Restricted Subsidiary will be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

 

(3)           the cumulative effect of a change in accounting principles during
such period will be excluded;

 

(4)           notwithstanding clause (1) above, the Net Income of any
Unrestricted Subsidiary will be excluded, whether or not distributed to the
specified Person or one of its Subsidiaries;

 

(5)           any non-cash goodwill or other intangible asset impairment charges
incurred subsequent to the Issue Date resulting from the application of the
Financial Accounting Standards Board’s Statement of Financial Accounting
Standards No. 142 (or similar pronouncements) shall be excluded;

 

(6)           any net after-tax income or loss from discontinued operations
(other than losses from operations discontinued prior to the Issue Date), net
after-tax gains or losses on disposal of discontinued operations and losses
arising from lease dispositions shall be excluded;

 

(7)           items classified as extraordinary or nonrecurring gains and losses
(less all fees and expenses related thereto) or expenses (including severance,
relocation, other restructuring costs and expenses arising from the transactions
closing contemporaneously with this offering); and the related tax effects
according to GAAP, shall be excluded; provided that with respect to each
extraordinary or nonrecurring item, the Company shall have delivered an
Officers’ Certificate (as

 

8

--------------------------------------------------------------------------------


 

to which the Trustee shall have no responsibility to confirm or verify any
information contained therein) to the Trustee specifying and quantifying such
item and stating that such item is extraordinary or non-recurring; and

 

(8)           to the extent deducted in the calculation of Net Income, any
non-recurring charges associated with any premium or penalty paid, write-offs of
deferred financing costs or other financial recapitalization charges in
connection with redeeming or retiring any indebtedness prior to its Stated
Maturity will be added back to arrive at Consolidated Net Income.

 

“Consolidated Net Tangible Assets” means Consolidated Tangible Assets after
deducting therefrom all current liabilities, all as set forth on the most recent
balance sheet of Parent delivered to the Trustee, on a consolidated basis
(excluding any Subsidiaries of Parent that are not Subsidiaries of the Company),
determined in accordance with GAAP.

 

“Consolidated Net Worth” means, with respect to any specified Person as of any
date, the sum of:

 

(1)           the consolidated equity of the common stock (or Capital Stock
equivalent to common stock) of such Person and its consolidated Subsidiaries as
of such date; plus

 

(2)           the respective amounts reported on such Person’s balance sheet as
of such date with respect to any series of Preferred Stock (other than
Disqualified Stock) that by its terms is not entitled to the payment of
dividends unless such dividends may be declared and paid only out of net
earnings in respect of the year of such declaration and payment, but only to the
extent of any cash received by such Person upon issuance of such Preferred
Stock.

 

“Consolidated Tangible Assets” means total assets (less accumulated depreciation
and valuation reserves and other reserves and items deductible from gross book
value of specific asset accounts under GAAP) after deducting therefrom (1) any
item representing investments in Unrestricted Subsidiaries and (2) all goodwill,
trade names, trademarks, patents, unamortized debt discount, organization
expenses and other like intangibles, all as set forth on the most recent balance
sheet of Parent delivered to the Trustee, on a consolidated basis (excluding any
Subsidiaries of Parent that are not Subsidiaries of the Company), determined in
accordance with GAAP.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Parent who:

 

(1)           was a member of such Board of Directors on the Issue Date or
becomes a member of such Board in connection with the Distribution; or

 

(2)           was nominated for election or elected to such Board of Directors
with the approval of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election.

 

9

--------------------------------------------------------------------------------


 

“Company” has the meaning ascribed to it in the first introductory paragraph of
this Indenture.

 

“Credit Agreement” means that certain Credit Agreement, dated as of the Issue
Date, by and among the Issuers, the lenders and guarantors party thereto and
Lehman Commercial Paper Inc., as Administrative Agent, providing for up to
$450.0 million of revolving credit and term loan borrowings, including any
related notes, Guarantees, collateral documents, instruments and agreements
executed in connection therewith, and, in each case, as amended, restated,
modified, renewed, refunded, replaced (whether upon or after termination or
otherwise) or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

 

“Credit Facilities” means, one or more debt facilities (including the Credit
Agreement) or commercial paper facilities, in each case providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) or letters of credit, in each case, as
amended, restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.

 

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.1 hereof, in the form of Exhibit
A hereto except that such Note shall not bear the Global Note Legend.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature.  Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Company
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Company may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 3.4. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Indenture will be the maximum
amount that the Company and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

 

“Distribution” has the meaning given such term in the Offering Memorandum.

 

10

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Restricted Subsidiary of the Company that was
formed under the laws of the United States or any state of the United States or
the District of Columbia.

 

“DTC” means The Depository Trust Company, its nominees and their respective
successors and assigns, or such other depositary institution hereinafter
appointed by the Company.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Equity Offering” means an offer and sale of Capital Stock (other than
Disqualified Stock) of the Company or Parent pursuant to a registration
statement that has been declared effective by the SEC pursuant to the Securities
Act (other than a registration statement on Form S-8 or otherwise relating to
equity securities issuable under any employee benefit plan of Parent) or a valid
private placement on a cash basis after the consummation of the transactions
described in the Offering Memorandum.

 

“Euroclear” means Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear System.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” has the meaning ascribed to it in the second introductory
paragraph of this Indenture.

 

“Existing Indebtedness” means up to $0.4 million in aggregate principal amount
of Indebtedness of the Company and its Subsidiaries (other than Indebtedness
under the Credit Agreement) in existence on the Issue Date, until such amounts
are repaid.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Company (unless otherwise provided in this Indenture).

 

“Fixed Charge Coverage Ratio” means, with respect to any specified Person for
any period, the ratio of the Consolidated Cash Flow of such Person for such
period to the Fixed Charges of such Person for such period. In the event that
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings, and other than in
the case of revolving advances under any Qualified Receivables Financing, in
which case interest expense shall be computed based upon the average daily
balance of such Indebtedness during the applicable period) or issues,
repurchases or redeems Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such

 

11

--------------------------------------------------------------------------------


 

issuance, repurchase or redemption of Preferred Stock, and the use of the
proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(1)           acquisitions that have been made by the specified Person or any of
its Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date will be given pro forma effect as if
they had occurred on the first day of the four-quarter reference period and
Consolidated Cash Flow for such reference period will be calculated on a pro
forma basis (giving effect to any Pro Forma Cost Savings);

 

(2)           the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

 

(3)           the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded,
but only to the extent that the obligations giving rise to such Fixed Charges
will not be obligations of the specified Person or any of its Restricted
Subsidiaries following the Calculation Date;

 

(4)           any Person that is a Restricted Subsidiary on the Calculation Date
will be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

 

(5)           any Person that is not a Restricted Subsidiary on the Calculation
Date will be deemed not to have been a Restricted Subsidiary at any time during
such four-quarter period;

 

(6)           if any Indebtedness bears a floating rate of interest, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligation applicable to such
Indebtedness if such Hedging Obligation has a remaining term as at the
Calculation Date in excess of 12 months);

 

(7)           for any calculation of the Fixed Charge Coverage Ratio with a
Calculation Date in 2005, Consolidated Cash Flow for the portion of the
four-quarter reference period that is in the 2004 fiscal year shall be
determined after giving pro forma effect to the adjustments used to calculate
pro forma Adjusted EBITDA as set forth in the Offering Memorandum; and

 

(8)           Any Obligation incurred by a Foreign Subsidiary under or with
respect to bank guarantees or similar instruments issued by banking
organizations outside the

 

12

--------------------------------------------------------------------------------


 

United States that are supported or backed by letters of credit issued under
Credit Facilities under clause (1) of the definition of Permitted Debt will not
be deemed a separate incurrence of Indebtedness.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

 

(1)           the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, excluding
amortization of debt issuance costs incurred in connection with the issuance of
the Notes and the Guarantees and including amortization of debt issuance costs
and original issue discount, non-cash interest payments, the interest component
of any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Debt, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to Hedging Obligations in
respect of interest rates; plus

 

(2)           the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period, whether paid or
accrued; plus

 

(3)           any interest on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

 

(4)           all dividends, whether paid or accrued and whether or not in cash,
on any series of Preferred Stock of such Person or any of its Restricted
Subsidiaries, other than dividends on Preferred Stock payable solely in Equity
Interests of the Company (other than Disqualified Stock) or to the Company or a
Restricted Subsidiary of the Company.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Company that is not
a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America for the payment of which obligations or
guarantee the full faith and credit of the United States of America is pledged.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof,

 

13

--------------------------------------------------------------------------------


 

of all or any part of any Indebtedness (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take or pay or to maintain financial statement
conditions or otherwise), or entered into for purposes of assuring in any other
manner the obligee of such Indebtedness of the payment thereof or to protect
such obligee against loss in respect thereof (in whole or in part).

 

“Guarantors” means each of:

 

(1)           Cimarron Corporation, Kerr-McGee Holdings, Inc., Kerr-McGee
Minerals Resources Corporation, Kerr-McGee Pigments (Savannah) Inc., Kerr-McGee
Refining Corporation, Southwestern Refining Company, Inc., Transworld Drilling
Company, Triangle Refineries, Inc., Triple S, Inc. and Tronox LLC;

 

(2)           any other wholly owned Domestic Subsidiary of the Company that
executes a Note Guarantee in accordance with the provisions of this Indenture;
and

 

(3)           Parent,

 

and their respective successors and assigns, in each case, until the Note
Guarantee of such Person has been released in accordance with the provisions of
this Indenture.

 

“Hedging Obligations” means, with respect to any specified Person, the net
obligations of such Person incurred in the ordinary course of business and not
for speculative purposes under:

 

(1)           interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements and interest rate collar
agreements entered into with one or more financial institutions and other
arrangements or agreements designed to protect the Person entering into the
agreement against fluctuations in interest rates with respect to Indebtedness
incurred and not for purposes of speculation;

 

(2)           foreign exchange contracts and currency protection agreements
entered into with one or more financial institutions and designed to protect the
Person entering into the agreement against fluctuations in currency exchange
rates with respect to Indebtedness incurred and not for purposes of speculation;

 

(3)           any commodity futures contract, commodity option or other similar
agreement or arrangement designed to protect against fluctuations in the price
of commodities used by that Person at the time; and

 

(4)           other agreements or arrangements designed to protect such Person
against fluctuations in interest rates or currency exchange rates.

 

“Holder” means a Person in whose name a Note is registered.

 

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary whose
total assets, as of the last day of the most recently ended four full fiscal
quarter period for which internal financial statements are available immediately
preceding such date, are less than $50,000

 

14

--------------------------------------------------------------------------------


 

and whose total revenues for the most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding such
date do not exceed $50,000; provided that a Restricted Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly,
guarantees or otherwise provides direct credit support for any Indebtedness of
any Issuer.

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(1)           in respect of borrowed money;

 

(2)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);

 

(3)           the principal component of all obligations of such Person in
respect of letters of credit, bankers’ acceptances or other similar instruments
(including reimbursement obligations with respect thereto);

 

(4)           representing Capital Lease Obligations or Attributable Debt in
respect of sale and leaseback transactions;

 

(5)           representing the balance deferred and unpaid of the purchase price
of any property or services due more than six months after such property is
acquired or such services are completed;

 

(6)           the principal component or liquidation preference of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock or, with respect to any Subsidiary, any
Preferred Stock (but excluding, in each case, any accrued dividends);

 

(7)           representing any Hedging Obligations;

 

(8)           the principal component of all Indebtedness of other Persons
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person; provided, however, that the amount of such
Indebtedness will be the lesser of (a) the Fair Market Value of such asset at
such date of determination and (b) the amount of such Indebtedness of such other
Persons; or

 

(9)           the principal component of Indebtedness of other Persons to the
extent Guaranteed by such Person.

 

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date.

 

In addition, “Indebtedness” of any Person shall include Indebtedness described
in the preceding paragraph that would not appear as a liability on the balance
sheet of such Person if:

 

15

--------------------------------------------------------------------------------


 

(1)           such Indebtedness is the obligation of a partnership or joint
venture that is not a Restricted Subsidiary (a “Joint Venture”);

 

(2)           such Person or a Restricted Subsidiary of such Person is a general
partner of the Joint Venture (a “General Partner”); and

 

(3)           there is recourse, by contract or operation of law, with respect
to the payment of such Indebtedness to property or assets of such Person or a
Restricted Subsidiary of such Person; and then such Indebtedness shall be
included in an amount not to exceed:

 

(a)           the lesser of (i) the net assets of such General Partner and (ii)
the amount of such obligations to the extent that there is recourse, by contract
or operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or

 

(b)           if less than the amount determined pursuant to clause (a)
immediately above, the actual amount of such Indebtedness that is recourse to
such Person or a Restricted Subsidiary of such Person, if the Indebtedness is
evidenced by a writing and is for a determinable amount and the related interest
expense shall be included in Fixed Charges to the extent actually paid by the
Company or its Restricted Subsidiaries.

 

In addition, the term “Indebtedness” includes all Indebtedness of others secured
by a Lien on any asset of the specified Person (whether or not such Indebtedness
is assumed by the specified Person) and, to the extent not otherwise included,
the Guarantee by the specified Person of any Indebtedness of any other Person.
Notwithstanding the preceding, “Indebtedness” shall not include accounts payable
arising in the ordinary course of business.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Initial Notes” has the meaning ascribed to it in the second introductory
paragraph of this Indenture.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by Standard & Poor’s, or the
equivalent by any other nationally recognized statistical rating organization.

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Subsidiary of the Company sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Company such that, after
giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Company, the Company will be deemed to have made an Investment
on the date of any such sale or disposition

 

16

--------------------------------------------------------------------------------


 

equal to the Fair Market Value of the Company’s Investments in such Subsidiary
that were not sold or disposed of in an amount determined as provided in the
final paragraph of Section 3.4. The acquisition by the Company or any Subsidiary
of the Company of a Person that holds an Investment in a third Person will be
deemed to be an Investment by the Company or such Subsidiary in such third
Person in an amount equal to the Fair Market Value of the Investments held by
the acquired Person in such third Person in an amount determined as provided in
the final paragraph of Section 3.4. Except as otherwise provided in this
Indenture, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

 

“Issue Date” means November 28, 2005.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Net Income” means, with respect to any specified Person for any period, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends, excluding, however:

 

(1)           any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with: (a) any Asset Sale; or (b) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and

 

(2)           any extraordinary or nonrecurring gain or loss, together with any
related provision for taxes on such extraordinary or nonrecurring gain or loss.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale and any cash payments received by way of deferred
payment of principal pursuant to a note or installment, earn-out or otherwise,
but only as and when received), net of (i) the direct costs relating to such
Asset Sale, including legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale,
(ii) taxes paid or payable as a result of the Asset Sale, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements, (iii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets that were the subject of
such Asset Sale, (iv) any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP, (v) all distributions
and other payments required to be

 

17

--------------------------------------------------------------------------------


 

made to minority interest holders in Restricted Subsidiaries or joint ventures
as a result of such Asset Sale, and (vi) appropriate amounts to be provided by
the Company or any Restricted Subsidiary as a reserve against any liabilities
associated with such Asset Sale, as determined in conformity with GAAP.

 

“Non-Recourse Debt” means Indebtedness:

 


(1)           AS TO WHICH NEITHER THE COMPANY NOR ANY OF ITS RESTRICTED
SUBSIDIARIES (A) PROVIDES CREDIT SUPPORT OF ANY KIND (INCLUDING ANY UNDERTAKING,
AGREEMENT OR INSTRUMENT THAT WOULD CONSTITUTE INDEBTEDNESS), (B) IS DIRECTLY OR
INDIRECTLY LIABLE AS A GUARANTOR OR OTHERWISE, OR (C) CONSTITUTES THE LENDER;


 


(2)           NO DEFAULT WITH RESPECT TO WHICH (INCLUDING ANY RIGHTS THAT THE
HOLDERS OF THE INDEBTEDNESS MAY HAVE TO TAKE ENFORCEMENT ACTION AGAINST AN
UNRESTRICTED SUBSIDIARY) WOULD PERMIT UPON NOTICE, LAPSE OF TIME OR BOTH ANY
HOLDER OF ANY OTHER INDEBTEDNESS OF THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES TO DECLARE A DEFAULT ON SUCH OTHER INDEBTEDNESS OR CAUSE THE
PAYMENT OF THE INDEBTEDNESS TO BE ACCELERATED OR PAYABLE PRIOR TO ITS STATED
MATURITY; AND


 


(3)           AS TO WHICH THE LENDERS HAVE BEEN NOTIFIED IN WRITING THAT THEY
WILL NOT HAVE ANY RECOURSE TO THE STOCK OR ASSETS OF THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES.


 

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

 

“Note Guarantee” means the Guarantee by each Guarantor of the Issuers’
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.

 

“Note Register” means the register of Notes, maintained by the Registrar,
pursuant to Section 2.3.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
Special Interest, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness or in respect thereof.

 

“Offering Memorandum” means the offering memorandum, dated November 21, 2005,
prepared in connection with the issuance of the Initial Notes on the Issue Date.

 

“Officer” means the Chairman of the Board, the President, the Chief Financial
Officer, any Vice President, the Treasurer or the Secretary of the Company or
Tronox Finance, as applicable, or, to the extent explicitly provided for herein,
Parent, as applicable.

 

“Officers’ Certificate” means a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Company.  The cost of any such Opinion of Counsel shall not be at the expense of
the Trustee.

 

18

--------------------------------------------------------------------------------


 

“Permitted Business” means any business engaged in by the Company or any
Restricted Subsidiary on the Issue Date and any business incidental, ancillary,
complementary or reasonably related thereto or which is a reasonable extension
thereof.

 

“Permitted Investments” means:

 

(1)           any Investment in the Company or in a Restricted Subsidiary of the
Company or by a Restricted Subsidiary of the Company in another Restricted
Subsidiary of the Company;

 

(2)           any Investment in Cash Equivalents;

 

(3)           any Investment by the Company or any Restricted Subsidiary of the
Company in a Person, if as a result of such Investment:

 

(a)           such Person becomes a Restricted Subsidiary of the Company and a
Guarantor; or

 

(b)           such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Company or a Restricted Subsidiary of the Company that is a Guarantor;

 

(4)           any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 3.7;

 

(5)           any Investment solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Company or Parent;

 

(6)           any Investments received in compromise or resolution of (A)
obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Company or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or as a result of a
foreclosure by the Company or any Restricted Subsidiary with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default; or (B) litigation, arbitration or other disputes with
Persons who are not Affiliates;

 

(7)           Investments represented by Hedging Obligations;

 

(8)           loans or advances to employees or officers made in the ordinary
course of business of Parent, the Company or any Restricted Subsidiary of the
Company in an aggregate principal amount not to exceed $1.0 million at any one
time outstanding;

 

(9)           receivables owing to the Company or any Restricted Subsidiary
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms

 

19

--------------------------------------------------------------------------------


 

may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

(10)         workers’ compensation, utility, lease and similar deposits and
prepaid expenses in the ordinary course of business and endorsements of
negotiable instruments and documents in the ordinary course of business;

 

(11)         refundable construction advances made with respect to the
construction of properties of a nature or type that are used in a business
similar or related to the business of the Company or its Restricted Subsidiaries
in the ordinary course of business;

 

(12)         any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

 

(13)         guarantees (including Guarantees) of Indebtedness permitted under
Section 3.3 and performance guarantees consistent with past practice;

 

(14)         guarantees by the Company or any Restricted Subsidiary of operating
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;

 

(15)         Investments of a Restricted Subsidiary acquired after the Issue
Date or of an entity merged into the Company or merged into or consolidated with
a Restricted Subsidiary in accordance with Section 4.1 after the Issue Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation; and

 

(16)         other Investments in any Person having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (16) that are at the time outstanding
not to exceed the greater of (a) 1.5% of Consolidated Net Tangible Assets or (b)
$20.0 million.

 

 “Permitted Liens” means:

 

(1)           Liens on assets of the Company or any Guarantor securing
Indebtedness and other Obligations under Credit Facilities that are permitted by
clause (1) of the definition of “Permitted Debt” and/or securing Hedging
Obligations related thereto;

 

20

--------------------------------------------------------------------------------


 

(2)           Liens in favor of the Company or the Guarantors;

 

(3)           Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Company or any Subsidiary of the
Company or becomes a Subsidiary of the Company; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation or prior to
the contemplation of such Person becoming a Subsidiary and do not extend to any
assets other than those of the Person merged into or consolidated with the
Company or the Subsidiary;

 

(4)           Liens on property (including Capital Stock) existing at the time
of acquisition of the property by the Company or any Subsidiary of the Company,
provided that such Liens were in existence prior to such acquisition, and not
incurred in contemplation of such acquisition;

 

(5)           Liens to secure Indebtedness (including Capital Lease Obligations)
permitted under Section 3.3(b)(4) covering only the assets acquired with or
financed by such Indebtedness;

 

(6)           Liens existing on the Issue Date;

 

(7)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

(8)           survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(9)           Leases or subleases granted to others that do not materially
interfere with the ordinary course of business of the Company and its Restricted
Subsidiaries, taken as a whole;

 

(10)         Landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or the like Liens arising by contract or statute in the ordinary
course of business and with respect to amounts which are not yet delinquent or
are being contested in good faith by appropriate proceedings;

 

(11)         Pledges or deposits made in the ordinary course of business (A) in
connection with leases, performance bonds and similar obligations, or (B) in
connection with workers’ compensation, unemployment insurance and other social
security legislation;

 

21

--------------------------------------------------------------------------------


 

(12)         Liens encumbering property or assets under construction arising
from progress or partial payments by a customer of the Company or its Restricted
Subsidiaries relating to such property or assets;

 

(13)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods;

 

(14)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the Company or any
of its Restricted Subsidiaries in the ordinary course of business in accordance
with the past practices of the Company and its Restricted Subsidiaries;

 

(15)         Liens on accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” incurred in connection
with a Qualified Receivables Financing;

 

(16)         any attachment or judgment Lien that does not constitute an Event
of Default;

 

(17)         Liens (including extensions and renewals thereof) upon real or
personal property acquired after the Issue Date; provided that (a) such Lien is
created solely for the purpose of securing Indebtedness permitted to be incurred
under Section 3.3, (1) to finance the cost (including the cost of improvement or
construction) of the item of property or assets subject thereto and such Lien is
created prior to, at the time of or within six months after the later of the
acquisition, the completion of construction or the commencement of full
operation of such property or (2) to refinance any Indebtedness previously so
secured, (b) the principal amount of the Indebtedness secured by such Lien does
not exceed 100% of such cost and (c) any such Lien shall not extend to or cover
any property or assets other than such item of property, or assets and any
accessions, proceeds and improvements on such item;

 

(18)         Liens incurred or deposits made to secure the performance of
tenders, bids, leases, statutory or regulatory obligations, banker’s
acceptances, surety and appeal bonds, government contracts, performance and
return-of-money bonds and other obligations of a similar nature incurred in the
ordinary course of business (exclusive of obligations for the payment of
borrowed money);

 

(19)         Liens arising from filing Uniform Commercial Code financing
statements with respect to leases;

 

(20)         Liens created for the benefit of (or to secure) the Notes (or the
Note Guarantees);

 

(21)         Liens to secure any Permitted Refinancing Indebtedness permitted to
be incurred under this Indenture; provided, however, that:

 

(a)           the new Lien shall be limited to all or part of the same property
and assets that secured or, under the written agreements pursuant to which the

 

22

--------------------------------------------------------------------------------


 

original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof); and

 

(b)           the Indebtedness secured by the new Lien is not increased to any
amount greater than the sum of (x) the outstanding principal amount, or, if
greater, committed amount, of the Permitted Refinancing Indebtedness and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such renewal, refunding, refinancing, replacement, defeasance or discharge;

 

(22)         Liens granted by Foreign Subsidiaries to secure Indebtedness
permitted to be incurred under Section 3.3(b)(12);

 

(23)         Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Company;

 

(24)         Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Company or any Restricted Subsidiary to permit satisfaction (within two
business days) of overdraft or similar obligations incurred in the ordinary
course of business of the Company and the Restricted Subsidiaries or (C)
relating to purchase orders and other agreements entered into with customers of
the Company or any Restricted Subsidiary in the ordinary course of business;

 

(25)         Liens securing Hedging Obligations so long as the related
Indebtedness is permitted to be incurred under this Indenture and is secured by
a Lien on the same property securing such Hedging Obligation;

 

(26)         licenses of intellectual property granted in a manner consistent
with past practice;

 

(27)         Liens securing industrial revenue bonds;

 

(28)         Liens solely on any cash earnest money deposits made by the Company
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Indenture; and

 

(29)         Liens incurred in the ordinary course of business of the Company or
any Subsidiary of the Company with respect to obligations that do not exceed
$25.0 million at any one time outstanding.

 

‘‘Permitted Payments to Parent’’ means, without duplication as to amounts:

 

(1)           payments to Parent or any other holding company that directly or
indirectly owns 100% of the Equity Interests of the Company, in amounts
sufficient to pay:

 

(a)           franchise taxes and other tax obligations or fees required in each
case to maintain its corporate existence,

 

23

--------------------------------------------------------------------------------


 

(b)           costs associated with preparation of required documents for filing
with the Commission and with any exchange on which such company’s securities are
traded,

 

(c)           legal, accounting, and other professional fees and expenses, and

 

(d)           other overhead, operating or administrative costs incurred in the
ordinary course of business up to $2.0 million per annum; and

 

(2)           payments of up to $1.0 million per annum to Parent in amounts
sufficient to pay fees and expenses related to any securities offering,
investment, acquisition or other similar financing transaction permitted under
this Indenture (whether or not successful).

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to renew, refund, refinance, replace, defease or discharge
other Indebtedness of the Company or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that:

 

(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

 

(2)           such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

 

(3)           if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable to the Holders of Notes as those contained in the
documentation governing the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged; and

 

(4)           such Indebtedness is incurred either by the Company or by the
Restricted Subsidiary who is the obligor on the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

24

--------------------------------------------------------------------------------


 

“Preferred Stock”, as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

“Pro Forma Cost Savings” means, with respect to any period, the reduction in
costs and related adjustments that occurred during the four-quarter reference
period or after the end of the four-quarter reference period and on or prior to
the Calculation Date that were (i) directly attributable to an acquisition or
Asset Sale and calculated on a basis that is consistent with Regulation S-X
under the Securities Act as in effect and applied as of the Issue Date or (ii)
implemented, or for which the steps necessary for implementation have been taken
by the Company and are reasonably expected to occur, with respect to the Company
or the business that was the subject of any such acquisition or Asset Sale
within six months before or after the date of the acquisition or Asset Sale and
that are supportable and quantifiable by the underlying accounting records of
such business, as if, in the case of each of clause (i) and (ii), all such
reductions in costs and related adjustments had been effected as of the
beginning of such period.

 

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Company or any
of its Subsidiaries to a Receivables Subsidiary in connection with a Qualified
Receivables Financing, which note is intended to finance that portion of the
purchase price that is not paid by cash or a contribution of equity.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

 

(1)                                  the Board of Directors of Parent shall have
determined in good faith that such Qualified Receivables Financing (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Company and the Receivables
Subsidiary;

 

(2)                                  all sales of accounts receivable and
related assets to the Receivables Subsidiary are made at Fair Market Value (as
determined in good faith by the Company); and

 

(3)                                  the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Company) and may include Standard Securitization Undertakings.

 

The grant of a security interest in any accounts receivable of the Company or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure Indebtedness under Credit Facilities shall not be deemed a Qualified
Receivables Financing.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Company or any of its Subsidiaries pursuant to which the
Company or any of its Subsidiaries may sell, convey or otherwise transfer to (a)
a Receivables Subsidiary (in the case of transfer by the Company or any of its
Subsidiaries) and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts

 

25

--------------------------------------------------------------------------------


 

receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including all collateral
securing such accounts receivable, all contracts and all guarantees or other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable and any Hedging Obligations entered
into by the Company or any such Subsidiary in connection with such accounts
receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

“Receivables Subsidiary” means any Restricted Subsidiary of the Company, 100% of
the outstanding Capital Stock of which is owned directly or indirectly by the
Company, or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Company in which the Company or any Subsidiary of
the Company makes an Investment and to which the Company or such Subsidiary
transfers accounts receivable and related assets, which engages in no activities
other than in connection with the financing of accounts receivable of the
Company and its Subsidiaries, all proceeds thereof and all rights (contractual
or other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the Board of Directors of Parent (as provided below) as a Receivables Subsidiary
and:

 

(1)                                  no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (a) is guaranteed by the Company
or any other Subsidiary of the Company (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings), (b) is recourse to or obligates the
Company or any other Subsidiary of the Company in any way other than pursuant to
Standard Securitization Undertakings, or (c) subjects any property or asset of
the Company or any other Subsidiary of the Company, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

 

(2)                                  with which neither the Company nor any
other Subsidiary of the Company has any material contract, arrangement,
agreement or understanding other than on terms which the Company reasonably
believes to be no less favorable to the Company or such Subsidiary than those
that might be obtained at the time from Persons that are not Affiliates of the
Company; and

 

(3)                                  to which neither the Company nor any other
Subsidiary of the Company has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.

 

Any such designation by the Board of Directors of Parent shall be evidenced to
the Trustee by filing with the Trustee a certified copy of the resolution of
such Board of Directors

 

26

--------------------------------------------------------------------------------


 

giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the foregoing conditions.

 

“Redemption Date” when used with respect to any Note to be redeemed, in whole or
in part, means the date fixed for such redemption by or pursuant to this
Indenture.

 

“Registered Exchange Offer” has the meaning set forth for such term in the
Registration Rights Agreement.

 

“Registration Rights Agreement” means that certain registration rights agreement
dated as of the Issue Date by and between the Company, the Guarantors and the
initial purchasers set forth therein and future registration rights agreements
with respect to Additional Notes.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Notes” means Notes bearing the Private Placement Legend.

 

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

 

“sale and leaseback transaction” means an arrangement relating to property now
owned or hereafter acquired whereby the Company or a Restricted Subsidiary
transfers such property to a Person and the Company or a Restricted Subsidiary
leases it from such Person.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.

 

“Special Interest” means all liquidated damages then owing pursuant to the
Registration Rights Agreement.  The Trustee shall be under no obligation to
determine or calculate the Special Interest, whether the Special Interest is due
and payable, or to give notice with respect thereto.  The Trustee may
conclusively assume, in the absence of written notice to the contrary from the
Company or a Holder or Holders of Notes, that no Special Interest is due and
payable.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Company
or any of its Subsidiaries, which the Company has determined in good faith to be
customary in a Receivables Financing including those relating to the servicing
of the assets of a Receivables Subsidiary, it being understood that any
Receivables Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, Inc., or any
successor to the rating agency business thereof.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to

 

27

--------------------------------------------------------------------------------


 

be paid in the documentation governing such Indebtedness as of the Issue Date,
and will not include any contingent obligations to repay, redeem or repurchase
any such interest or principal prior to the date originally scheduled for the
payment thereof.

 

“Subsidiary” means, with respect to any specified Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
directors, managers or trustees of the corporation, association or other
business entity is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof).

 

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa, 77bbbb), as in effect on the Issue Date.

 

“Transition Agreements” means the following agreements described in the Offering
Memorandum:

 

(1)                                  the Master Separation Agreement;

 

(2)                                  the Transition Services Agreement;

 

(3)                                  the Transitional License Agreement;

 

(4)                                  the Registration Rights Agreement;

 

(5)                                  the Tax Sharing Agreement;

 

(6)                                  the Employee Benefits Agreement;

 

(7)                                  the Assignment, Assumption and Indemnity
Agreement; and

 

(8)                                  the Toll Manufacturing Agreement.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

 

“Trust Officer” shall mean, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, trust officer or any other officer of the
Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who, in each case, shall have direct
responsibility for the administration of this Indenture.

 

28

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a resolution of the Board of Directors, but only to the extent that such
Subsidiary:

 

(1)                                  has no Indebtedness other than Non-Recourse
Debt;

 

(2)                                  except as permitted by Section 3.8, is not
party to any agreement, contract, arrangement or understanding with the Company
or any Restricted Subsidiary of the Company unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Company or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Company;

 

(3)                                  is a Person with respect to which neither
the Company nor any of its Restricted Subsidiaries has any direct or indirect
obligation (a) to subscribe for additional Equity Interests or (b) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results; and

 

(4)                                  has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Company or any of
its Restricted Subsidiaries

 

Any such designation by the Board of Directors of the Company shall be evidenced
for purposes of this Indenture by filing with the Trustee a Board Resolution
giving effect to such designation and an Officers’ Certificate certifying that
such designation complies with the foregoing conditions.  If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary shall be deemed to be incurred as of such date.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(1)                                  the sum of the products obtained by
multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect of the Indebtedness, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by

 

(2)                                  the then outstanding principal amount of
such Indebtedness.

 

29

--------------------------------------------------------------------------------


 


SECTION 1.2.            OTHER DEFINITIONS.

 

Term

 

Defined in Section

 

 

 

“Additional Notes”

 

Preamble

 

 

 

“Additional Restricted Notes”

 

2.1(b)

 

 

 

“Affiliate Transaction”

 

3.8(a)

 

 

 

“Agent Member”

 

2.1(e)(iii)

 

 

 

“Asset Sale Offer”

 

3.7(d)

 

 

 

“Asset Sale Offer Amount”

 

3.7(e)

 

 

 

“Asset Sale Offer Period”

 

3.7(e)

 

 

 

“Asset Sale Payment Date”

 

3.7(e)

 

 

 

“Authenticating Agent”

 

2.2

 

 

 

“Calculation Date”

 

1.1 (definition of “Fixed Charge Coverage Ratio”)

 

 

 

“Certificate of Destruction”

 

2.10

 

 

 

“Change of Control Offer”

 

3.9

 

 

 

“Change of Control Payment”

 

3.9

 

 

 

“Change of Control Purchase Date”

 

3.9

 

 

 

“Change of Control Settlement Date”

 

3.9

 

 

 

“Company”

 

Preamble

 

 

 

“Company Order”

 

2.2

 

 

 

“Corporate Trust Office”

 

3.14

 

 

 

“Covenant Defeasance”

 

8.3

 

 

 

“Defaulted Interest”

 

2.11

 

 

 

“Event of Default”

 

6.1

 

 

 

“Excess Proceeds”

 

3.7(c)

 

30

--------------------------------------------------------------------------------


 

Term

 

Defined in Section

 

 

 

“Exchange Global Note”

 

2.1(b)

 

 

 

“Exchange Notes”

 

Preamble

 

 

 

“Funding Guarantor”

 

10.4

 

 

 

“General Partner”

 

1.1 (definition of “Indebtedness”)

 

 

 

“Global Note Legend”

 

2.1(d)(B)

 

 

 

“Global Notes”

 

2.1(b)

 

 

 

“incur”

 

3.3(a)

 

 

 

“Initial Notes”

 

Preamble

 

 

 

“Issuers”

 

Preamble

 

 

 

“Joint Venture”

 

1.1 (definition of “Indebtedness”)

 

 

 

“Legal Defeasance”

 

8.2

 

 

 

“Legal Holiday”

 

12.8

 

 

 

“Notes”

 

Preamble

 

 

 

“Parent”

 

Preamble

 

 

 

“Payment Default”

 

6.1(6)(a)

 

 

 

“Paying Agent”

 

2.3

 

 

 

“Permitted Debt”

 

3.3(b)

 

 

 

“Private Placement Legend”

 

2.1(d)

 

 

 

“protected purchaser”

 

2.8

 

 

 

“QIB”

 

2.1(b)

 

 

 

“Registrar”

 

2.3

 

 

 

“Regulation S”

 

2.1(b)

 

31

--------------------------------------------------------------------------------


 

Term

 

Defined in Section

 

 

 

“Regulation S Global Note”

 

2.1(b)

 

 

 

“Regulation S Note”

 

2.1(b)

 

 

 

“Resale Restriction Termination Date”

 

2.6(a)

 

 

 

“Restricted Payment”

 

3.4(a)

 

 

 

“Restricted Period”

 

2.1(a)

“Rule 144A”

 

2.1(b)

 

 

 

“Rule 144A Global Note”

 

2.1(b)

 

 

 

“Rule 144A Note”

 

2.1(b)

 

 

 

“Securities Custodian”

 

2.1(b)

 

 

 

“Special Interest Payment Date”

 

2.11(a)

 

 

 

“Special Record Date”

 

2.11(a)

 

 

 

“Successor Company”

 

4.1

 

 

 

“Tronox Finance”

 

Preamble

 

 

 

“Trustee”

 

Preamble

 

Section 1.3.            Incorporation by Reference of Trust Indenture Act.  This
Indenture is subject to the mandatory provisions of the TIA which are
incorporated by reference in and made a part of this Indenture.  The following
TIA terms have the following meanings:

 

“Commission” means the SEC.

 

“indenture securities” means the Notes.

 

“indenture security holder” means a Holder of a Note.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the Notes means the Issuers, the Guarantors and any other obligor
on the Notes.

 

32

--------------------------------------------------------------------------------


 

All other TIA terms used in this Indenture that are defined by the TIA, defined
in the TIA by reference to another statute or defined by Commission’s rule have
the meanings assigned to them by such definitions.

 

Section 1.4.            Rules of Construction.  Unless the context otherwise
requires:

 

(1)           A TERM HAS THE MEANING ASSIGNED TO IT;

 

(2)           AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GAAP;

 

(3)           “OR” IS NOT EXCLUSIVE;

 

(4)           “INCLUDING” MEANS INCLUDING WITHOUT LIMITATION;

 

(5)           WORDS IN THE SINGULAR INCLUDE THE PLURAL AND WORDS IN THE PLURAL
INCLUDE THE SINGULAR;

 

(6)           THE PRINCIPAL AMOUNT OF ANY NONINTEREST BEARING OR OTHER DISCOUNT
SECURITY AT ANY DATE SHALL BE THE PRINCIPAL AMOUNT THEREOF THAT WOULD BE SHOWN
ON A BALANCE SHEET OF THE COMPANY DATED SUCH DATE PREPARED IN ACCORDANCE WITH
GAAP; AND

 

(7)           THE PRINCIPAL AMOUNT OF ANY PREFERRED STOCK SHALL BE (I) THE
MAXIMUM LIQUIDATION VALUE OF SUCH PREFERRED STOCK OR (II) THE MAXIMUM MANDATORY
REDEMPTION OR MANDATORY REPURCHASE PRICE WITH RESPECT TO SUCH PREFERRED STOCK,
IN EACH CASE, AT THE DATE OF DETERMINATION, WHICHEVER IS GREATER.

 

ARTICLE II

 

The Notes

 


SECTION 2.1.            FORM, DATING AND TERMS.


 


(A)           THE AGGREGATE PRINCIPAL AMOUNT OF NOTES THAT MAY BE AUTHENTICATED
AND DELIVERED UNDER THIS INDENTURE IS UNLIMITED.  THE INITIAL NOTES ISSUED ON
THE ISSUE DATE WILL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $350,000,000.  IN
ADDITION, THE COMPANY MAY ISSUE, FROM TIME TO TIME IN ACCORDANCE WITH THE
PROVISIONS OF THIS INDENTURE, INCLUDING SECTION 3.3, ADDITIONAL NOTES AND
EXCHANGE NOTES.  FURTHERMORE, NOTES MAY BE AUTHENTICATED AND DELIVERED UPON
REGISTRATION OR TRANSFER, OR IN LIEU OF, OTHER NOTES PURSUANT TO SECTION 2.6,
2.8, 2.9, 5.8 OR 9.5 OR IN CONNECTION WITH AN ASSET SALE OFFER PURSUANT TO
SECTION 3.7 OR A CHANGE OF CONTROL OFFER PURSUANT TO SECTION 3.9.


 

With respect to any Additional Notes, the Issuers shall set forth in a Board
Resolution and an Officer’s Certificate, the following information:

 

(1)           THE AGGREGATE PRINCIPAL AMOUNT OF SUCH ADDITIONAL NOTES TO BE
AUTHENTICATED AND DELIVERED PURSUANT TO THIS INDENTURE;

 

33

--------------------------------------------------------------------------------


 

(2)           THE ISSUE PRICE AND THE ISSUE DATE OF SUCH ADDITIONAL NOTES,
INCLUDING THE DATE FROM WHICH INTEREST SHALL ACCRUE; AND

 

(3)           WHETHER SUCH ADDITIONAL NOTES SHALL BE RESTRICTED NOTES ISSUED IN
THE FORM OF EXHIBIT A HERETO AND/OR SHALL BE ISSUED IN THE FORM OF EXHIBIT B
HERETO.

 

The Initial Notes, the Additional Notes and the Exchange Notes shall be
considered collectively as a single class for all purposes of this Indenture. 
Holders of the Initial Notes, the Additional Notes and the Exchange Notes will
vote and consent together on all matters to which such Holders are entitled to
vote or consent as one class, and none of the Holders of the Initial Notes, the
Additional Notes or the Exchange Notes shall have the right to vote or consent
as a separate class on any matter to which such Holders are entitled to vote or
consent.

 


(B)           THE INITIAL NOTES ARE BEING OFFERED AND SOLD BY THE ISSUERS
PURSUANT TO A PURCHASE AGREEMENT, DATED NOVEMBER 21, 2005, AMONG THE ISSUERS,
THE GUARANTORS, LEHMAN BROTHERS INC., CREDIT SUISSE FIRST BOSTON LLC AND THE
OTHER INITIAL PURCHASERS NAMED THEREIN.  THE INITIAL NOTES AND ANY ADDITIONAL
NOTES THAT ARE NOT ISSUED IN AN OFFER REGISTERED UNDER THE SECURITIES ACT
(“ADDITIONAL RESTRICTED NOTES”) WILL BE RESOLD INITIALLY ONLY TO (A) QUALIFIED
INSTITUTIONAL BUYERS (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”)) IN RELIANCE ON RULE 144A (“QIBS”) AND (B) PERSONS OTHER THAN U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”))
IN RELIANCE ON REGULATION S.  SUCH INITIAL NOTES AND ADDITIONAL RESTRICTED NOTES
THEREAFTER MAY BE TRANSFERRED TO, AMONG OTHERS, QIBS AND PURCHASERS IN RELIANCE
ON REGULATION S IN ACCORDANCE WITH THE PROCEDURES DESCRIBED HEREIN.


 

Initial Notes and Additional Restricted Notes offered and sold to QIBs in the
United States of America in reliance on Rule 144A (the “Rule 144A Notes”) shall
be issued in the form of a permanent global Note, without interest coupons,
substantially in the form of Exhibit A, which is hereby incorporated by
reference and made a part of this Indenture, including appropriate legends as
set forth in Section 2.1(d) (the “Rule 144A Global Note”), deposited with the
Trustee, as custodian for DTC or its nominee (the “Securities Custodian”), duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided.  The Rule 144A Global Note may be represented by more than one
certificate, if so required by DTC’s rules regarding the maximum principal
amount to be represented by a single certificate.  The aggregate principal
amount of the Rule 144A Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee, as Securities
Custodian, as hereinafter provided.

 

Initial Notes and Additional Restricted Notes offered and sold outside the
United States of America (the “Regulation S Notes”) in reliance on Regulation S
shall be issued in the form of a permanent global Note, without interest
coupons, substantially in the form of Exhibit A, including appropriate legends
as set forth in Section 2.1(d) (the “Regulation S Global Note”) deposited with
the Trustee as Securities Custodian or as custodian for the nominee of DTC for
the accounts of the designated agents of Euroclear or Clearstream, duly executed
by the Issuers and authenticated by the Trustee as hereinafter provided. 
Through and including the 40th day after the Issue Date (such period through and
including such 40th day, the “Restricted Period”), beneficial interests in the
Regulation S Global Notes may be held only through Euroclear and Clearstream (as
indirect participants in DTC), unless transferred to a person that takes
delivery through a Rule 144A Global Note in accordance with the certification
requirements described

 

34

--------------------------------------------------------------------------------


 

below.  Beneficial interests in the Rule 144A Global Notes may not be exchanged
for beneficial interests in the Regulation S Global Notes at any time except in
the limited circumstances described below.  The Regulation S Global Note may be
represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate.  The aggregate principal amount of the Regulation S Global Note may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for DTC or its nominee, as hereinafter provided.

 

Exchange Notes exchanged for interests in the Rule 144A Notes and the Regulation
S Notes will be issued in the form of a permanent global Note, without interest
coupons, substantially in the form of Exhibit B, which is hereby incorporated by
reference and made a part of this Indenture, deposited with the Trustee as
hereinafter provided, including the appropriate legend set forth in Section
2.1(d) (the “Exchange Global Note”).  The Exchange Global Note may be
represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate.

 

The Rule 144A Global Note, the Regulation S Global Note and the Exchange Global
Note are sometimes collectively herein referred to as the “Global Notes.”

 

Payments of all principal, interest and premium and Special Interest, if any, on
the Notes will be made to each registered Holder by wire transfer in immediately
available funds if that Holder has given to the Issuers, through the Paying
Agent or otherwise, wire instructions at least five business days prior to the
applicable payment date or by check mailed to the address of the Holder as it
appears on the books of the registrar if the Holder has not provided wire
instructions; provided that the final distribution in respect of any Note will
be made only upon presentation and surrender of such Note at the applicable
Corporate Trust Office of the Trustee.

 

The Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage, in addition to those set forth on Exhibit A and Exhibit
B and in Section 2.1(d).  The Issuers shall approve the forms of the Notes and
any notation, endorsement or legend on them.  Each Note shall be dated the date
of its authentication.  The terms of the Notes set forth in Exhibit A and
Exhibit B are part of the terms of this Indenture and, to the extent applicable,
the Issuers, the Guarantors and the Trustee, by their execution and delivery of
this Indenture, expressly agree to be bound by such terms.

 


(C)           DENOMINATIONS.  THE NOTES SHALL BE ISSUABLE ONLY IN FULLY
REGISTERED FORM, WITHOUT COUPONS, AND ONLY IN DENOMINATIONS OF $1,000 AND ANY
INTEGRAL MULTIPLE THEREOF.


 


(D)           LEGENDS.  UNLESS AND UNTIL (I) AN INITIAL NOTE OR AN ADDITIONAL
RESTRICTED NOTE IS SOLD UNDER AN EFFECTIVE REGISTRATION STATEMENT OR (II) AN
INITIAL NOTE OR AN ADDITIONAL RESTRICTED NOTE IS EXCHANGED FOR AN EXCHANGE NOTE
IN CONNECTION WITH AN EFFECTIVE REGISTRATION STATEMENT, IN EACH CASE PURSUANT TO
THE REGISTRATION RIGHTS AGREEMENT OR A SIMILAR AGREEMENT,


 

(A)          the Initial Note or Additional Restricted Note, as the case may be,
shall bear the following legend (the “Private Placement Legend”) on the face
thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY

 

35

--------------------------------------------------------------------------------


 

NOT BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A)(1) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING
WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), (4) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (5) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL
APPLICABLE BLUE SKY LAWS OF THE STATES OF THE UNITED STATES.

 

 (B)          The Global Notes, whether or not an Initial Note, Additional
Restricted Note or Exchange Note, shall bear the following legend (the “Global
Note Legend”) on the face thereof:

 

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.”

 


(E)           BOOK-ENTRY PROVISIONS


 

(1)           THIS SECTION 2.1(E) SHALL APPLY ONLY TO GLOBAL NOTES DEPOSITED
WITH THE TRUSTEE, AS CUSTODIAN FOR DTC.

 

(2)           EACH GLOBAL NOTE INITIALLY SHALL (X) BE REGISTERED IN THE NAME OF
DTC FOR SUCH GLOBAL NOTE OR THE NOMINEE OF DTC, (Y) BE DELIVERED TO THE TRUSTEE
AS CUSTODIAN FOR DTC AND (Z) BEAR LEGENDS AS SET FORTH IN SECTION 2.1(D).

 

36

--------------------------------------------------------------------------------


 

(3)           MEMBERS OF, OR PARTICIPANTS IN, DTC (“AGENT MEMBERS”) SHALL HAVE
NO RIGHTS UNDER THIS INDENTURE WITH RESPECT TO ANY GLOBAL NOTE HELD ON THEIR
BEHALF BY DTC OR BY THE TRUSTEE AS THE CUSTODIAN OF DTC OR UNDER SUCH GLOBAL
NOTE, AND DTC MAY BE TREATED BY THE ISSUERS, THE TRUSTEE AND ANY AGENT OF THE
ISSUERS OR THE TRUSTEE AS THE ABSOLUTE OWNER OF SUCH GLOBAL NOTE FOR ALL
PURPOSES WHATSOEVER.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL
PREVENT THE ISSUERS, THE TRUSTEE OR ANY AGENT OF THE ISSUERS OR THE TRUSTEE FROM
GIVING EFFECT TO ANY WRITTEN CERTIFICATION, PROXY OR OTHER AUTHORIZATION
FURNISHED BY DTC OR IMPAIR, AS BETWEEN DTC AND ITS AGENT MEMBERS, THE OPERATION
OF CUSTOMARY PRACTICES OF DTC GOVERNING THE EXERCISE OF THE RIGHTS OF A HOLDER
OF A BENEFICIAL INTEREST IN ANY GLOBAL NOTE.

 

(4)           IN CONNECTION WITH ANY TRANSFER OF A PORTION OF THE BENEFICIAL
INTEREST IN A GLOBAL NOTE PURSUANT TO SUBSECTION (F) OF THIS SECTION 2.1 TO
BENEFICIAL OWNERS WHO ARE REQUIRED TO HOLD DEFINITIVE NOTES, THE SECURITIES
CUSTODIAN SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE AND A DECREASE IN THE
PRINCIPAL AMOUNT OF SUCH GLOBAL NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT
OF THE BENEFICIAL INTEREST IN THE GLOBAL NOTE TO BE TRANSFERRED, AND THE ISSUERS
SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, ONE OR MORE
DEFINITIVE NOTES OF LIKE TENOR AND AMOUNT.

 

(5)           IN CONNECTION WITH THE TRANSFER OF AN ENTIRE GLOBAL NOTE TO
BENEFICIAL OWNERS PURSUANT TO SUBSECTION (F) OF THIS SECTION 2.1, SUCH GLOBAL
NOTE SHALL BE DEEMED TO BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION, AND THE
ISSUERS SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, TO EACH
BENEFICIAL OWNER IDENTIFIED BY DTC IN EXCHANGE FOR ITS BENEFICIAL INTEREST IN
SUCH GLOBAL NOTE, AN EQUAL AGGREGATE PRINCIPAL AMOUNT OF DEFINITIVE NOTES OF
AUTHORIZED DENOMINATIONS.

 

(6)           THE REGISTERED HOLDER OF A GLOBAL NOTE MAY GRANT PROXIES AND
OTHERWISE AUTHORIZE ANY PERSON, INCLUDING AGENT MEMBERS AND PERSONS THAT MAY
HOLD INTERESTS THROUGH AGENT MEMBERS, TO TAKE ANY ACTION WHICH A HOLDER IS
ENTITLED TO TAKE UNDER THIS INDENTURE OR THE NOTES.

 


(F)            EUROCLEAR AND CLEARSTREAM PROCEDURES APPLICABLE.  THE PROVISIONS
OF THE “OPERATING PROCEDURES OF THE EUROCLEAR SYSTEM” AND “TERMS AND CONDITIONS
GOVERNING USE OF EUROCLEAR” AND THE “GENERAL TERMS AND CONDITIONS OF CLEARSTREAM
BANKING” AND “CUSTOMER HANDBOOK” OF CLEARSTREAM WILL BE APPLICABLE TO TRANSFERS
OF BENEFICIAL INTERESTS IN THE REGULATION S GLOBAL NOTE THAT ARE HELD BY AGENT
MEMBERS THROUGH EUROCLEAR OR CLEARSTREAM.


 


(G)           DEFINITIVE NOTES.  EXCEPT AS PROVIDED BELOW, OWNERS OF BENEFICIAL
INTERESTS IN GLOBAL NOTES WILL NOT BE ENTITLED TO RECEIVE DEFINITIVE NOTES.  IF
REQUIRED TO DO SO PURSUANT TO ANY APPLICABLE LAW OR REGULATION, BENEFICIAL
OWNERS MAY OBTAIN DEFINITIVE NOTES IN EXCHANGE FOR THEIR BENEFICIAL INTERESTS IN
A GLOBAL NOTE UPON WRITTEN REQUEST IN ACCORDANCE WITH DTC’S AND THE REGISTRAR’S
PROCEDURES.  IN ADDITION, DEFINITIVE NOTES SHALL BE TRANSFERRED TO ALL
BENEFICIAL OWNERS IN EXCHANGE FOR THEIR BENEFICIAL INTERESTS IN A GLOBAL NOTE IF
(A) DTC NOTIFIES THE ISSUERS THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS
DEPOSITARY FOR SUCH GLOBAL NOTE OR DTC CEASES TO BE A CLEARING AGENCY REGISTERED
UNDER THE EXCHANGE ACT, AT A TIME WHEN DTC IS REQUIRED TO BE SO REGISTERED IN
ORDER TO ACT AS DEPOSITARY, AND IN EACH CASE A SUCCESSOR DEPOSITARY IS NOT
APPOINTED BY THE ISSUERS WITHIN 90 DAYS OF SUCH NOTICE, (B) THE ISSUERS, AT
THEIR OPTION, NOTIFY THE TRUSTEE IN

 

37

--------------------------------------------------------------------------------


 


WRITING THAT THEY ELECT TO CAUSE THE ISSUANCE OF THE DEFINITIVE NOTES OR (C) AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 

(1)           ANY DEFINITIVE NOTE DELIVERED IN EXCHANGE FOR AN INTEREST IN A
GLOBAL NOTE PURSUANT TO SECTION 2.1(E)(4) OR (5) WILL BE REGISTERED IN THE NAMES
AND ISSUED IN ANY APPROVED DENOMINATIONS, REQUESTED BY OR ON BEHALF OF DTC (IN
ACCORDANCE WITH ITS CUSTOMARY PROCEDURES) AND, EXCEPT AS OTHERWISE PROVIDED BY
SECTION 2.6(C), BEAR THE PRIVATE PLACEMENT LEGEND SET FORTH IN SECTION 2.1(D).

 

(2)           IN CONNECTION WITH THE EXCHANGE OF A PORTION OF A DEFINITIVE NOTE
FOR A BENEFICIAL INTEREST IN A GLOBAL NOTE, THE TRUSTEE SHALL CANCEL SUCH
DEFINITIVE NOTE, AND THE ISSUERS SHALL EXECUTE, AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER, TO THE TRANSFERRING HOLDER A NEW DEFINITIVE NOTE
REPRESENTING THE PRINCIPAL AMOUNT NOT SO TRANSFERRED.

 

Section 2.2.            Execution and Authentication.  One Officer of each
Issuer shall sign the Notes for such Issuer by manual or facsimile signature. 
If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless,
after giving effect to any exchange of Initial Notes for Exchange Notes.

 

A Note shall not be valid until an authorized signatory of the Trustee manually
authenticates the Note.  The signature of the Trustee on a Note shall be
conclusive evidence that such Note has been duly and validly authenticated and
issued under this Indenture.  A Note shall be dated the date of its
authentication.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Trustee shall authenticate and make available for delivery:  (1)
Initial Notes for original issue on the Issue Date in an aggregate principal
amount of $350,000,000, (2) Additional Notes for original issue and (3) Exchange
Notes for issue only in an exchange offer pursuant to the Registration Rights
Agreement, and only in exchange for Initial Notes or Additional Notes of an
equal principal amount, in each case upon a written order of the Issuers signed
by two Officers of each Issuer or by an Officer and either an Assistant
Treasurer or an Assistant Secretary of each Issuer (the “Company Order”).  Such
Company Order shall specify the amount of the Notes to be authenticated and the
date on which the original issue of Notes is to be authenticated and whether the
Notes are to be Initial Notes, Additional Notes or Exchange Notes.

 

The Trustee may appoint an agent (the “Authenticating Agent”) reasonably
acceptable to the Issuers to authenticate the Notes.  Unless limited by the
terms of such appointment, any such Authenticating Agent may authenticate Notes
whenever the Trustee may do so.  Each reference in this Indenture to
authentication by the Trustee includes authentication by the Authenticating
Agent.

 

In case any Issuer or any Guarantor, pursuant to Article IV or Section 10.2,
shall be consolidated or merged with or into any other Person or shall convey,
transfer, lease or otherwise dispose of all or substantially all of its
properties and assets to any Person, and the successor Person resulting from
such consolidation, or surviving such merger, or into which any Issuer or any
Guarantor shall have been merged, or the Person which shall have received a
conveyance, transfer, lease or other disposition as aforesaid, shall have
executed an indenture supplemental

 

38

--------------------------------------------------------------------------------


 

hereto with the Trustee pursuant to Article IV, any of the Notes authenticated
or delivered prior to such consolidation, merger, conveyance, transfer, lease or
other disposition may, from time to time, at the request of the successor
Person, be exchanged for other Notes executed in the name of the successor
Person with such changes in phraseology and form as may be appropriate, but
otherwise in substance of like tenor as the Notes surrendered for such exchange
and of like principal amount; and the Trustee, upon Company Order of the
successor Person, shall authenticate and deliver Notes as specified in such
order for the purpose of such exchange.  If Notes shall at any time be
authenticated and delivered in any new name of a successor Person pursuant to
this Section 2.2 in exchange or substitution for or upon registration of
transfer of any Notes, such successor Person, at the option of the Holders but
without expense to them, shall provide for the exchange of all Notes at the time
outstanding for Notes authenticated and delivered in such new name.

 

Section 2.3.            Registrar and Paying Agent.  The Issuers shall maintain
an office or agency where Notes may be presented for registration of transfer or
for exchange (the “Registrar”) and an office or agency where Notes may be
presented for payment (the “Paying Agent”).  The Issuers shall cause each of the
Registrar and the Paying Agent to maintain an office or agency in the Borough of
Manhattan, The City of New York.  The Registrar shall keep a register of the
Notes and of their transfer and exchange (the “Note Register”).  The Issuers may
have one or more co-registrars and one or more additional paying agents.  The
term “Paying Agent” includes any additional paying agent.

 

The Issuers shall enter into an appropriate agency agreement with any Registrar,
Paying Agent or co-registrar not a party to this Indenture, which shall
incorporate the terms of the TIA.  The agreement shall implement the provisions
of this Indenture that relate to such agent.  The Issuers shall notify the
Trustee of the name and address of each such agent.  If the Issuers fail to
maintain a Registrar or Paying Agent, the Trustee shall act as such and shall be
entitled to appropriate compensation therefor pursuant to Section 7.7.  The
Company or any of its Restricted Subsidiaries may act as Paying Agent,
Registrar, co-registrar or transfer agent.

 

The Issuers initially appoint the Trustee as Registrar and Paying Agent for the
Notes.

 

Section 2.4.            Paying Agent to Hold Money in Trust.  By no later than
11:00 a.m. (New York City time) on the date on which any principal of, premium,
if any, on or interest and Special Interest, if any, on, any Note is due and
payable, the Issuers shall deposit with the Paying Agent a sum sufficient in
immediately available funds to pay such principal, premium, interest and Special
Interest, if any, when due.  The Issuers shall require each Paying Agent (other
than the Trustee) to agree in writing that such Paying Agent shall hold in trust
for the benefit of the Holders or the Trustee all money held by such Paying
Agent for the payment of principal of, or premium, if any, on, and interest and
Special Interest, if any, on, the Notes and shall notify the Trustee in writing
of any default by the Issuers or any Guarantor in making any such payment.  If
an Issuer or a Subsidiary acts as Paying Agent, it shall segregate the money
held by it as Paying Agent and hold it as a separate trust fund.  The Issuers at
any time may require a Paying Agent (other than the Trustee) to pay all money
held by it to the Trustee and to account for any funds disbursed by such Paying
Agent.  Upon complying with this Section 2.4, the Paying Agent (if other than an
Issuer or a Subsidiary) shall have no further liability for the money delivered
to the

 

39

--------------------------------------------------------------------------------


 

Trustee.  Upon any bankruptcy, reorganization or similar proceeding with respect
to any Issuer, the Trustee shall serve as Paying Agent for the Notes.

 

Section 2.5.            Holder Lists.  The Trustee shall preserve in as current
a form as is reasonably practicable the most recent list available to it of the
names and addresses of Holders.  If the Trustee is not the Registrar, or to the
extent otherwise required under the TIA, the Issuers shall furnish to the
Trustee, in writing at least five Business Days before each interest payment
date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of Holders.

 


SECTION 2.6.            TRANSFER AND EXCHANGE.


 


(A)           THE FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO ANY PROPOSED
TRANSFER OF A RULE 144A NOTE PRIOR TO THE DATE WHICH IS TWO YEARS AFTER THE
LATER OF THE DATE OF ITS ORIGINAL ISSUE AND THE LAST DATE ON WHICH THE ISSUERS
OR ANY AFFILIATE OF THE ISSUERS WAS THE OWNER OF SUCH NOTES (OR ANY PREDECESSOR
THERETO) (THE “RESALE RESTRICTION TERMINATION DATE”):


 

(1)           A TRANSFER OF A RULE 144A NOTE OR A BENEFICIAL INTEREST THEREIN TO
A QIB SHALL BE MADE UPON THE REPRESENTATION OF THE TRANSFEREE IN THE FORM AS SET
FORTH ON THE REVERSE OF THE NOTE THAT IT IS PURCHASING FOR ITS OWN ACCOUNT OR AN
ACCOUNT WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION AND THAT
IT AND ANY SUCH ACCOUNT IS A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING
OF RULE 144A, AND IS AWARE THAT THE SALE TO IT IS BEING MADE IN RELIANCE ON RULE
144A AND ACKNOWLEDGES THAT IT HAS RECEIVED SUCH INFORMATION REGARDING THE
COMPANY AS THE UNDERSIGNED HAS REQUESTED PURSUANT TO RULE 144A OR HAS DETERMINED
NOT TO REQUEST SUCH INFORMATION AND THAT IT IS AWARE THAT THE TRANSFEROR IS
RELYING UPON ITS FOREGOING REPRESENTATIONS IN ORDER TO CLAIM THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144A; AND

 

(2)           A TRANSFER OF A RULE 144A NOTE OR A BENEFICIAL INTEREST THEREIN TO
A NON-U.S. PERSON SHALL BE MADE UPON RECEIPT BY THE TRUSTEE OR ITS AGENT OF A
CERTIFICATE SUBSTANTIALLY IN THE FORM SET FORTH IN SECTION 2.7(A) FROM THE
PROPOSED TRANSFEREE AND, IF REQUESTED BY THE ISSUERS OR THE TRUSTEE, THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM.

 


(B)           (1)           THE FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO
ANY PROPOSED EXCHANGE OF BENEFICIAL INTERESTS IN THE REGULATION S GLOBAL NOTE
FOR BENEFICIAL INTERESTS IN THE RULE 144A GLOBAL NOTE PRIOR TO THE EXPIRATION OF
THE RESTRICTED PERIOD:


 

Prior to the expiration of the Restricted Period, beneficial interests in the
Regulation S Global Note may be exchanged for beneficial interests in the Rule
144A Global Note only if:

 

(A)          such exchange occurs in connection with a transfer of the Notes
pursuant to Rule 144A; and

 

(B)           THE TRANSFEROR FIRST DELIVERS TO THE TRUSTEE A WRITTEN CERTIFICATE
SUBSTANTIALLY IN THE FORM SET FORTH IN SECTION 2.7(B) FROM THE PROPOSED
TRANSFEREE AND, IF REQUESTED BY THE ISSUERS OR THE TRUSTEE, THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM.

 

40

--------------------------------------------------------------------------------


 

After the expiration of the Restricted Period, interests in the Regulation S
Note may be transferred without requiring the certification set forth in Section
2.7(b) or any additional certification.

 

(2) Beneficial interests in a Rule 144A Global Note may be transferred to a
Person who takes delivery in the form of an interest in the Regulation S Global
Note, whether before or after the expiration of the Restricted Period, only if
the transferor first delivers to the trustee a written certificate
(substantially in the form provided in Section 2.7(a)) to the effect that such
transfer is being made in accordance with Rule 903 or 904 of Regulation S or
Rule 144 (if available) and that, if such transfer occurs prior to the
expiration of the Restricted Period, the interest transferred will be held
immediately thereafter through Euroclear or Clearstream.

 

(3) Transfers involving exchanges of beneficial interests between the Regulation
S Global Notes and the Rule 144A Global Notes will be effected by DTC by means
of an instruction originated by the Trustee through the DTC Deposit/Withdraw at
Custodian system. Accordingly, in connection with any such transfer, appropriate
adjustments will be made to reflect a decrease in the principal amount of the
Regulation S Global Note and a corresponding increase in the principal amount of
the Rule 144A Global Note or vice versa, as applicable. Any beneficial interest
in one of the Global Notes that is transferred to a Person who takes delivery in
the form of an interest in the other Global Note will, upon transfer, cease to
be an interest in such Global Note and will become an interest in the other
Global Note and, accordingly, will thereafter be subject to all transfer
restrictions and other procedures applicable to beneficial interests in such
other Global Note for so long as it remains such an interest.  Notwithstanding
anything herein to the contrary, the policies and practices of DTC may prohibit
transfers of beneficial interests in the Regulation S Global Note prior to the
expiration of the Restricted Period.

 


(C)           PRIVATE PLACEMENT LEGEND.  UPON THE TRANSFER, EXCHANGE OR
REPLACEMENT OF NOTES NOT BEARING A PRIVATE PLACEMENT LEGEND, THE REGISTRAR SHALL
DELIVER NOTES THAT DO NOT BEAR A PRIVATE PLACEMENT LEGEND UNLESS SUCH TRANSFEREE
IS AN AFFILIATE (AS DEFINED IN RULE 144) OF THE ISSUERS.  UPON THE TRANSFER,
EXCHANGE OR REPLACEMENT OF NOTES BEARING A PRIVATE PLACEMENT LEGEND, THE
REGISTRAR SHALL DELIVER ONLY NOTES THAT BEAR A PRIVATE PLACEMENT LEGEND UNLESS
THERE IS DELIVERED TO THE REGISTRAR AN OPINION OF COUNSEL TO THE EFFECT THAT
NEITHER SUCH LEGEND NOR THE RELATED RESTRICTIONS ON TRANSFER ARE REQUIRED IN
ORDER TO MAINTAIN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT.


 


(D)           THE REGISTRAR SHALL RETAIN COPIES OF ALL LETTERS, NOTICES AND
OTHER WRITTEN COMMUNICATIONS RECEIVED PURSUANT TO SECTION 2.1 OR THIS SECTION
2.6.  THE ISSUERS SHALL HAVE THE RIGHT TO INSPECT AND MAKE COPIES OF ALL SUCH
LETTERS, NOTICES OR OTHER WRITTEN COMMUNICATIONS AT ANY REASONABLE TIME UPON THE
GIVING OF REASONABLE PRIOR WRITTEN NOTICE TO THE REGISTRAR.


 


(E)           OBLIGATIONS WITH RESPECT TO TRANSFERS AND EXCHANGES OF NOTES.


 

(1)           TO PERMIT REGISTRATIONS OF TRANSFERS AND EXCHANGES, THE ISSUERS
SHALL, SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS ARTICLE II, EXECUTE,
AND THE TRUSTEE SHALL AUTHENTICATE, DEFINITIVE NOTES AND GLOBAL NOTES AT THE
REGISTRAR’S OR CO-REGISTRAR’S REQUEST.

 

41

--------------------------------------------------------------------------------


 

(2)           NO SERVICE CHARGE SHALL BE MADE TO A HOLDER FOR ANY REGISTRATION
OF TRANSFER OR EXCHANGE, BUT THE ISSUERS MAY REQUIRE PAYMENT OF A SUM SUFFICIENT
TO COVER ANY TRANSFER TAX, ASSESSMENTS, OR SIMILAR GOVERNMENTAL CHARGE PAYABLE
IN CONNECTION THEREWITH (OTHER THAN ANY SUCH TRANSFER TAXES, ASSESSMENTS OR
SIMILAR GOVERNMENTAL CHARGES PAYABLE UPON EXCHANGE OR TRANSFER PURSUANT TO
SECTIONS 3.7, 3.9, 5.8 OR 9.5).

 

(3)           THE REGISTRAR OR CO-REGISTRAR SHALL NOT BE REQUIRED TO REGISTER
THE TRANSFER OR EXCHANGE OF (I) ANY NOTES SELECTED FOR REDEMPTION (EXCEPT IN THE
CASE OF NOTES TO BE REDEEMED IN PART, THE PORTION OF THE NOTE NOT TO BE
REDEEMED) OR (II) ANY NOTES FOR A PERIOD BEGINNING 15 DAYS BEFORE A SELECTION OF
NOTES TO BE REDEEMED.

 

(4)           PRIOR TO THE DUE PRESENTATION FOR REGISTRATION OF TRANSFER OF ANY
NOTE, THE ISSUERS, THE TRUSTEE, THE PAYING AGENT, THE REGISTRAR OR ANY
CO-REGISTRAR MAY DEEM AND TREAT THE PERSON IN WHOSE NAME A NOTE IS REGISTERED AS
THE ABSOLUTE OWNER OF SUCH NOTE FOR THE PURPOSE OF RECEIVING PAYMENT OF
PRINCIPAL OF, PREMIUM, IF ANY, ON AND INTEREST AND SPECIAL INTEREST, IF ANY, ON,
SUCH NOTE AND FOR ALL OTHER PURPOSES WHATSOEVER, WHETHER OR NOT SUCH NOTE IS
OVERDUE, AND NONE OF THE COMPANY, THE TRUSTEE, THE PAYING AGENT, THE REGISTRAR
OR ANY CO-REGISTRAR SHALL BE AFFECTED BY NOTICE TO THE CONTRARY.

 

(5)              ANY DEFINITIVE NOTE DELIVERED IN EXCHANGE FOR AN INTEREST IN A
GLOBAL NOTE PURSUANT TO SECTION 2.1(E) SHALL, EXCEPT AS OTHERWISE PROVIDED BY
SECTION 2.6(C), BEAR THE PRIVATE PLACEMENT LEGEND SET FORTH IN SECTION 2.1(D).

 

(6)              ALL NOTES ISSUED UPON ANY TRANSFER OR EXCHANGE PURSUANT TO THE
TERMS OF THIS INDENTURE SHALL EVIDENCE THE SAME DEBT AND SHALL BE ENTITLED TO
THE SAME BENEFITS UNDER THIS INDENTURE AS THE NOTES SURRENDERED UPON SUCH
TRANSFER OR EXCHANGE.

 

(7)              THE REGISTRAR OR ANY CO-REGISTRAR MAY REQUIRE CERTAIN
DOCUMENTATION INCLUDING BUT NOT LIMITED TO SIGNATURE GUARANTEES, BEFORE
EFFECTING ANY TRANSFER OR EXCHANGE.

 


(F)            NO OBLIGATION OF THE TRUSTEE


 

(1)           THE TRUSTEE SHALL HAVE NO RESPONSIBILITY OR OBLIGATION TO ANY
BENEFICIAL OWNER OF A GLOBAL NOTE, A MEMBER OF, OR A PARTICIPANT IN, DTC OR
OTHER PERSON WITH RESPECT TO THE ACCURACY OF THE RECORDS OF DTC OR ITS NOMINEE
OR OF ANY PARTICIPANT OR MEMBER THEREOF, WITH RESPECT TO ANY OWNERSHIP INTEREST
IN THE NOTES OR WITH RESPECT TO THE DELIVERY TO ANY PARTICIPANT, MEMBER,
BENEFICIAL OWNER OR OTHER PERSON (OTHER THAN DTC) OF ANY NOTICE (INCLUDING ANY
NOTICE OF REDEMPTION) OR THE PAYMENT OF ANY AMOUNT OR DELIVERY OF ANY NOTES (OR
OTHER NOTE OR PROPERTY) UNDER OR WITH RESPECT TO SUCH NOTES.  ALL NOTICES AND
COMMUNICATIONS TO BE GIVEN TO THE HOLDERS AND ALL PAYMENTS TO BE MADE TO HOLDERS
IN RESPECT OF THE NOTES SHALL BE GIVEN OR MADE ONLY TO OR UPON THE ORDER OF THE
REGISTERED HOLDERS (WHICH SHALL BE DTC OR ITS NOMINEE IN THE CASE OF A GLOBAL
NOTE).  THE RIGHTS OF BENEFICIAL OWNERS IN ANY GLOBAL NOTE SHALL BE EXERCISED
ONLY THROUGH DTC SUBJECT TO THE APPLICABLE RULES AND PROCEDURES OF DTC.  THE
TRUSTEE MAY RELY AND SHALL BE FULLY PROTECTED IN RELYING UPON INFORMATION
FURNISHED BY DTC WITH RESPECT TO ITS MEMBERS, PARTICIPANTS AND ANY BENEFICIAL
OWNERS.

 

42

--------------------------------------------------------------------------------


 

(2)           THE TRUSTEE SHALL HAVE NO OBLIGATION OR DUTY TO MONITOR, DETERMINE
OR INQUIRE AS TO COMPLIANCE WITH ANY RESTRICTIONS ON TRANSFER IMPOSED UNDER THIS
INDENTURE OR UNDER APPLICABLE LAW WITH RESPECT TO ANY TRANSFER OF ANY INTEREST
IN ANY NOTE (INCLUDING ANY TRANSFERS BETWEEN OR AMONG DTC PARTICIPANTS, MEMBERS
OR BENEFICIAL OWNERS IN ANY GLOBAL NOTE) OTHER THAN TO REQUIRE DELIVERY OF SUCH
CERTIFICATES AND OTHER DOCUMENTATION OR EVIDENCE AS ARE EXPRESSLY REQUIRED BY,
AND TO DO SO IF AND WHEN EXPRESSLY REQUIRED BY, THE TERMS OF THIS INDENTURE, AND
TO EXAMINE THE SAME TO DETERMINE SUBSTANTIAL COMPLIANCE AS TO FORM WITH THE
EXPRESS REQUIREMENTS HEREOF.

 

Section 2.7.            Form of Certificates to be Delivered in Connection with
Transfers Pursuant to Regulation S and Rule 144A.

 


(A)           FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS
PURSUANT TO REGULATION S.


 

[Date]

 

Tronox Worldwide LLC
Tronox Finance Corp.

Citibank, N.A., as Trustee

111 Wall Street, 15th Floor Window
New York, NY 10005
Attention:  Corporate Trust Services - Tronox Worldwide LLC

 

Re:          Tronox Worldwide LLC and Tronox Finance Corp.
9½ % Senior Notes due 2012 (the “Notes”)

 

Ladies and Gentlemen:

 

In connection with our proposed sale of $                       aggregate
principal amount of the Notes, we confirm that such sale has been effected
pursuant to and in accordance with Regulation S under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, we
represent that:

 


(A)           THE OFFER OF THE NOTES WAS NOT MADE TO A PERSON IN THE UNITED
STATES;


 


(B)           EITHER (I) AT THE TIME THE BUY ORDER WAS ORIGINATED, THE
TRANSFEREE WAS OUTSIDE THE UNITED STATES OR WE AND ANY PERSON ACTING ON OUR
BEHALF REASONABLY BELIEVED THAT THE TRANSFEREE WAS OUTSIDE THE UNITED STATES OR
(II) THE TRANSACTION WAS EXECUTED IN, ON OR THROUGH THE FACILITIES OF A
DESIGNATED OFF-SHORE SECURITIES MARKET AND NEITHER WE NOR ANY PERSON ACTING ON
OUR BEHALF KNOWS THAT THE TRANSACTION HAS BEEN PRE-ARRANGED WITH A BUYER IN THE
UNITED STATES;


 


(C)           NO DIRECTED SELLING EFFORTS HAVE BEEN MADE IN THE UNITED STATES IN
CONTRAVENTION OF THE REQUIREMENTS OF RULE 903(B) OR RULE 904(B) OF REGULATION S,
AS APPLICABLE;

 

43

--------------------------------------------------------------------------------


 


(D)           THE TRANSACTION IS NOT PART OF A PLAN OR SCHEME TO EVADE THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; AND


 


(E)           WE HAVE ADVISED THE TRANSFEREE OF THE TRANSFER RESTRICTIONS
APPLICABLE TO THE NOTES.


 

The Trustee and the Issuers are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.  Terms used in this certificate have the
meanings set forth in Regulation S.

 

Very truly yours,

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 


(B)           FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS
PURSUANT TO RULE 144A.


 

[Date]

 

Tronox Worldwide LLC
Tronox Finance Corp.

Citibank, N.A., as Trustee

111 Wall Street, 15th Floor Window
New York, NY 10005
Attention:  Corporate Trust Services - Tronox Worldwide LLC

 

Re:          Tronox Worldwide LLC and Tronox Finance Corp.
9½ % Senior Notes due 2012 (the “Notes”)

 

Ladies and Gentlemen:

 

In connection with our proposed sale of $                      aggregate
principal amount of the Notes, we confirm that such sale has been effected
pursuant to and in accordance with Rule 144A (“Rule 144A”) under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, we represent that the Notes are being transferred to a Person:

 


(A)           THAT WE REASONABLY BELIEVE TO BE A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) (A “QIB”);


 


(B)           PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A QIB IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A; AND

 

44

--------------------------------------------------------------------------------


 


(C)           IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF
THE UNITED STATES AND OTHER JURISDICTIONS.


 

The Trustee and the Issuers are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

Very truly yours,

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

Section 2.8.            Mutilated, Destroyed, Lost or Wrongfully Taken Notes. 
If a mutilated Note is surrendered to the Registrar or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Issuers
shall issue and the Trustee shall authenticate a replacement Note of like tenor
and principal amount, bearing a number not contemporaneously outstanding if the
requirements of Section 8-405 of the Uniform Commercial Code are met, such that
the Holder (a) makes such request to the Issuers or Trustee prior to the Issuer
or Trustee having notice that the Note has been acquired by a protected
purchaser as defined in Section 8-303 of the Uniform Commercial Code (a
“protected purchaser”), (b) files with the Issuer or the Trustee an indemnity
bond, sufficient in the judgment of the Issuers and the Trustee to protect the
Issuers, the Trustee, the Paying Agent, the Registrar and any co-registrar from
any loss which any of them may suffer if a Note is replaced, and, in the absence
of notice to the Issuers or the Trustee that such Note has been acquired by a
protected purchaser and (c) satisfies any other reasonable requirements of the
Trustee.

 

In case any such mutilated, destroyed, lost or wrongfully taken Note has become
or is about to become due and payable, the Issuers in their discretion may,
instead of issuing a new Note, pay such Note.

 

Upon the issuance of any new Note under this Section 2.8, the Issuers may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) in connection therewith.

 

Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or wrongfully taken Note shall constitute an original additional
contractual obligation of the Issuers, any Guarantor (if applicable) and any
other obligor upon the Notes, whether or not the mutilated, destroyed, lost or
wrongfully taken Note shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Notes duly issued hereunder.

 

45

--------------------------------------------------------------------------------


 

The provisions of this Section 2.8 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or wrongfully taken Notes.

 

Section 2.9.            Outstanding Notes.  Notes outstanding at any time are
all Notes authenticated by the Trustee except for those canceled by it, those
accepted by it for cancellation and those described in this Section 2.9 as not
outstanding.  A Note ceases to be outstanding in the event Parent, any Issuer or
a Subsidiary of Parent or of any Issuer holds the Note, provided, however, that
(i) for purposes of determining which are outstanding for consent or voting
purposes hereunder, the provisions of Section 12.6 shall apply and (ii) in
determining whether the Trustee shall be protected in making a determination
whether the Holders of the requisite principal amount of outstanding Notes are
present at a meeting of Holders of Notes for quorum purposes or have consented
to or voted in favor of any request, demand, authorization, direction, notice,
consent, waiver, amendment or modification hereunder, or relying upon any such
quorum, consent or vote, only Notes which a Trust Officer of the Trustee
actually knows to be held by Parent or an Affiliate thereof shall not be
considered outstanding.

 

If a Note is replaced pursuant to Section 2.8, it ceases to be outstanding
unless the Trustee and the Issuers receive proof satisfactory to them that the
replaced Note is held by a protected purchaser.

 

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a Redemption Date or maturity date money sufficient to pay all
principal, premium, if any, and interest and Special Interest, if any, payable
on that date with respect to the Notes (or portions thereof) to be redeemed or
maturing, as the case may be, and the Paying Agent is not prohibited from paying
such money to the Holders on that date pursuant to the terms of this Indenture,
then on and after that date such Notes (or portions thereof) cease to be
outstanding and interest on them ceases to accrue.

 

Section 2.10.          Cancellation.  The Issuers at any time may deliver Notes
to the Trustee for cancellation.  The Registrar and the Paying Agent shall
forward to the Trustee any Notes surrendered to them for registration of
transfer, exchange or payment.  The Trustee and no one else shall cancel all
Notes surrendered for registration of transfer, exchange, payment or
cancellation and destroy such Notes in accordance with its internal policies,
including delivery of a certificate (a “Certificate of Destruction”) describing
such Notes disposal (subject to the record retention requirements of the
Exchange Act).  The Issuers may not issue new Notes to replace Notes they have
paid or delivered to the Trustee for cancellation for any reason other than in
connection with a transfer or exchange.

 

Section 2.11.          Payment of Interest; Defaulted Interest.  Interest and
Special Interest, if any, on any Note which is payable, and is punctually paid
or duly provided for, on any interest payment date shall be paid to the Person
in whose name such Note (or one or more predecessor Notes) is registered at the
close of business on the regular record date for such interest at the office or
agency of the Issuers maintained for such purpose pursuant to Section 2.3.

 

Any interest and Special Interest, if any, on any Note which is payable, but is
not paid when the same becomes due and payable and such nonpayment continues for
a period of 30 days

 

46

--------------------------------------------------------------------------------


 

shall forthwith cease to be payable to the Holder on the regular record date,
and such defaulted interest and (to the extent lawful) interest on such
defaulted interest at the rate borne by the Notes (such defaulted interest and
interest thereon herein collectively called “Defaulted Interest”) shall be paid
by the Issuers, at their election in each case, as provided in clause (a) or (b)
below:

 


(A)           THE ISSUERS MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO
THE PERSONS IN WHOSE NAMES THE NOTES (OR THEIR RESPECTIVE PREDECESSOR NOTES) ARE
REGISTERED AT THE CLOSE OF BUSINESS ON A SPECIAL RECORD DATE (AS DEFINED BELOW)
FOR THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE FIXED IN THE
FOLLOWING MANNER.  THE ISSUERS SHALL NOTIFY THE TRUSTEE IN WRITING OF THE AMOUNT
OF DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH NOTE AND THE DATE (NOT LESS
THAN 30 DAYS AFTER SUCH NOTICE) OF THE PROPOSED PAYMENT (THE “SPECIAL INTEREST
PAYMENT DATE”), AND AT THE SAME TIME THE ISSUERS SHALL DEPOSIT WITH THE TRUSTEE
AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT PROPOSED TO BE PAID IN RESPECT
OF SUCH DEFAULTED INTEREST OR SHALL MAKE ARRANGEMENTS SATISFACTORY TO THE
TRUSTEE FOR SUCH DEPOSIT PRIOR TO THE DATE OF THE PROPOSED PAYMENT, SUCH MONEY
WHEN DEPOSITED TO BE HELD IN TRUST FOR THE BENEFIT OF THE PERSONS ENTITLED TO
SUCH DEFAULTED INTEREST AS IN THIS CLAUSE PROVIDED.  THEREUPON THE TRUSTEE SHALL
FIX A RECORD DATE (THE “SPECIAL RECORD DATE”) FOR THE PAYMENT OF SUCH DEFAULTED
INTEREST, WHICH DATE SHALL BE NOT MORE THAN 15 DAYS AND NOT LESS THAN 10 DAYS
PRIOR TO THE SPECIAL INTEREST PAYMENT DATE AND NOT LESS THAN 10 DAYS AFTER THE
RECEIPT BY THE TRUSTEE OF THE NOTICE OF THE PROPOSED PAYMENT.  THE TRUSTEE SHALL
PROMPTLY NOTIFY THE ISSUERS OF SUCH SPECIAL RECORD DATE, AND IN THE NAME AND AT
THE EXPENSE OF THE ISSUERS, SHALL CAUSE NOTICE OF THE PROPOSED PAYMENT OF SUCH
DEFAULTED INTEREST AND THE SPECIAL RECORD DATE AND SPECIAL INTEREST PAYMENT DATE
THEREFOR TO BE GIVEN IN THE MANNER PROVIDED FOR IN SECTION 12.2, NOT LESS THAN
10 DAYS PRIOR TO SUCH SPECIAL RECORD DATE.  NOTICE OF THE PROPOSED PAYMENT OF
SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE AND SPECIAL INTEREST PAYMENT
DATE THEREFOR HAVING BEEN SO GIVEN, SUCH DEFAULTED INTEREST SHALL BE PAID ON THE
SPECIAL INTEREST PAYMENT DATE TO THE PERSONS IN WHOSE NAMES THE NOTES (OR THEIR
RESPECTIVE PREDECESSOR NOTES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON SUCH
SPECIAL RECORD DATE AND SHALL NO LONGER BE PAYABLE PURSUANT TO THE FOLLOWING
CLAUSE (B).


 


(B)           THE ISSUERS MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST IN ANY
OTHER LAWFUL MANNER NOT INCONSISTENT WITH THE REQUIREMENTS OF ANY SECURITIES
EXCHANGE ON WHICH THE NOTES MAY BE LISTED, AND UPON SUCH NOTICE AS MAY BE
REQUIRED BY SUCH EXCHANGE, IF, AFTER NOTICE GIVEN BY THE ISSUERS TO THE TRUSTEE
OF THE PROPOSED PAYMENT PURSUANT TO THIS CLAUSE, SUCH MANNER OF PAYMENT SHALL BE
DEEMED PRACTICABLE BY THE TRUSTEE.


 

Subject to the foregoing provisions of this Section 2.11, each Note delivered
under this Indenture upon registration of, transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest and Special Interest,
if any, each as accrued and unpaid, and to accrue, which were carried by such
other Note.

 

Section 2.12.          Computation of Interest.  Interest on the Notes shall be
computed on the basis of a 360-day year of twelve 30-day months.

 

Section 2.13.          CUSIP Numbers.  The Issuers in issuing the Notes may use
“CUSIP” numbers (if then generally in use) and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Holders; provided,
however, that any such notice may state that

 

47

--------------------------------------------------------------------------------


 

no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such redemption shall not be affected by any defect in or
omission of such CUSIP numbers.  The Issuers shall promptly notify the Trustee
in writing of any change in the CUSIP numbers.

 

ARTICLE III

 

Covenants

 

Section 3.1.            Payment of Notes.  The Company shall promptly pay the
principal of, premium, if any, on, and interest and Special Interest, if any,
on, the Notes on the dates and in the manner provided in the Notes and in this
Indenture.  Principal, premium, if any, interest and Special Interest, if any,
shall be considered paid on the date due if on such date the Trustee or the
Paying Agent, in its capacity as Trustee or Paying Agent, respectively, holds in
accordance with this Indenture immediately available funds deposited by or on
behalf of the Issuer or the Guarantor sufficient to pay all principal, premium,
interest and Special Interest, if any, then due and the Trustee or Paying Agent,
as the case may be, is not prohibited from paying money to the Holders on that
date pursuant to the terms of this Indenture.

 

The Issuers shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

 

Notwithstanding anything to the contrary contained in this Indenture, the
Issuers may, to the extent they are required to do so by law, deduct or withhold
income or other similar taxes imposed by the United States of America from
principal or interest payments hereunder.

 

Section 3.2.            Reports.  Whether or not required by the rules and
regulations of the Commission, so long as any Notes are outstanding, the Company
will cause Parent to file with the Commission for public availability within the
time periods specified in the Commission’s rules and regulations (unless the
Commission will not accept such a filing), and (if not filed electronically with
the Commission) within such periods the Company will cause Parent to furnish to
the Holders of Notes or cause the Trustee to make available to such Holders for
inspection:

 


(A)           ALL QUARTERLY AND ANNUAL FINANCIAL AND OTHER INFORMATION WITH
RESPECT TO PARENT AND ITS SUBSIDIARIES THAT WOULD BE REQUIRED TO BE CONTAINED IN
A FILING WITH THE COMMISSION ON FORMS 10-Q AND 10-K IF PARENT WERE REQUIRED TO
FILE SUCH FORMS, INCLUDING A “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL
CONDITION AND RESULTS OF OPERATIONS” AND, WITH RESPECT TO THE ANNUAL INFORMATION
ONLY, A REPORT ON PARENT’S CONSOLIDATED FINANCIAL STATEMENTS BY PARENT’S
CERTIFIED INDEPENDENT ACCOUNTANTS; AND


 


(B)           ALL CURRENT REPORTS AND OTHER INFORMATION THAT WOULD BE REQUIRED
TO BE FILED WITH THE COMMISSION ON FORM 8-K IF PARENT WERE REQUIRED TO FILE SUCH
REPORTS.


 


THE DELIVERY OF ALL SUCH REPORTS, DOCUMENTS AND INFORMATION TO THE TRUSTEE DOES
NOT IMPLY ANY KNOWLEDGE BY THE TRUSTEE OF THE CONTENTS THEREOF NOR SHALL SUCH
DELIVERY CONSTITUTE

 

48

--------------------------------------------------------------------------------


 


CONSTRUCTIVE NOTICE OF ANY INFORMATION CONTAINED THEREIN OR DETERMINABLE THEREBY
OR REQUIRE ANY ACTION BY THE TRUSTEE OTHER THAN TO MAINTAIN THE REPORTS FOR
EXAMINATION BY THE HOLDERS.


 

If, at any time, Parent is no longer subject to the periodic reporting
requirements of the Exchange Act for any reason, the Company will nevertheless
cause Parent to continue filing the reports specified in the preceding
paragraphs of this covenant with the Commission within the time periods
specified above unless the Commission will not accept such a filing.  The
Company will not permit Parent to take any action for the purpose of causing the
Commission not to accept any such filings.  If, notwithstanding the foregoing,
the Commission will not accept Parent’s filings for any reason, the Company will
cause Parent to post the reports referred to in the preceding paragraphs on its
website within the time periods that would apply if Parent were required to file
those reports with the SEC.

 

In addition, the Company and the Guarantors shall, for so long as any Notes
remain outstanding, if at any time they are not required to file the reports
required by the preceding paragraphs with the Commission, furnish to the Holders
and to securities analysts and prospective investors in the Notes, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

 


SECTION 3.3.            INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED
STOCK.


 


(A)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ISSUE, ASSUME, GUARANTEE
OR OTHERWISE BECOME DIRECTLY OR INDIRECTLY LIABLE, CONTINGENTLY OR OTHERWISE,
WITH RESPECT TO (COLLECTIVELY, “INCUR”) ANY INDEBTEDNESS (INCLUDING ACQUIRED
DEBT), AND THE COMPANY WILL NOT ISSUE ANY DISQUALIFIED STOCK AND WILL NOT PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES TO ISSUE ANY SHARES OF PREFERRED STOCK;
PROVIDED, HOWEVER, THAT THE COMPANY AND ITS RESTRICTED SUBSIDIARIES THAT ARE
GUARANTORS MAY INCUR INDEBTEDNESS (INCLUDING ACQUIRED DEBT) OR ISSUE
DISQUALIFIED STOCK, IF THE FIXED CHARGE COVERAGE RATIO FOR THE COMPANY’S MOST
RECENTLY ENDED FOUR FULL FISCAL QUARTERS FOR WHICH INTERNAL FINANCIAL STATEMENTS
ARE AVAILABLE IMMEDIATELY PRECEDING THE DATE ON WHICH SUCH ADDITIONAL
INDEBTEDNESS IS INCURRED OR SUCH DISQUALIFIED STOCK IS ISSUED, AS THE CASE MAY
BE, WOULD HAVE BEEN AT LEAST 2.0 TO 1, DETERMINED ON A PRO FORMA BASIS
(INCLUDING A PRO FORMA APPLICATION OF THE NET PROCEEDS THEREFROM), AS IF THE
ADDITIONAL INDEBTEDNESS HAD BEEN INCURRED OR THE DISQUALIFIED STOCK HAD BEEN
ISSUED, AS THE CASE MAY BE, AT THE BEGINNING OF SUCH FOUR-QUARTER PERIOD.


 

(b)           The provisions of Section 3.3(a) will not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted Debt”):

 

(1)           THE INCURRENCE BY THE COMPANY AND ANY GUARANTOR OF INDEBTEDNESS
AND LETTERS OF CREDIT UNDER CREDIT FACILITIES IN AN AGGREGATE PRINCIPAL AMOUNT
AT ANY ONE TIME OUTSTANDING UNDER THIS SECTION 3.3(B)(1) (WITH LETTERS OF CREDIT
BEING DEEMED TO HAVE A PRINCIPAL AMOUNT EQUAL TO THE MAXIMUM POTENTIAL LIABILITY
OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES THEREUNDER) NOT TO EXCEED THE
GREATER OF $450.0 MILLION AND THE BORROWING BASE;

 

49

--------------------------------------------------------------------------------


 

(2)           THE INCURRENCE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF
THE EXISTING INDEBTEDNESS;

 

(3)           THE INCURRENCE BY THE COMPANY AND THE GUARANTORS OF INDEBTEDNESS
REPRESENTED BY THE INITIAL NOTES AND THE RELATED NOTE GUARANTEES TO BE ISSUED ON
THE ISSUE DATE AND THE EXCHANGE NOTES AND THE RELATED NOTE GUARANTEES TO BE
ISSUED PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT;

 

(4)           THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS REPRESENTED BY CAPITAL LEASE OBLIGATIONS, MORTGAGE
FINANCINGS OR PURCHASE MONEY OBLIGATIONS, IN EACH CASE, INCURRED FOR THE PURPOSE
OF FINANCING ALL OR ANY PART OF THE PURCHASE PRICE OR COST OF DESIGN,
CONSTRUCTION, INSTALLATION OR IMPROVEMENT OF PROPERTY, PLANT OR EQUIPMENT USED
IN THE BUSINESS OF THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES, IN AN
AGGREGATE PRINCIPAL AMOUNT, INCLUDING ALL PERMITTED REFINANCING INDEBTEDNESS
INCURRED TO RENEW, REFUND, REFINANCE, REPLACE, DEFEASE OR DISCHARGE ANY
INDEBTEDNESS INCURRED PURSUANT TO THIS SECTION 3.3(B)(4), AT ANY TIME
OUTSTANDING, NOT TO EXCEED THE GREATER OF (A) $25.0 MILLION AND (B) 1.5% OF
CONSOLIDATED NET TANGIBLE ASSETS;

 

(5)           THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF PERMITTED REFINANCING INDEBTEDNESS IN EXCHANGE FOR, OR THE NET
PROCEEDS OF WHICH ARE USED TO RENEW, REFUND, REFINANCE, REPLACE, DEFEASE OR
DISCHARGE ANY INDEBTEDNESS (OTHER THAN INTERCOMPANY INDEBTEDNESS) THAT WAS
PERMITTED BY THIS INDENTURE TO BE INCURRED UNDER SECTION 3.3(A) OR CLAUSES (2),
(3), (4) OR (5) OF THIS SECTION 3.3(B);

 

(6)           THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INTERCOMPANY INDEBTEDNESS BETWEEN OR AMONG THE COMPANY AND ANY
OF ITS RESTRICTED SUBSIDIARIES; PROVIDED, HOWEVER, THAT:

 

(a)           if the Company or any Guarantor is the obligor on such
Indebtedness and the payee is not the Company or a Guarantor, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
Obligations then due with respect to the Notes, in the case of the Company, or
the Note Guarantee, in the case of a Guarantor; and

 

(b)           (i) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Company
or a Restricted Subsidiary of the Company and (ii) any sale or other transfer of
any such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary of the Company, will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this Section 3.3(b)(6);

 

(7)           THE ISSUANCE BY ANY OF THE COMPANY’S RESTRICTED SUBSIDIARIES TO
THE COMPANY OR TO ANY OF ITS RESTRICTED SUBSIDIARIES OF SHARES OF PREFERRED
STOCK; PROVIDED, HOWEVER, THAT:

 

50

--------------------------------------------------------------------------------


 

(a)           any subsequent issuance or transfer of Equity Interests that
results in any such Preferred Stock being held by a Person other than the
Company or a Restricted Subsidiary of the Company; and

 

(b)           any sale or other transfer of any such Preferred Stock to a Person
that is not either the Company or a Restricted Subsidiary of the Company,

 

will be deemed, in each case, to constitute an issuance of such Preferred Stock
by such Restricted Subsidiary that was not permitted by this Section 3.3(b)(7);

 

(8)           THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF HEDGING OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS;

 

(9)           THE GUARANTEE BY THE COMPANY OR ANY OF THE GUARANTORS OF
INDEBTEDNESS OF THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY THAT WAS
PERMITTED TO BE INCURRED BY ANOTHER PROVISION OF THIS COVENANT; PROVIDED THAT IF
THE INDEBTEDNESS BEING GUARANTEED IS SUBORDINATED TO OR PARI PASSU WITH THE
NOTES, THEN THE GUARANTEE SHALL BE SUBORDINATED OR PARI PASSU, AS APPLICABLE, TO
THE SAME EXTENT AS THE INDEBTEDNESS GUARANTEED;

 

(10)         THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES
OF INDEBTEDNESS (INCLUDING LETTERS OF CREDIT) IN RESPECT OF WORKERS’
COMPENSATION CLAIMS, SELF-INSURANCE OBLIGATIONS, BANKERS’ ACCEPTANCES,
PERFORMANCE AND SURETY BONDS IN THE ORDINARY COURSE OF BUSINESS;

 

(11)         THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES
OF INDEBTEDNESS (INCLUDING LETTERS OF CREDIT) ARISING FROM THE HONORING BY A
BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
INADVERTENTLY DRAWN AGAINST INSUFFICIENT FUNDS, SO LONG AS SUCH INDEBTEDNESS IS
COVERED WITHIN FIVE BUSINESS DAYS;

 

(12)         THE INCURRENCE BY FOREIGN SUBSIDIARIES OF INDEBTEDNESS IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING PURSUANT TO THIS SECTION
3.3(B)(12), NOT TO EXCEED THE GREATER OF (A) $30.0 MILLION AND (B) 5.0% OF THE
COMBINED CONSOLIDATED TANGIBLE ASSETS OF THE FOREIGN SUBSIDIARIES (OR THE
EQUIVALENT THEREOF, MEASURED AT THE TIME OF EACH INCURRENCE, IN APPLICABLE
FOREIGN CURRENCY);

 

(13)         INDEBTEDNESS CONSISTING OF THE FINANCING OF INSURANCE PREMIUMS IN
CUSTOMARY AMOUNTS CONSISTENT WITH THE OPERATIONS AND BUSINESS OF THE ISSUERS AND
THE RESTRICTED SUBSIDIARIES;

 

(14)         INDEBTEDNESS INCURRED BY A RECEIVABLES SUBSIDIARY IN A QUALIFIED
RECEIVABLES FINANCING THAT IS NOT RECOURSE TO THE COMPANY OR ANY RESTRICTED
SUBSIDIARY OF THE COMPANY OTHER THAN A RECEIVABLES SUBSIDIARY (EXCEPT FOR
STANDARD SECURITIZATION UNDERTAKINGS);

 

(15)         INDEBTEDNESS OR PREFERRED STOCK OF PERSONS THAT ARE ACQUIRED BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY OR MERGED INTO THE COMPANY OR A RESTRICTED
SUBSIDIARY IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE; PROVIDED THAT SUCH

 

51

--------------------------------------------------------------------------------


 

INDEBTEDNESS OR PREFERRED STOCK IS NOT INCURRED IN CONNECTION WITH OR IN
CONTEMPLATION OF SUCH ACQUISITION OR MERGER; AND PROVIDED, FURTHER, THAT AFTER
GIVING EFFECT TO SUCH ACQUISITION OR MERGER, THE COMPANY OR SUCH RESTRICTED
SUBSIDIARY WOULD BE PERMITTED TO INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS
UNDER SECTION 3.3(A); AND

 

(16)         THE INCURRENCE BY THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES
OF ADDITIONAL INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT (OR ACCRETED VALUE,
AS APPLICABLE) AT ANY TIME OUTSTANDING, NOT TO EXCEED $35.0 MILLION.

 


(C)           NOTWITHSTANDING THE FOREGOING, NEITHER THE ISSUERS NOR ANY
GUARANTOR WILL INCUR ANY INDEBTEDNESS (INCLUDING PERMITTED DEBT) THAT IS
CONTRACTUALLY SUBORDINATED IN RIGHT OF PAYMENT TO ANY OTHER INDEBTEDNESS OF ANY
ISSUER OR SUCH GUARANTOR UNLESS SUCH INDEBTEDNESS IS ALSO CONTRACTUALLY
SUBORDINATED IN RIGHT OF PAYMENT TO THE NOTES AND THE APPLICABLE NOTE GUARANTEE
ON SUBSTANTIALLY IDENTICAL TERMS; PROVIDED, HOWEVER, THAT NO INDEBTEDNESS WILL
BE DEEMED TO BE CONTRACTUALLY SUBORDINATED IN RIGHT OF PAYMENT TO ANY OTHER
INDEBTEDNESS OF AN ISSUER SOLELY BY VIRTUE OF BEING UNSECURED OR BY VIRTUE OF
BEING SECURED ON A FIRST OR JUNIOR LIEN BASIS.


 

(d)           For purposes of determining compliance with this Section 3.3, in
the event that an item of proposed Indebtedness meets the criteria of more than
one of the categories of Permitted Debt described in Section 3.3(b)(1) through
(16) above, or is entitled to be incurred pursuant to Section 3.3(a), the
Company will be permitted to classify such item of Indebtedness on the date of
its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this covenant. Indebtedness under
Credit Facilities outstanding on the date on which Notes are first issued and
authenticated under this Indenture will initially be deemed to have been
incurred on such date in reliance on Section 3.3(b)(1).

 

(e)           The accrual of interest, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, the reclassification of Preferred
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this covenant;
provided, in each such case, that the amount of any such accrual, accretion or
payment is included in Fixed Charges of the Company as accrued. Notwithstanding
any other provision of this covenant, the maximum amount of Indebtedness that
the Company or any Restricted Subsidiary may incur pursuant to this covenant
shall not be deemed to be exceeded solely as a result of fluctuations in
exchange rates or currency values.

 

(f)            The amount of any Indebtedness outstanding as of any date will
be:

 

(1)           THE ACCRETED VALUE OF THE INDEBTEDNESS, IN THE CASE OF ANY
INDEBTEDNESS ISSUED WITH ORIGINAL ISSUE DISCOUNT;

 

(2)           THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS, TOGETHER WITH ANY
INTEREST ON THE INDEBTEDNESS THAT IS MORE THAN 30 DAYS PAST DUE, IN THE CASE OF
ANY OTHER INDEBTEDNESS; AND

 

52

--------------------------------------------------------------------------------


 

(3)           IN RESPECT OF INDEBTEDNESS OF ANOTHER PERSON SECURED BY A LIEN ON
THE ASSETS OF THE SPECIFIED PERSON, THE LESSER OF:

 

(A)          THE FAIR MARKET VALUE OF SUCH ASSETS AT THE DATE OF DETERMINATION;
AND

 

(B)           THE AMOUNT OF THE INDEBTEDNESS OF THE OTHER PERSON.

 

If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Company as of such date (and, if such Indebtedness is not
permitted to be incurred as of such date under this Section 3.3, the Company
shall be in Default of this Section 3.3).

 


SECTION 3.4.            RESTRICTED PAYMENTS.


 


(A)           THE ISSUERS WILL NOT, AND WILL NOT PERMIT ANY OF THEIR RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY:


 

(1)           DECLARE OR PAY ANY DIVIDEND OR MAKE ANY OTHER PAYMENT OR
DISTRIBUTION ON ACCOUNT OF THE COMPANY’S OR ANY OF ITS RESTRICTED SUBSIDIARIES’
EQUITY INTERESTS OR TO THE DIRECT OR INDIRECT HOLDERS OF THE COMPANY’S OR ANY OF
ITS RESTRICTED SUBSIDIARIES’ EQUITY INTERESTS IN THEIR CAPACITY AS SUCH (OTHER
THAN DIVIDENDS OR DISTRIBUTIONS PAYABLE IN EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF THE COMPANY AND OTHER THAN DIVIDENDS OR DISTRIBUTIONS
PAYABLE TO THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY);

 

(2)           PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE ANY
EQUITY INTERESTS OF THE COMPANY OR ANY DIRECT OR INDIRECT PARENT OF THE COMPANY
OTHER THAN EQUITY INTERESTS OWNED BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY;

 

(3)           MAKE ANY PAYMENT ON OR WITH RESPECT TO, OR PURCHASE, REDEEM,
DEFEASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE ANY INDEBTEDNESS OF THE COMPANY
OR ANY GUARANTOR THAT IS CONTRACTUALLY SUBORDINATED TO THE NOTES OR TO ANY NOTE
GUARANTEE (EXCLUDING ANY INTERCOMPANY INDEBTEDNESS BETWEEN OR AMONG THE COMPANY
AND ANY OF ITS RESTRICTED SUBSIDIARIES), EXCEPT (A) A PAYMENT OF INTEREST OR
PRINCIPAL AT THE STATED MATURITY THEREOF AND (B) THE PURCHASE, REPURCHASE OR
OTHER ACQUISITION OF INDEBTEDNESS IN ANTICIPATION OF SATISFYING A SINKING FUND
OBLIGATION, PRINCIPAL INSTALLMENT OR FINAL MATURITY, IN EACH CASE DUE WITHIN ONE
YEAR OF THE DATE OF SUCH PURCHASE, REPURCHASE OR ACQUISITION; OR

 

(4)           MAKE ANY RESTRICTED INVESTMENT

 

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”),

 

unless, at the time of and after giving effect to such Restricted Payment:

 

53

--------------------------------------------------------------------------------


 

(1)           NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A
CONSEQUENCE OF SUCH RESTRICTED PAYMENT;

 

(2)           THE COMPANY WOULD, AT THE TIME OF SUCH RESTRICTED PAYMENT AND
AFTER GIVING PRO FORMA EFFECT THERETO AS IF SUCH RESTRICTED PAYMENT HAD BEEN
MADE AT THE BEGINNING OF THE APPLICABLE FOUR-QUARTER PERIOD, HAVE BEEN PERMITTED
TO INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO SECTION 3.3(A);
OR

 

(3)           SUCH RESTRICTED PAYMENT, TOGETHER WITH THE AGGREGATE AMOUNT OF ALL
OTHER RESTRICTED PAYMENTS MADE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES
SINCE THE ISSUE DATE (EXCLUDING RESTRICTED PAYMENTS PERMITTED BY CLAUSES (2),
(3), (4), (5), (6), (7), (8), (9), (14) AND (16) OF SECTION 3.4(B)), IS LESS
THAN THE SUM, WITHOUT DUPLICATION, OF:

 

(A)          50% OF THE CONSOLIDATED NET INCOME OF THE COMPANY FOR THE PERIOD
(TAKEN AS ONE ACCOUNTING PERIOD) FROM THE BEGINNING OF THE FIRST FISCAL QUARTER
COMMENCING AFTER THE ISSUE DATE TO THE END OF THE COMPANY’S MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH INTERNAL FINANCIAL STATEMENTS ARE AVAILABLE AT THE TIME
OF SUCH RESTRICTED PAYMENT (OR, IF SUCH CONSOLIDATED NET INCOME FOR SUCH PERIOD
IS A DEFICIT, LESS 100% OF SUCH DEFICIT); PLUS

 

(B)           100% OF THE AGGREGATE NET CASH PROCEEDS RECEIVED, AND THE FAIR
MARKET VALUE OF PROPERTY RECEIVED FROM A NON-AFFILIATE FOR USE IN A PERMITTED
BUSINESS, BY THE COMPANY SINCE THE ISSUE DATE AS A CONTRIBUTION TO ITS COMMON
EQUITY CAPITAL OR FROM THE ISSUE OR SALE OF EQUITY INTERESTS OF THE COMPANY
(OTHER THAN DISQUALIFIED STOCK) OR FROM THE ISSUE OR SALE OF CONVERTIBLE OR
EXCHANGEABLE DISQUALIFIED STOCK OR CONVERTIBLE OR EXCHANGEABLE DEBT SECURITIES
OF THE COMPANY THAT HAVE BEEN CONVERTED INTO OR EXCHANGED FOR SUCH EQUITY
INTERESTS (OTHER THAN EQUITY INTERESTS (OR DISQUALIFIED STOCK OR DEBT
SECURITIES) SOLD TO A SUBSIDIARY OF THE COMPANY OR AN EMPLOYEE STOCK OWNERSHIP
PLAN, OPTION PLAN OR SIMILAR TRUST TO THE EXTENT SUCH SALE TO AN EMPLOYEE STOCK
OWNERSHIP PLAN OR SIMILAR TRUST IS FINANCED BY LOANS FROM OR GUARANTEED BY THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES UNLESS SUCH LOANS HAVE BEEN REPAID
WITH CASH ON OR PRIOR TO THE DATE OF DETERMINATION); PLUS

 

(C)           TO THE EXTENT THAT ANY RESTRICTED INVESTMENT THAT WAS MADE AFTER
THE ISSUE DATE IS SOLD FOR CASH OR OTHERWISE LIQUIDATED OR REPAID FOR CASH, THE
LESSER OF (I) THE CASH RETURN OF CAPITAL WITH RESPECT TO SUCH RESTRICTED
INVESTMENT (LESS THE COST OF DISPOSITION, IF ANY) AND (II) THE INITIAL AMOUNT OF
SUCH RESTRICTED INVESTMENT; PLUS

 

(D)          TO THE EXTENT THAT ANY UNRESTRICTED SUBSIDIARY OF THE COMPANY
DESIGNATED AS SUCH AFTER THE ISSUE DATE IS REDESIGNATED AS A RESTRICTED
SUBSIDIARY AFTER THE ISSUE DATE, THE LESSER OF (I) THE FAIR MARKET VALUE OF THE
COMPANY’S INVESTMENT IN SUCH SUBSIDIARY AS OF THE DATE OF SUCH REDESIGNATION OR
(II) SUCH FAIR MARKET VALUE AS OF THE DATE ON WHICH SUCH SUBSIDIARY WAS
ORIGINALLY DESIGNATED AS AN UNRESTRICTED SUBSIDIARY AFTER THE ISSUE DATE; PLUS

 

54

--------------------------------------------------------------------------------


 

(E)           50% OF ANY DIVIDENDS RECEIVED BY THE COMPANY OR A RESTRICTED
SUBSIDIARY OF THE COMPANY THAT IS A GUARANTOR AFTER THE ISSUE DATE FROM AN
UNRESTRICTED SUBSIDIARY OF THE COMPANY, TO THE EXTENT THAT SUCH DIVIDENDS WERE
NOT OTHERWISE INCLUDED IN THE CONSOLIDATED NET INCOME OF THE COMPANY FOR SUCH
PERIOD; PLUS

 

(F)           $10.0 MILLION.

 


(B)           SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD BE
CAUSED THEREBY, THE PRECEDING PROVISIONS OF SECTION 3.4(A) WILL NOT PROHIBIT:


 

(1)           THE PAYMENT OF ANY DIVIDEND OR THE CONSUMMATION OF ANY IRREVOCABLE
REDEMPTION WITHIN 60 DAYS AFTER THE DATE OF DECLARATION OF THE DIVIDEND OR
GIVING OF THE REDEMPTION NOTICE, AS THE CASE MAY BE, IF AT THE DATE OF
DECLARATION OR NOTICE, THE DIVIDEND OR REDEMPTION PAYMENT WOULD HAVE COMPLIED
WITH THE PROVISIONS OF THIS INDENTURE;

 

(2)           THE MAKING OF ANY RESTRICTED PAYMENT IN EXCHANGE FOR, OR OUT OF
THE NET CASH PROCEEDS OF THE SUBSTANTIALLY CONCURRENT SALE (OTHER THAN TO A
SUBSIDIARY OF THE COMPANY) OF, EQUITY INTERESTS OF THE COMPANY (OTHER THAN
DISQUALIFIED STOCK AND OTHER THAN EQUITY INTERESTS ISSUED OR SOLD TO AN EMPLOYEE
STOCK OWNERSHIP PLAN OR SIMILAR TRUST IS FINANCED BY LOANS FROM OR GUARANTEED BY
THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES UNLESS SUCH LOANS HAVE BEEN
REPAID WITH CASH ON OR PRIOR TO THE DATE OF DETERMINATION) OR FROM THE
SUBSTANTIALLY CONCURRENT CONTRIBUTION OF COMMON EQUITY CAPITAL TO THE COMPANY;
PROVIDED THAT THE AMOUNT OF ANY SUCH NET CASH PROCEEDS THAT ARE UTILIZED FOR ANY
SUCH RESTRICTED PAYMENT WILL BE EXCLUDED FROM CLAUSE (3)(B) OF THE PRECEDING
PARAGRAPH;

 

(3)           THE REPURCHASE, REDEMPTION, DEFEASANCE OR OTHER ACQUISITION OR
RETIREMENT FOR VALUE OF INDEBTEDNESS OF THE COMPANY OR ANY GUARANTOR THAT IS
CONTRACTUALLY SUBORDINATED TO THE NOTES OR TO ANY NOTE GUARANTEE WITH THE NET
CASH PROCEEDS FROM A SUBSTANTIALLY CONCURRENT INCURRENCE OF PERMITTED
REFINANCING INDEBTEDNESS;

 

(4)           THE PAYMENT OF ANY DIVIDEND (OR, IN THE CASE OF ANY PARTNERSHIP OR
LIMITED LIABILITY COMPANY, ANY SIMILAR DISTRIBUTION) BY A RESTRICTED SUBSIDIARY
OF THE COMPANY (INCLUDING A RECEIVABLES SUBSIDIARY) TO THE HOLDERS OF ITS EQUITY
INTERESTS ON A PRO RATA BASIS;

 

(5)           THE REPURCHASE, REDEMPTION OR OTHER ACQUISITION OR RETIREMENT FOR
VALUE OF ANY EQUITY INTERESTS OF THE COMPANY, ANY RESTRICTED SUBSIDIARY OF THE
COMPANY OR PARENT HELD BY ANY THEN-CURRENT OR FORMER OFFICER, DIRECTOR OR
EMPLOYEE OF THE COMPANY, ANY OF ITS RESTRICTED SUBSIDIARIES OR PARENT PURSUANT
TO ANY EQUITY SUBSCRIPTION AGREEMENT, STOCK OPTION AGREEMENT, SHAREHOLDERS’
AGREEMENT, MANAGEMENT EQUITY PLAN, INCENTIVE PLAN, STOCK OPTION PLAN, OR ANY
OTHER SIMILAR MANAGEMENT OR EMPLOYEE BENEFIT PLAN; PROVIDED THAT THE AGGREGATE
PRICE PAID FOR ALL SUCH REPURCHASED, REDEEMED, ACQUIRED OR RETIRED EQUITY
INTERESTS MAY NOT EXCEED $5.0 MILLION IN ANY TWELVE-MONTH PERIOD (WITH UNUSED
AMOUNTS IN ANY SUCH 12-MONTH PERIOD BEING CARRIED OVER TO THE NEXT (AND ONLY THE
NEXT) SUCCEEDING 12-MONTH PERIOD);

 

55

--------------------------------------------------------------------------------


 

(6)           THE REPURCHASE OF EQUITY INTERESTS DEEMED TO OCCUR UPON THE
EXERCISE OF STOCK OPTIONS OR VESTING OF RESTRICTED STOCK TO THE EXTENT SUCH
EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE OF THOSE STOCK
OPTIONS OR THE WITHHOLDING TAX OBLIGATIONS WITH RESPECT TO SUCH EXERCISE OR
VESTING;

 

(7)           THE DECLARATION AND PAYMENT OF REGULARLY SCHEDULED OR ACCRUED
DIVIDENDS TO HOLDERS OF ANY CLASS OR SERIES OF DISQUALIFIED STOCK OF THE COMPANY
OR ANY RESTRICTED SUBSIDIARY OF THE COMPANY ISSUED ON OR AFTER THE ISSUE DATE IN
ACCORDANCE WITH SECTION 3.3(A);

 

(8)           ANY PAYMENTS MADE IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CLOSING CONTEMPORANEOUSLY WITH THE ISSUANCE OF THE INITIAL NOTES ON
THE ISSUE DATE ON SUBSTANTIALLY THE TERMS DESCRIBED IN THE OFFERING MEMORANDUM;

 

(9)           SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD BE
CAUSED THEREBY, REPURCHASES OF INDEBTEDNESS THAT IS SUBORDINATED TO THE NOTES OR
A NOTE GUARANTEE AT A PURCHASE PRICE NOT GREATER THAN (I) 101% OF THE PRINCIPAL
AMOUNT OF SUCH SUBORDINATED INDEBTEDNESS IN THE EVENT OF A CHANGE OF CONTROL OR
(II) 100% OF THE PRINCIPAL AMOUNT OF SUCH SUBORDINATED INDEBTEDNESS IN THE EVENT
OF AN ASSET SALE, IN EACH CASE PLUS ACCRUED INTEREST, IN CONNECTION WITH ANY
CHANGE OF CONTROL OFFER OR ASSET SALE OFFER REQUIRED BY THE TERMS OF SUCH
INDEBTEDNESS, BUT ONLY IF:

 

(A)          IN THE CASE OF A CHANGE OF CONTROL, THE COMPANY HAS FIRST COMPLIED
WITH AND FULLY SATISFIED ITS OBLIGATIONS UNDER SECTION 3.9; OR

 

(B)           IN THE CASE OF AN ASSET SALE, THE COMPANY HAS COMPLIED WITH AND
FULLY SATISFIED ITS OBLIGATIONS UNDER SECTION 3.7;

 

(10)         THE REPURCHASE, REDEMPTION OR OTHER ACQUISITION FOR VALUE OF
CAPITAL STOCK OF THE COMPANY OR ANY DIRECT OR INDIRECT PARENT OF THE COMPANY
REPRESENTING FRACTIONAL SHARES OF SUCH CAPITAL STOCK IN CONNECTION WITH A
MERGER, CONSOLIDATION, AMALGAMATION OR OTHER COMBINATION INVOLVING THE COMPANY
OR ANY DIRECT OR INDIRECT PARENT OF THE COMPANY;

 

(11)         PURCHASES OF RECEIVABLES PURSUANT TO A RECEIVABLES REPURCHASE
OBLIGATION IN CONNECTION WITH A QUALIFIED RECEIVABLES FINANCING;

 

(12)         PAYMENTS CONTEMPLATED BY THE TRANSITION AGREEMENTS AS IN EFFECT ON
THE ISSUE DATE, AS THE TRANSITION AGREEMENTS MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME; PROVIDED, HOWEVER, THAT ANY FUTURE AMENDMENT,
MODIFICATION, OR SUPPLEMENT ENTERED INTO AFTER THE ISSUE DATE WILL BE PERMITTED
TO THE EXTENT THAT ITS TERMS DO NOT ADVERSELY AFFECT, AS A WHOLE, THE RIGHTS OF
ANY HOLDERS OF THE NOTES AS COMPARED TO THE TERMS OF THE AGREEMENTS IN EFFECT ON
THE ISSUE DATE;

 

(13)         THE PAYMENT OF DIVIDENDS ON THE COMPANY’S COMMON EQUITY CAPITAL (OR
THE PAYMENT OF DIVIDENDS TO PARENT TO FUND A PAYMENT OF DIVIDENDS ON PARENT’S
COMMON STOCK) AFTER THE ISSUE DATE, OF AN AMOUNT PER ANNUM EQUAL TO UP TO 6% OF
THE NET PROCEEDS

 

56

--------------------------------------------------------------------------------


 

OF PARENT’S PUBLIC EQUITY OFFERING CLOSING ON THE ISSUE DATE; PROVIDED THAT ANY
AMOUNTS SO UTILIZED ARE EXCLUDED FROM THE CALCULATION SET FORTH IN
SECTION 3.4(A)(3)(B) ABOVE;

 

(14)         PERMITTED PAYMENTS TO PARENT IN THE ORDINARY COURSE OF BUSINESS;

 

(15)         THE DISTRIBUTION, AS A DIVIDEND OR OTHERWISE, OF SHARES OF CAPITAL
STOCK OF, OR INDEBTEDNESS OWED BY THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE
COMPANY TO, UNRESTRICTED SUBSIDIARIES;

 

(16)         PAYMENTS TO PARENT IN RESPECT OF THE TAX LIABILITIES OWED BY PARENT
AS A RESULT OF PARENT’S OWNERSHIP OF MEMBERSHIP INTERESTS IN THE COMPANY OR AS A
RESULT OF PARENT BEING THE COMMON PARENT OF ANY CONSOLIDATED OR COMBINED TAX
GROUP UNDER APPLICABLE LAW (“TAX PAYMENTS”). ANY TAX PAYMENT RECEIVED FROM THE
COMPANY OR ITS SUBSIDIARIES SHALL BE PAID OVER TO THE APPROPRIATE TAXING
AUTHORITY WITHIN 30 DAYS OF PARENT’S RECEIPT OF SUCH TAX PAYMENTS OR REFUNDED TO
THE COMPANY OR THE RELEVANT SUBSIDIARY; AND

 

(17)         OTHER RESTRICTED PAYMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED
$20.0 MILLION SINCE THE ISSUE DATE.

 


(C)           THE AMOUNT OF ALL RESTRICTED PAYMENTS (OTHER THAN CASH) WILL BE
THE FAIR MARKET VALUE ON THE DATE OF THE RESTRICTED PAYMENT OF THE ASSET(S) OR
SECURITIES PROPOSED TO BE TRANSFERRED OR ISSUED BY THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, PURSUANT TO THE RESTRICTED PAYMENT.
THE FAIR MARKET VALUE OF ANY ASSETS OR SECURITIES THAT ARE REQUIRED TO BE VALUED
BY THIS COVENANT WILL BE DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY
WHOSE RESOLUTION WITH RESPECT THERETO WILL BE DELIVERED TO THE TRUSTEE.  FOR
PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 3.4, IN THE EVENT THAT A
RESTRICTED PAYMENT MEETS THE CRITERIA OF MORE THAN ONE OF THE EXCEPTIONS
DESCRIBED IN (1) THROUGH (17) ABOVE OR IS ENTITLED TO BE MADE PURSUANT TO
SECTION 3.4(A), THE COMPANY SHALL, IN ITS SOLE DISCRETION, CLASSIFY SUCH
RESTRICTED PAYMENT, OR LATER CLASSIFY, RECLASSIFY OR RE-DIVIDE ALL OR A PORTION
OF SUCH RESTRICTED PAYMENT, IN ANY MANNER THAT COMPLIES WITH THIS SECTION 3.4.


 

Section 3.5.            Liens.  The Company will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any asset now owned or hereafter
acquired, except Permitted Liens.

 


SECTION 3.6.            DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING
SUBSIDIARIES.


 


(A)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE OR PERMIT TO EXIST OR BECOME
EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY
RESTRICTED SUBSIDIARY TO:


 

(1)           PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK
TO THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES, OR WITH RESPECT TO ANY
OTHER INTEREST OR PARTICIPATION IN, OR MEASURED BY, ITS PROFITS, OR PAY ANY
INDEBTEDNESS OWED TO THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES;

 

57

--------------------------------------------------------------------------------


 

(2)           MAKE LOANS OR ADVANCES TO THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES; OR

 

(3)           SELL, LEASE OR TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES.

 


(B)           HOWEVER, THE PRECEDING RESTRICTIONS WILL NOT APPLY TO ENCUMBRANCES
OR RESTRICTIONS EXISTING UNDER OR BY REASON OF:


 

(1)           AGREEMENTS GOVERNING EXISTING INDEBTEDNESS AND CREDIT FACILITIES
AS IN EFFECT ON THE ISSUE DATE AND ANY AMENDMENTS, RESTATEMENTS, MODIFICATIONS,
RENEWALS, SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR REFINANCINGS OF THOSE
AGREEMENTS, PROVIDED THAT THE AMENDMENTS, RESTATEMENTS, MODIFICATIONS, RENEWALS,
SUPPLEMENTS, REFUNDINGS, REPLACEMENT OR REFINANCINGS ARE NOT MATERIALLY MORE
RESTRICTIVE, TAKEN AS A WHOLE, WITH RESPECT TO SUCH DIVIDEND AND OTHER PAYMENT
RESTRICTIONS THAN THOSE CONTAINED IN THOSE AGREEMENTS ON THE ISSUE DATE;

 

(2)           THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES;

 

(3)           APPLICABLE LAW, OR ANY APPLICABLE RULE, REGULATION OR ORDER;

 

(4)           ANY AGREEMENT OR OTHER INSTRUMENT GOVERNING INDEBTEDNESS OR
CAPITAL STOCK OF A PERSON ACQUIRED BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES AS IN EFFECT AT THE TIME OF SUCH ACQUISITION (EXCEPT TO THE EXTENT
SUCH INDEBTEDNESS OR CAPITAL STOCK WAS INCURRED IN CONNECTION WITH OR IN
CONTEMPLATION OF SUCH ACQUISITION), WHICH ENCUMBRANCE OR RESTRICTION IS NOT
APPLICABLE TO ANY PERSON, OR THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN
THE PERSON, OR THE PROPERTY OR ASSETS OF THE PERSON, SO ACQUIRED; PROVIDED THAT,
IN THE CASE OF INDEBTEDNESS, SUCH INDEBTEDNESS WAS PERMITTED BY THE TERMS OF
THIS INDENTURE TO BE INCURRED;

 

(5)           CUSTOMARY NON-ASSIGNMENT PROVISIONS IN CONTRACTS AND LICENSES
(INCLUDING LICENSES OF INTELLECTUAL PROPERTY) ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS;

 

(6)           PURCHASE MONEY OBLIGATIONS FOR PROPERTY ACQUIRED IN THE ORDINARY
COURSE OF BUSINESS AND CAPITAL LEASE OBLIGATIONS THAT IMPOSE RESTRICTIONS ON THE
PROPERTY PURCHASED OR LEASED OF THE NATURE DESCRIBED IN SECTION 3.6(A)(3);

 

(7)           ANY AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF ASSETS,
INCLUDING AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF A RESTRICTED
SUBSIDIARY, THAT RESTRICTS DISTRIBUTIONS BY THE APPLICABLE RESTRICTED SUBSIDIARY
PENDING THE SALE OR OTHER DISPOSITION;

 

(8)           PERMITTED REFINANCING INDEBTEDNESS; PROVIDED THAT THE RESTRICTIONS
CONTAINED IN THE AGREEMENTS GOVERNING SUCH PERMITTED REFINANCING INDEBTEDNESS
ARE NOT MATERIALLY MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THOSE CONTAINED IN
THE AGREEMENTS GOVERNING THE INDEBTEDNESS BEING REFINANCED;

 

(9)           LIENS PERMITTED TO BE INCURRED UNDER SECTION 3.5 THAT LIMIT THE
RIGHT OF THE DEBTOR TO DISPOSE OF THE ASSETS SUBJECT TO SUCH LIENS;

 

58

--------------------------------------------------------------------------------


 

(10)         PROVISIONS LIMITING THE DISPOSITION OR DISTRIBUTION OF ASSETS OR
PROPERTY IN JOINT VENTURE AGREEMENTS, ASSET SALE AGREEMENTS, SALE-LEASEBACK
AGREEMENTS, STOCK SALE AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO WITH
THE APPROVAL OF THE COMPANY’S BOARD OF DIRECTORS, WHICH LIMITATION IS APPLICABLE
ONLY TO THE ASSETS THAT ARE THE SUBJECT OF SUCH AGREEMENTS;

 

(11)         PROVISIONS WITH RESPECT TO THE DISPOSITION OR DISTRIBUTION OF
ASSETS OR PROPERTY IN JOINT VENTURE AGREEMENTS, STOCKHOLDER AGREEMENTS, ASSET
SALE AGREEMENTS, STOCK SALE AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS;

 

(12)         OTHER INDEBTEDNESS OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY
PERMITTED TO BE INCURRED PURSUANT TO AN AGREEMENT ENTERED INTO SUBSEQUENT TO THE
ISSUE DATE IN ACCORDANCE WITH SECTION 3.3; PROVIDED THAT THE PROVISIONS RELATING
TO SUCH ENCUMBRANCE OR RESTRICTION CONTAINED IN SUCH INDEBTEDNESS ARE NOT
MATERIALLY LESS FAVORABLE TO THE COMPANY TAKEN AS A WHOLE, AS DETERMINED BY THE
BOARD OF DIRECTORS OF PARENT IN GOOD FAITH, THAN THE PROVISIONS CONTAINED IN THE
CREDIT AGREEMENT AND IN THIS INDENTURE AS EACH IS IN EFFECT ON THE CLOSING DATE
OF THE CREDIT AGREEMENT AND THE ISSUE DATE UNDER THE INDENTURE, RESPECTIVELY;

 

(13)         THE ISSUANCE OF PREFERRED STOCK BY A RESTRICTED SUBSIDIARY OR THE
PAYMENT OF DIVIDENDS THEREON IN ACCORDANCE WITH THE TERMS THEREOF; PROVIDED THAT
ISSUANCE OF SUCH PREFERRED STOCK IS PERMITTED PURSUANT TO SECTION 3.3 AND THE
TERMS OF SUCH PREFERRED STOCK DO NOT EXPRESSLY RESTRICT THE ABILITY OF A
RESTRICTED SUBSIDIARY TO PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS
CAPITAL STOCK (OTHER THAN REQUIREMENTS TO PAY DIVIDENDS OR LIQUIDATION
PREFERENCES ON SUCH PREFERRED STOCK PRIOR TO PAYING ANY DIVIDENDS OR MAKING ANY
OTHER DISTRIBUTIONS ON SUCH OTHER CAPITAL STOCK);

 

(14)         SUPERMAJORITY VOTING REQUIREMENTS EXISTING UNDER CORPORATE
CHARTERS, BY LAWS, STOCKHOLDERS AGREEMENTS AND SIMILAR DOCUMENTS AND AGREEMENTS;

 

(15)         ANY ENCUMBRANCE OR RESTRICTION OF A RECEIVABLES SUBSIDIARY EFFECTED
IN CONNECTION WITH A QUALIFIED RECEIVABLES FINANCING; PROVIDED, HOWEVER, THAT
SUCH RESTRICTIONS APPLY ONLY TO SUCH RECEIVABLES SUBSIDIARY;

 

(16)         CUSTOMARY PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY
LEASE GOVERNING A LEASEHOLD INTEREST; AND

 

(17)         RESTRICTIONS ON CASH OR OTHER DEPOSITS OR NET WORTH IMPOSED BY
CUSTOMERS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS.

 

59

--------------------------------------------------------------------------------


 

Section 3.7.            Asset Sales.

 

(a)           The Issuers will not, and will not permit any of the Company’s
Restricted Subsidiaries to, consummate an Asset Sale unless:

 

(1)           THE COMPANY (OR THE RESTRICTED SUBSIDIARY, AS THE CASE MAY BE)
RECEIVES CONSIDERATION AT THE TIME OF THE ASSET SALE AT LEAST EQUAL TO THE FAIR
MARKET VALUE OF THE ASSETS OR EQUITY INTERESTS ISSUED OR SOLD OR OTHERWISE
DISPOSED OF; AND

 

(2)           AT LEAST 75% OF THE CONSIDERATION RECEIVED IN THE ASSET SALE BY
THE COMPANY OR SUCH RESTRICTED SUBSIDIARY IS IN THE FORM OF CASH, CASH
EQUIVALENTS OR ADDITIONAL ASSETS.  FOR PURPOSES OF THIS PROVISION, EACH OF THE
FOLLOWING WILL BE DEEMED TO BE CASH:

 

(A)          ANY LIABILITIES, AS SHOWN ON THE COMPANY’S MOST RECENT CONSOLIDATED
BALANCE SHEET, OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY (OTHER THAN
CONTINGENT LIABILITIES AND LIABILITIES THAT ARE BY THEIR TERMS SUBORDINATED TO
THE NOTES OR ANY NOTE GUARANTEE) THAT ARE ASSUMED BY THE TRANSFEREE OF ANY SUCH
ASSETS PURSUANT TO A CUSTOMARY NOVATION AGREEMENT THAT RELEASES THE COMPANY OR
SUCH RESTRICTED SUBSIDIARY FROM ANY FURTHER LIABILITY;

 

(B)           ANY SECURITIES, NOTES OR OTHER OBLIGATIONS RECEIVED BY THE COMPANY
OR ANY SUCH RESTRICTED SUBSIDIARY FROM SUCH TRANSFEREE THAT ARE CONVERTED BY THE
COMPANY OR SUCH SUBSIDIARY INTO CASH WITHIN 180 DAYS AFTER THE DATE OF THE ASSET
SALE, TO THE EXTENT OF THE CASH RECEIVED IN THAT CONVERSION; AND

 

(C)           ANY STOCK OR ASSETS OF THE KIND REFERRED TO IN SECTION 3.7(B)(2)
OR (4).

 

(b)           Within 360 days after the receipt of any Net Proceeds from an
Asset Sale, the Company or the applicable Restricted Subsidiary, as the case may
be, may apply those Net Proceeds at its option:

 

(1)           to repay Indebtedness and other Obligations under Credit
Facilities that are permitted by clause (i) of the definition of “Permitted
Debt” of the Company or a Restricted Subsidiary of the Company that is a
Guarantor;

 

(2)           to acquire all or substantially all of the assets of, or any
Capital Stock of, another Permitted Business (or a division or unit thereof),
if, after giving effect to any such acquisition of Capital Stock, the Permitted
Business is or becomes a Restricted Subsidiary of the Company;

 

(3)           to make a capital expenditure; or

 

(4)           to acquire other assets that are not classified as current assets
under GAAP and that are used or useful in a Permitted Business.

 

60

--------------------------------------------------------------------------------


 


(C)           PENDING THE FINAL APPLICATION OF ANY NET PROCEEDS, THE ISSUERS MAY
TEMPORARILY REDUCE REVOLVING CREDIT BORROWINGS OR OTHERWISE INVEST THE NET
PROCEEDS IN ANY MANNER THAT IS NOT PROHIBITED BY THIS INDENTURE.


 


(D)           ANY NET PROCEEDS FROM ASSET SALES THAT ARE NOT APPLIED OR INVESTED
AS PROVIDED IN THE PRECEDING SECTION 3.7(B) WILL CONSTITUTE “EXCESS PROCEEDS”;
PROVIDED, THAT THE 360-DAY PERIOD PROVIDED ABOVE TO APPLY ANY PORTION OF NET
PROCEEDS IN ACCORDANCE WITH SECTION 3.7(B)(2) OR (4) SHALL BE EXTENDED BY AN
ADDITIONAL 90 DAYS IF, BY NOT LATER THAN THE 360TH DAY AFTER RECEIPT OF SUCH NET
PROCEEDS, THE COMPANY OR A RESTRICTED SUBSIDIARY, AS APPLICABLE, HAS ENTERED
INTO A BONA FIDE BINDING CONTRACT WITH A PERSON OTHER THAN AN AFFILIATE OF THE
COMPANY TO MAKE AN INVESTMENT OF THE TYPE DESCRIBED IN SECTION 3.7(B)(2) OR (4)
IN THE AMOUNT OF SUCH NET PROCEEDS. WHEN THE AGGREGATE AMOUNT OF EXCESS PROCEEDS
EXCEEDS $15.0 MILLION, WITHIN TEN DAYS THEREOF, THE ISSUERS WILL MAKE AN OFFER
(AN “ASSET SALE OFFER”) TO ALL HOLDERS OF NOTES AND ALL HOLDERS OF OTHER
INDEBTEDNESS THAT RANKS PARI PASSU WITH THE NOTES CONTAINING PROVISIONS SIMILAR
TO THOSE SET FORTH IN THIS INDENTURE WITH RESPECT TO OFFERS TO PURCHASE OR
REDEEM WITH THE PROCEEDS OF SALES OF ASSETS TO PURCHASE, ON A PRO RATA BASIS,
THE MAXIMUM PRINCIPAL AMOUNT OF NOTES AND SUCH OTHER PARI PASSU INDEBTEDNESS
THAT MAY BE PURCHASED OUT OF THE EXCESS PROCEEDS.  THE OFFER PRICE IN ANY ASSET
SALE OFFER WILL BE EQUAL TO 100% OF THE PRINCIPAL AMOUNT PLUS ACCRUED AND UNPAID
INTEREST AND SPECIAL INTEREST, IF ANY, TO THE DATE OF PURCHASE, AND WILL BE
PAYABLE IN CASH.  IF ANY EXCESS PROCEEDS REMAIN AFTER CONSUMMATION OF AN ASSET
SALE OFFER, THE ISSUERS MAY USE THOSE EXCESS PROCEEDS FOR ANY PURPOSE NOT
OTHERWISE PROHIBITED BY THIS INDENTURE.  IF THE AGGREGATE PRINCIPAL AMOUNT OF
NOTES AND OTHER PARI PASSU INDEBTEDNESS TENDERED INTO SUCH ASSET SALE OFFER
EXCEEDS THE AMOUNT OF EXCESS PROCEEDS, THE TRUSTEE WILL SELECT THE NOTES TO BE
PURCHASED ON A PRO RATA BASIS ON THE BASIS OF THE AGGREGATE PRINCIPAL AMOUNT OF
TENDERED NOTES.  UPON COMPLETION OF EACH ASSET SALE OFFER, THE AMOUNT OF EXCESS
PROCEEDS WILL BE RESET AT ZERO.  IF THE ASSET SALE PAYMENT DATE IS ON OR AFTER
AN INTEREST PAYMENT RECORD DATE AND ON OR BEFORE THE RELATED INTEREST PAYMENT
DATE, ANY ACCRUED AND UNPAID INTEREST (INCLUDING SPECIAL INTEREST, IF ANY) WILL
BE PAID TO THE HOLDER IN WHOSE NAME A NOTE IS REGISTERED AT THE CLOSE OF
BUSINESS ON SUCH RECORD DATE, AND NO INTEREST OR SPECIAL INTEREST, IF ANY, WILL
BE PAYABLE TO THE HOLDER WHO TENDERS THE NOTES PURSUANT TO THE ASSET SALE OFFER.


 


(E)           THE ASSET SALE OFFER WILL REMAIN OPEN FOR A PERIOD OF 20 BUSINESS
DAYS FOLLOWING ITS COMMENCEMENT, EXCEPT TO THE EXTENT THAT A LONGER PERIOD IS
REQUIRED BY APPLICABLE LAW (THE “ASSET SALE OFFER PERIOD”).  NO LATER THAN FIVE
BUSINESS DAYS AFTER THE TERMINATION OF THE ASSET SALE OFFER PERIOD (THE “ASSET
SALE PAYMENT DATE”), THE COMPANY WILL PURCHASE THE PRINCIPAL AMOUNT OF NOTES AND
OTHER PARI PASSU INDEBTEDNESS REQUIRED TO BE PURCHASED PURSUANT TO THIS COVENANT
(THE “ASSET SALE OFFER AMOUNT”) OR, IF LESS THAN THE ASSET SALE OFFER AMOUNT HAS
BEEN SO VALIDLY TENDERED, ALL NOTES AND OTHER PARI PASSU INDEBTEDNESS VALIDLY
TENDERED IN RESPONSE TO THE ASSET SALE OFFER.  ON OR BEFORE THE ASSET SALE
PAYMENT DATE, THE COMPANY WILL, TO THE EXTENT LAWFUL, ACCEPT FOR PAYMENT, ON A
PRO RATA BASIS TO THE EXTENT NECESSARY, THE ASSET SALE OFFER AMOUNT OF NOTES AND
OTHER PARI PASSU INDEBTEDNESS OR PORTIONS THEREOF SO VALIDLY TENDERED AND NOT
PROPERLY WITHDRAWN PURSUANT TO THE ASSET SALE OFFER, OR IF LESS THAN THE ASSET
SALE OFFER AMOUNT HAS BEEN VALIDLY TENDERED AND NOT PROPERLY WITHDRAWN, ALL
NOTES AND OTHER PARI PASSU INDEBTEDNESS SO VALIDLY TENDERED AND NOT PROPERLY
WITHDRAWN.  THE COMPANY WILL DELIVER TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
STATING THAT SUCH NOTES OR PORTIONS THEREOF WERE ACCEPTED FOR PAYMENT BY THE
COMPANY IN ACCORDANCE WITH THE TERMS OF THIS COVENANT; AND, IN ADDITION, THE
COMPANY WILL MAKE SUCH DELIVERIES OF ALL CERTIFICATES AND NOTES AS ARE REQUIRED
BY THE

 

61

--------------------------------------------------------------------------------


 


AGREEMENTS GOVERNING THE OTHER PARI PASSU INDEBTEDNESS.  THE COMPANY OR THE
PAYING AGENT, AS THE CASE MAY BE, WILL PROMPTLY (BUT IN ANY CASE NOT LATER THAN
FIVE BUSINESS DAYS AFTER THE TERMINATION OF THE ASSET SALE OFFER PERIOD) MAIL OR
DELIVER TO EACH TENDERING HOLDER OF NOTES, AN AMOUNT EQUAL TO THE PURCHASE PRICE
OF THE NOTES SO VALIDLY TENDERED AND NOT PROPERLY WITHDRAWN BY SUCH HOLDER AND
ACCEPTED BY THE COMPANY FOR PURCHASE, AND THE COMPANY WILL PROMPTLY ISSUE A NEW
NOTE, AND THE TRUSTEE, UPON RECEIPT BY THE TRUSTEE OF SUCH AN OFFICERS’
CERTIFICATE FROM THE COMPANY, WILL AUTHENTICATE AND MAIL OR DELIVER SUCH NEW
NOTE TO SUCH HOLDER, IN A PRINCIPAL AMOUNT EQUAL TO ANY UNPURCHASED PORTION OF
THE NOTE SURRENDERED.  IN ADDITION, THE COMPANY WILL TAKE ANY AND ALL OTHER
ACTIONS REQUIRED BY THE AGREEMENTS GOVERNING THE OTHER PARI PASSU INDEBTEDNESS. 
ANY NOTE NOT SO ACCEPTED WILL BE PROMPTLY MAILED OR DELIVERED BY THE COMPANY TO
THE HOLDER THEREOF.  THE COMPANY WILL PUBLICLY ANNOUNCE THE RESULTS OF THE ASSET
SALE OFFER ON OR AS SOON AS PRACTICABLE AFTER THE ASSET SALE PAYMENT DATE.


 


(F)            THE ISSUERS WILL COMPLY WITH THE REQUIREMENTS OF RULE 14E-1 UNDER
THE EXCHANGE ACT AND ANY OTHER SECURITIES LAWS AND REGULATIONS THEREUNDER TO THE
EXTENT THOSE LAWS AND REGULATIONS ARE APPLICABLE IN CONNECTION WITH EACH
REPURCHASE OF NOTES PURSUANT TO AN ASSET SALE OFFER.  TO THE EXTENT THAT THE
PROVISIONS OF ANY SECURITIES LAWS OR REGULATIONS CONFLICT WITH THE ASSET SALE
PROVISIONS HEREUNDER, THE ISSUERS WILL COMPLY WITH THE APPLICABLE SECURITIES
LAWS AND REGULATIONS AND WILL NOT BE DEEMED TO HAVE BREACHED THEIR OBLIGATIONS
UNDER THE ASSET SALE PROVISIONS HEREUNDER BY VIRTUE OF SUCH COMPLIANCE.


 


(G)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO ASCERTAIN THE
OCCURRENCE OF AN ASSET SALE, OR TO DETERMINE OR CALCULATE EXCESS PROCEEDS, THE
ASSET SALE OFFER PERIOD, THE ASSET SALE PAYMENT DATE OR THE ASSET SALE OFFER
AMOUNT, OR GIVE ANY NOTICE WITH RESPECT THERETO.  THE TRUSTEE MAY CONCLUSIVELY
ASSUME, IN THE ABSENCE OF WRITTEN NOTICE TO THE CONTRARY FROM THE COMPANY OR A
HOLDER OR HOLDERS OF NOTES, THAT NO ASSET SALE HAS OCCURRED.


 


SECTION 3.8.            TRANSACTIONS WITH AFFILIATES.


 


(A)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, MAKE ANY PAYMENT TO, OR SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS TO, OR PURCHASE ANY PROPERTY OR
ASSETS FROM, OR ENTER INTO OR MAKE OR AMEND ANY TRANSACTION, CONTRACT,
AGREEMENT, UNDERSTANDING, LOAN, ADVANCE OR GUARANTEE WITH, OR FOR THE BENEFIT
OF, ANY AFFILIATE OF THE COMPANY (EACH, AN “AFFILIATE TRANSACTION”), UNLESS:


 

(1)           the Affiliate Transaction is on terms that are no less favorable
to the Company or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person; and

 

(2)           the Company delivers to the Trustee:

 

(A)          with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $10.0
million, a resolution of the Board of Directors of the Company set forth in an
Officers’ Certificate certifying that such Affiliate Transaction complies with
this

 

62

--------------------------------------------------------------------------------


 

covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of the Board of Directors of the Company; and

 

(B)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $25.0
million, an opinion as to the fairness to the Company or such Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

 


(B)           THE FOLLOWING ITEMS WILL NOT BE DEEMED TO BE AFFILIATE
TRANSACTIONS AND, THEREFORE, WILL NOT BE SUBJECT TO THE PROVISIONS OF SECTION
3.8(A):


 

(1)           ANY EMPLOYMENT AGREEMENT, EMPLOYEE BENEFIT PLAN, OFFICER OR
DIRECTOR INDEMNIFICATION AGREEMENT OR ANY SIMILAR ARRANGEMENT ENTERED INTO BY
THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS AND PAYMENTS PURSUANT THERETO;

 

(2)           TRANSACTIONS BETWEEN OR AMONG THE COMPANY AND/OR ANY OF ITS
RESTRICTED SUBSIDIARIES (INCLUDING PERSONS THAT BECOME RESTRICTED SUBSIDIARIES
AS A RESULT THEREOF);

 

(3)           TRANSACTIONS WITH A PERSON (OTHER THAN AN UNRESTRICTED SUBSIDIARY
OF THE COMPANY) THAT IS AN AFFILIATE OF THE COMPANY SOLELY BECAUSE THE COMPANY
OWNS, DIRECTLY OR THROUGH A RESTRICTED SUBSIDIARY, AN EQUITY INTEREST IN, OR
CONTROLS, SUCH PERSON;

 

(4)           REASONABLE FEES AND EXPENSES AND COMPENSATION PAID TO, AND
INDEMNITY PROVIDED ON BEHALF OF, OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY
OR ANY RESTRICTED SUBSIDIARIES AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OR SENIOR MANAGEMENT OF PARENT;

 

(5)           ANY ISSUANCE OF EQUITY INTERESTS (OTHER THAN DISQUALIFIED STOCK)
OF THE COMPANY TO AFFILIATES OF THE COMPANY;

 

(6)           RESTRICTED PAYMENTS THAT DO NOT VIOLATE SECTION 3.4;

 

(7)           TRANSACTIONS EFFECTED IN CONNECTION WITH THE TRANSACTIONS CLOSING
CONTEMPORANEOUSLY WITH THE SALE OF THE INITIAL NOTES ON THE ISSUE DATE,
INCLUDING THE PAYMENT OF ALL FEES AND EXPENSES, WHICH TRANSACTIONS ARE DESCRIBED
IN THE OFFERING MEMORANDUM UNDER THE CAPTION “ARRANGEMENTS BETWEEN KERR-MCGEE
AND OUR COMPANY”;

 

(8)           ANY TRANSACTION EFFECTED AS PART OF A QUALIFIED RECEIVABLES
FINANCING;

 

(9)           TRANSACTIONS BETWEEN THE COMPANY OR ANY RESTRICTED SUBSIDIARIES
AND ANY PERSON, A DIRECTOR OF WHICH IS ALSO A DIRECTOR OF THE COMPANY OR ANY
DIRECT OR INDIRECT PARENT COMPANY OF THE COMPANY AND SUCH DIRECTOR IS THE SOLE
CAUSE FOR SUCH PERSON TO BE DEEMED AN AFFILIATE OF THE COMPANY OR ANY RESTRICTED
SUBSIDIARIES; PROVIDED, HOWEVER, THAT SUCH DIRECTOR ABSTAINS FROM VOTING AS
DIRECTOR OF THE COMPANY OR SUCH DIRECT OR INDIRECT PARENT COMPANY, AS THE CASE
MAY BE, ON ANY MATTER INVOLVING SUCH OTHER PERSON;

 

63

--------------------------------------------------------------------------------


 

(10)         ANY CONTRIBUTION TO THE CAPITAL OF THE COMPANY; AND

 

(11)         TRANSACTIONS PURSUANT TO ANY CONTRACT OR AGREEMENT DESCRIBED IN THE
OFFERING MEMORANDUM UNDER THE CAPTION “ARRANGEMENTS BETWEEN KERR-MCGEE AND OUR
COMPANY,” AS IN EFFECT ON THE ISSUE DATE, IN EACH CASE AS AMENDED, MODIFIED OR
REPLACED FROM TIME TO TIME SO LONG AS THE AMENDED, MODIFIED OR NEW AGREEMENTS,
TAKEN AS A WHOLE, ARE NOT MATERIALLY LESS FAVORABLE TO THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES THAN THOSE IN EFFECT ON THE ISSUE DATE.

 

Change of Control.  If a Change of Control occurs, each Holder of Notes will
have the right to require the Issuers to repurchase all or any part (equal to
$1,000 or an integral multiple of $1,000) of that Holder’s Notes at a purchase
price in cash equal to 101% of the aggregate principal amount of the Notes
repurchased plus accrued and unpaid interest and Special Interest, if any, on
the Notes repurchased to the date of purchase (subject to the right of Holders
of Notes on the relevant record date to receive interest due on the relevant
interest payment date).

 

Within 30 days following any Change of Control, the Issuers will mail a notice
(the “Change of Control Offer”) to each Holder with a copy to the Trustee
stating:

 

(1)           that a Change of Control has occurred and that such Holder has the
right to require the Company to purchase such Holder’s Notes at a purchase price
in cash equal to 101% of the principal amount of such Notes plus accrued and
unpaid interest and Special Interest, if any, to the date of settlement (the
“Change of Control Payment Date”) (subject to the right of Holders of record on
a record date to receive interest on the relevant interest payment date that is
on or prior to the Change of Control Settlement Date) (the “Change of Control
Payment”);

 

(2)           the purchase date (which shall be no earlier than 30 days nor
later than 60 days from the date such notice is mailed) (the “Change of Control
Purchase Date”); and

 

(3)           the procedures determined by the Company, consistent with this
Indenture, that a Holder must follow in order to have its Notes purchased.

 

On the Change of Control Payment Date, the Issuers will, to the extent lawful,
accept for payment all Notes or portions of Notes (equal to $1,000 or an
integral multiple of $1,000) properly tendered pursuant to the Change of Control
Offer.  Promptly thereafter on the Change of Control Settlement Date, the
Company will:

 

(1)           deposit with the Paying Agent an amount equal to the Change of
Control Payment in respect of all Notes or portions of Notes properly tendered;
and

 

(2)           deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Issuers.

 

On the Change of Control Payment Date, if the Company has properly complied with
the requirements of items (1) and (2) immediately above, the Paying Agent will
remit to each Holder

 

64

--------------------------------------------------------------------------------


 

of Notes properly tendered the Change of Control Payment for such Notes, and the
Trustee will, upon receipt of a Company Order, authenticate and deliver to each
Holder a new Note equal in principal amount to any unpurchased portion of the
Notes surrendered, if any; provided that each such new Note will be in a
principal amount of $1,000 or an integral multiple of $1,000.  The Issuers will
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Payment Date.

 

If the Change of Control Payment Date is on or after an interest record date and
on or before the related interest payment date, any accrued and unpaid interest
and Special Interest, if any, will be paid to the Person in whose name a Note is
registered at the close of business on such record date, and no Special Interest
will be payable to Holders who tender pursuant to the Change of Control Offer.

 

The Issuers will not be required to make a Change of Control Offer upon a Change
of Control if (1) a third party makes the Change of Control Offer in the manner,
at the time and otherwise in compliance with the requirements set forth in this
Indenture applicable to a Change of Control Offer made by the Issuers and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer, or (2) a notice of redemption has been given pursuant to
Section 5.1, unless and until there has been a default in payment of the
applicable redemption price.

 

The Company will comply, to the extent applicable, with the requirements of
Rule 14e-1 of the Exchange Act and any other securities laws or regulations in
connection with the repurchase of Notes pursuant to this Section 3.9.  To the
extent that the provisions of any securities laws or regulations conflict with
provisions of this Indenture, the Issuers will comply with the applicable
securities laws and regulations and will not be deemed to have breached their
obligations described in this Indenture by virtue of such compliance.

 

The Trustee shall be under no obligation to ascertain the occurrence of a Change
of Control or to give notice with respect thereto.  The Trustee may conclusively
assume, in the absence of written notice to the contrary from the Company, or a
Holder or Holders of Notes, that no Change of Control has occurred.

 

Section 3.10.          Future Note Guarantees.

 


(A)           IF THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES ACQUIRES OR
CREATES ANOTHER WHOLLY-OWNED DOMESTIC SUBSIDIARY AFTER THE ISSUE DATE, THEN THAT
NEWLY ACQUIRED OR CREATED WHOLLY-OWNED DOMESTIC SUBSIDIARY WILL BECOME A
GUARANTOR BY EXECUTING A SUPPLEMENTAL INDENTURE SUBSTANTIALLY IN THE FORM OF
EXHIBIT C HERETO AND DELIVERING IT AND AN OPINION OF COUNSEL TO THE TRUSTEE
WITHIN 10 BUSINESS DAYS OF THE DATE ON WHICH IT WAS ACQUIRED OR CREATED, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT APPLY TO
SUBSIDIARIES OF THE COMPANY THAT HAVE PROPERLY BEEN DESIGNATED AS UNRESTRICTED
SUBSIDIARIES IN ACCORDANCE WITH THIS INDENTURE FOR SO LONG AS THEY CONTINUE TO
CONSTITUTE UNRESTRICTED SUBSIDIARIES; AND PROVIDED, FURTHER, THAT ANY
WHOLLY-OWNED DOMESTIC SUBSIDIARY THAT CONSTITUTES AN IMMATERIAL SUBSIDIARY NEED
NOT BECOME A GUARANTOR UNTIL SUCH TIME AS IT CEASES TO BE AN IMMATERIAL
SUBSIDIARY.

 

65

--------------------------------------------------------------------------------


 

(b)           Except with respect to Permitted Debt, the Issuers will not permit
any of their Restricted Subsidiaries, directly or indirectly, to Guarantee or
pledge any assets to secure the payment of any other Indebtedness of the Issuers
unless such Restricted Subsidiary simultaneously executes and delivers a
supplemental indenture substantially in the form of Exhibit C hereto providing
for the Guarantee of the payment of the Notes by such Restricted Subsidiary
and/or the pledging of such assets on the same basis, as the case may be, which
Guarantee will be senior to or pari passu with such Restricted Subsidiary’s
Guarantee of or pledge to secure such other Indebtedness.

 

Section 3.11.          Sale and Leaseback Transactions.  The Company will not,
and will not permit any of its Restricted Subsidiaries to, enter into any sale
and leaseback transaction; provided that the Company or any Guarantor may enter
into a sale and leaseback transaction if:

 

(a)           the Company or that Guarantor, as applicable, could have (i)
incurred Indebtedness in an amount equal to the Attributable Debt relating to
such sale and leaseback transaction under the Fixed Charge Coverage Ratio test
in Section 3.3(a) and (ii) incurred a Lien to secure such Indebtedness pursuant
to Section 3.5;

 

(2)           the gross cash proceeds of that sale and leaseback transaction are
at least equal to the Fair Market Value, as determined in good faith by the
Board of Directors of the Company and set forth in an Officers’ Certificate
delivered to the Trustee, of the property that is the subject of that sale and
leaseback transaction; and

 

(3)           the transfer of assets in that sale and leaseback transaction is
permitted by, and the Company applies the proceeds of such transaction in
compliance with, Section 3.7.

 

Section 3.12.          Business Activities.  The Company will not, and will not
permit any Restricted Subsidiary to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Company and
its Restricted Subsidiaries taken as a whole.

 

Section 3.13.          Designation of Restricted and Unrestricted Subsidiaries. 
The Board of Directors of the Company may designate any Restricted Subsidiary of
the Company (other than Tronox Finance so long as the Company is a limited
liability company or a partnership) to be an Unrestricted Subsidiary if that
designation would not cause a Default.  If a Restricted Subsidiary is designated
as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by the Company and its Restricted Subsidiaries in
the Subsidiary designated as Unrestricted will be deemed to be an Investment
made as of the time of the designation and will reduce the amount available for
Restricted Payments under the first paragraph of Section 3.4(a) or represent
Permitted Investments, as determined by the Company.  That designation will only
be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.

 

The Board of Directors of the Company may redesignate any Unrestricted
Subsidiary to be a Restricted Subsidiary if that redesignation would not cause a
Default.  Any designation of a Subsidiary of the Company as an Unrestricted
Subsidiary will be evidenced to the Trustee by filing with the Trustee a Board
Resolution of the Company giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions

 

66

--------------------------------------------------------------------------------


 

and was permitted by Section 3.4.  If, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Indenture and any Indebtedness of such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary of the Company as of such date and, if such
Indebtedness is not permitted to be incurred as of such date under Section 3.3,
the Company will be in default thereof.

 

Section 3.14.          Maintenance of Office or Agency.  The Issuers will
maintain in The City of New York, an office or agency where the Notes may be
presented or surrendered for payment, where, if applicable, the Notes may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served.  The principal corporate trust office of the Trustee, or if the
Trustee’s principal corporate trust office is not located in The City of New
York, any other office or agency maintained by the Trustee in The City of New
York (the “Corporate Trust Office”), shall be such office or agency of the
Issuers, unless the Issuers shall designate and maintain some other office or
agency for one or more of such purposes.  The Issuers will give prompt written
notice to the Trustee of any change in the location of any such office or
agency.  If at any time the Issuers shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Issuers hereby appoint the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

 

The Issuers may also from time to time designate one or more other offices or
agencies (in or outside of The City of New York) where the Notes may be
presented or surrendered for any or all such purposes and may from time to time
rescind any such designation; provided, however, that no such designation or
rescission shall in any manner relieve the Issuers of their obligation to
maintain an office or agency in The City of New York for such purposes.  The
Issuers will give prompt written notice to the Trustee of any such designation
or rescission and any change in the location of any such other office or agency.

 

Section 3.15.          Corporate Existence.  Subject to Article IV and Section
10.2, each Issuer will do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence and that of each of
their Restricted Subsidiaries and the corporate rights (charter and statutory)
licenses and franchises of the Issuers and each of their Restricted
Subsidiaries; provided, however, that the Issuers shall not be required to
preserve any such existence (except the Company), right, license or franchise if
the Board of Directors of the Company shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Issuers and
each of their Restricted Subsidiaries, taken as a whole, and that the loss
thereof would not have a material adverse effect on the ability of the Issuers
to perform their obligations under the Notes or this Indenture, provided further
that the Company and the Guarantors may merge in accordance with Sections 4.1
and 10.2.

 

Section 3.16.          Payment of Taxes and Other Claims.  The Issuers will pay
or discharge or cause to be paid or discharged, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges levied
or imposed upon the Issuers or any Restricted Subsidiary or upon the income,
profits or property of the Issuers or any Restricted Subsidiary and (ii) all
lawful claims for labor, materials and supplies, which, if unpaid, might by law
become a

 

67

--------------------------------------------------------------------------------


 

material liability or lien upon the property of the Issuers or any Restricted
Subsidiary, except for any Lien permitted to be incurred pursuant to subsections
(7) and (10) of the definition of “Permitted Liens”; provided, however, that the
Issuers shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount, applicability
or validity is being contested in good faith by appropriate proceedings and for
which appropriate reserves, if necessary (in the good faith judgment of
management of the Issuers), are being maintained in accordance with GAAP or
where the failure to pay or discharge the same would not have a material adverse
effect on the ability of the Issuers to perform its obligations under the Notes
or this Indenture.

 

Section 3.17.          Compliance Certificate.  The Issuers shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Issuers an
Officers’ Certificate stating that in the course of the performance by the
signers of their duties as Officers of the Issuers they would normally have
knowledge of any Default or Event of Default and whether or not the signers know
of any Default or Event of Default that occurred during such period.  If they
do, the certificate shall describe the Default or Event of Default, its status
and what action the Issuers are is taking or proposes to take with respect
thereto.  The Issuers also shall comply with TIA § 314(a)(4).

 

Section 3.18.          Further Instruments and Acts.  Upon the reasonable
request of the Trustee, the Issuers will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture.

 

Section 3.19.          Statement by Officers as to Default.  The Issuers shall
deliver to the Trustee, as soon as possible and in any event within 5 Business
Days after any Issuer becomes aware of the occurrence of any Event of Default or
Default an Officers’ Certificate setting forth the details of such Event of
Default or Default and the action which the Issuers are taking or proposes to
take in respect thereof.

 

Section 3.20.          Payments for Consent.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, pay or
cause to be paid any consideration to or for the benefit of any Holder of Notes
for or as an inducement to any consent, waiver or amendment of any terms or
provisions of this Indenture or the Notes, unless such consideration is offered
to be paid and is paid to all Holders of the Notes which so consent, waive or
agree to amend in the time frame set forth in solicitation documents relating to
such consent, waiver or agreement.

 

Section 3.21.          Restrictions on Activities of Tronox Finance.  Tronox
Finance will not hold any material assets, become liable for any material
obligations, other than the Notes and guarantee obligations under the Credit
Agreement, or engage in any significant business activities; provided that
Tronox Finance may be a co-obligor with respect to Indebtedness if the Company
is the primary obligor of such Indebtedness and the net proceeds of such
Indebtedness are received by the Company or one or more of the Company’s
Restricted Subsidiaries other than Tronox Finance.  At any time after the
Company is a corporation, Tronox Finance may consolidate or merge with or into
the Company or any Restricted Subsidiary.

 

68

--------------------------------------------------------------------------------


 

Section 3.22.          Elimination of Covenants.  From and after the first day
following a period of 90 consecutive days during which the Notes have an
Investment Grade Rating from both Rating Agencies and no Default has occurred
and is then continuing under this Indenture, Parent, the Issuers and all of
their Restricted Subsidiaries will no longer be subject to the provisions of
Section 3.3, 3.4, 3.6, 3.7, 3.8, 3.9, 3.11(a)(i), 3.11(c), 3.13, and 4.1(4)
(collectively, the “Eliminated Covenants”).

 

ARTICLE IV

 

Successor Company

 

Section 4.1.            Merger, Consolidation or Sale of Assets.  Neither Issuer
will, directly or indirectly: (a) consolidate or merge with or into another
Person (whether or not such Issuer is the surviving corporation); or (b) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of its
respective properties or assets taken as a whole, in one or more related
transactions, to another Person, unless:

 

(1)           EITHER: (A) SUCH ISSUER IS THE SURVIVING ENTITY; OR (B) THE PERSON
(THE “SUCCESSOR COMPANY”) FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR
MERGER (IF OTHER THAN SUCH ISSUER) OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER,
CONVEYANCE OR OTHER DISPOSITION HAS BEEN MADE IS A CORPORATION, PARTNERSHIP,
TRUST OR LIMITED LIABILITY COMPANY ORGANIZED OR EXISTING UNDER THE LAWS OF THE
UNITED STATES, ANY STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA;
PROVIDED, THAT TRONOX FINANCE MAY NOT CONSOLIDATE OR MERGE WITH OR INTO ANY
ENTITY OTHER THAN A CORPORATION SATISFYING SUCH REQUIREMENTS FOR SO LONG AS THE
COMPANY REMAINS A LIMITED LIABILITY COMPANY OR A PARTNERSHIP;

 

(2)           THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER
(IF OTHER THAN SUCH ISSUER) OR THE PERSON TO WHICH SUCH SALE, ASSIGNMENT,
TRANSFER, CONVEYANCE OR OTHER DISPOSITION HAS BEEN MADE ASSUMES ALL THE
OBLIGATIONS OF SUCH ISSUER UNDER THE NOTES, THIS INDENTURE AND THE REGISTRATION
RIGHTS AGREEMENT;

 

(3)           IMMEDIATELY AFTER SUCH TRANSACTION, NO DEFAULT OR EVENT OF DEFAULT
EXISTS;

 

(4)           SUCH ISSUER OR THE SUCCESSOR COMPANY (IF OTHER THAN SUCH ISSUER),
OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER, CONVEYANCE OR OTHER DISPOSITION HAS
BEEN MADE:

 

(A)             WOULD HAVE CONSOLIDATED NET WORTH IMMEDIATELY AFTER THE
TRANSACTION EQUAL TO OR GREATER THAN THE CONSOLIDATED NET WORTH OF SUCH ISSUER
IMMEDIATELY PRECEDING THE TRANSACTION; OR

 

(B)             WOULD, ON THE DATE OF SUCH TRANSACTION AFTER GIVING PRO FORMA
EFFECT THERETO AND ANY RELATED FINANCING TRANSACTIONS AS IF THE SAME HAD
OCCURRED AT THE BEGINNING OF THE APPLICABLE FOUR-QUARTER PERIOD, BE PERMITTED TO
INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS UNDER SECTION 3.3; OR

 

(C)             WOULD, ON THE DATE OF SUCH TRANSACTION AFTER GIVING PRO FORMA
EFFECT THERETO AND TO ANY RELATED FINANCING TRANSACTIONS AS IF THE SAME HAD
OCCURRED AT THE BEGINNING OF THE MOST RECENTLY ENDED FOUR FISCAL QUARTERS FOR
WHICH INTERNAL FINANCIAL STATEMENTS ARE

 

69

--------------------------------------------------------------------------------


 

AVAILABLE, HAVE A FIXED CHARGE COVERAGE RATIO THAT IS NOT LESS THAN THE FIXED
CHARGE COVERAGE RATIO OF THE COMPANY FOR SUCH PERIOD CALCULATED WITHOUT GIVING
PRO FORMA EFFECT TO SUCH TRANSACTION AND ANY RELATED FINANCING TRANSACTIONS; AND

 

(5)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION,
MERGER OR DISPOSITION AND SUCH SUPPLEMENTAL INDENTURE (IF ANY) COMPLY WITH THE
APPLICABLE PROVISION OF THIS INDENTURE.

 

In addition, such Issuer will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.

 

For purposes of this covenant, the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Company, which properties and assets,
if held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
assets of the Company.

 

The Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the particular Issuer under this Indenture, but, in
the case of a lease of all or substantially all its assets, the particular
Issuer will not be released from the obligation to pay the principal of and
interest on the Notes.

 

Notwithstanding the foregoing, (x) any Restricted Subsidiary of the Company may
consolidate with, merge into or transfer all or part of its properties and
assets to the Company or any Guarantor, (y) any Issuer may merge with an
Affiliate solely for the purpose of reincorporating such Issuer in another
jurisdiction and (z) the Company may reorganize as a corporation in accordance
with the procedures established in this Indenture, provided that (i) the
corporation is organized and existing under the laws of the United States, any
state thereof or the District of Columbia, (ii) the corporation assumes all of
the Company’s obligations under the Notes and this Indenture and (iii) the
Company delivers to the Trustee an Opinion of Counsel confirming that the
Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such reorganization.

 

ARTICLE V

 

Redemption of Notes

 

Section 5.1.            Optional Redemption.  Except as described below, the
Notes will not be redeemable by the Company’s option prior to December 1, 2009.

 


(A)           ON OR AFTER DECEMBER 1, 2009 THE ISSUERS MAY REDEEM ALL OR ANY
PART OF THE NOTES UPON NOT LESS THAN 30 NOR MORE THAN 60 DAYS’ NOTICE, AT THE
REDEMPTION PRICES (EXPRESSED AS PERCENTAGES OF PRINCIPAL AMOUNT) SET FORTH
BELOW, PLUS ACCRUED AND UNPAID INTEREST AND SPECIAL INTEREST, IF ANY, ON THE
NOTES REDEEMED TO THE APPLICABLE REDEMPTION DATE (SUBJECT TO THE RIGHT OF
HOLDERS OF RECORD ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST DUE ON AN
INTEREST PAYMENT DATE

 

70

--------------------------------------------------------------------------------


 


THAT IS ON OR PRIOR TO THE REDEMPTION DATE), IF REDEEMED DURING THE TWELVE-MONTH
PERIOD BEGINNING ON DECEMBER 1 OF THE YEARS INDICATED BELOW:

 

Year

 

Percentage

 

2009

 

104.750

%

2010

 

102.375

%

2011 and thereafter

 

100.000

%

 


(B)           AT ANY TIME PRIOR TO DECEMBER 1, 2008, THE ISSUERS MAY ON ANY ONE
OR MORE OCCASIONS REDEEM UP TO 35% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES
ISSUED HEREUNDER (CALCULATED AFTER GIVING EFFECT TO ANY ISSUANCE OF ADDITIONAL
NOTES) AT A REDEMPTION PRICE OF 109.5% OF THE PRINCIPAL AMOUNT, PLUS ACCRUED AND
UNPAID INTEREST AND SPECIAL INTEREST, IF ANY, TO THE REDEMPTION DATE (SUBJECT TO
THE RIGHT OF HOLDERS OF RECORD ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST
DUE ON AN INTEREST PAYMENT DATE THAT IS ON OR PRIOR TO THE REDEMPTION DATE),
WITH THE NET CASH PROCEEDS OF ONE OR MORE EQUITY OFFERINGS, PROVIDED THAT:


 

(1)           AT LEAST 65% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES
(CALCULATED AFTER GIVING EFFECT TO ANY ISSUANCE OF ADDITIONAL NOTES) ISSUED
HEREUNDER REMAINS OUTSTANDING IMMEDIATELY AFTER THE OCCURRENCE OF SUCH
REDEMPTION (EXCLUDING NOTES HELD BY PARENT, ANY ISSUER AND THEIR SUBSIDIARIES);
AND

 

(2)           THE REDEMPTION OCCURS WITHIN 90 DAYS OF THE DATE OF THE CLOSING OF
SUCH EQUITY OFFERING.

 

Section 5.2.            Applicability of Article.  Redemption of Notes at the
election of the Issuers or otherwise, as permitted or required by any provision
of this Indenture, shall be made in accordance with such provision and this
Article V.

 

Section 5.3.            Election to Redeem; Notice to Trustee.  The election of
the Issuers to redeem any Notes pursuant to Section 5.1 shall be evidenced by a
Board Resolution.  In case of any redemption at the election of the Issuers, the
Issuers shall, upon not later than the earlier of the date that is 45 days prior
to the Redemption Date fixed by the Issuers or the date on which notice is given
to the Holders (unless a shorter notice shall be satisfactory to the Trustee),
notify the Trustee of such Redemption Date and of the principal amount of Notes
to be redeemed and shall deliver to the Trustee such documentation and records
as shall enable the Trustee to select the Notes to be redeemed pursuant to
Section 5.4.

 

Section 5.4.            Selection by Trustee of Notes to Be Redeemed.  If fewer
than all of the Notes are to be redeemed at any time, the Trustee will select
Notes for redemption as follows:

 

(1)           if the Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are listed; or

 

(2)           if the Notes are not listed on any national securities exchange,
on a pro rata basis.

 

Section 5.5.            Notice of Redemption.  Notice of redemption shall be
given in the manner provided for in Section 12.2 not less than 30 nor more than
60 days prior to the Redemption

 

71

--------------------------------------------------------------------------------


 

Date, to each Holder of Notes to be redeemed, except that redemption notices may
be mailed more than 60 days prior to a Redemption Date if such notice is issued
in connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture.  Notices of any redemption upon any Equity Offering may be given
prior to the completion of the related Equity Offering.  Except for notices of
redemption pursuant to Section 5.1, which redemption notices may, at the
Company’s discretion, be subject to the satisfaction of one or more conditions
precedent, notices of redemption may not be conditional.  The Trustee shall give
notice of redemption in the Issuers’ names and at the Issuers’ expense;
provided, however, that the Issuers shall deliver to the Trustee, at least 45
days prior to the Redemption Date (unless a shorter notice shall be satisfactory
to the Trustee), an Officers’ Certificate requesting that the Trustee give such
notice at the Issuers’ expense and setting forth the information to be stated in
such notice as provided in the following items.

 

All notices of redemption shall state:

 

(1)           THE REDEMPTION DATE;

 

(2)           THE REDEMPTION PRICE AND THE AMOUNT OF ACCRUED INTEREST AND
SPECIAL INTEREST, IF ANY, TO THE REDEMPTION DATE PAYABLE AS PROVIDED IN SECTION
5.7;

 

(3)           IF LESS THAN ALL OUTSTANDING NOTES ARE TO BE REDEEMED, THE
IDENTIFICATION OF THE PARTICULAR NOTES (OR PORTION THEREOF) TO BE REDEEMED, AS
WELL AS THE AGGREGATE PRINCIPAL AMOUNT OF NOTES TO BE REDEEMED AND THE AGGREGATE
PRINCIPAL AMOUNT OF NOTES TO BE OUTSTANDING AFTER SUCH PARTIAL REDEMPTION;

 

(4)           IN CASE ANY NOTE IS TO BE REDEEMED IN PART ONLY, THE NOTICE WHICH
RELATES TO SUCH NOTE SHALL STATE THE PORTION OF THE PRINCIPAL AMOUNT OF THAT
NOTE THAT IS TO BE REDEEMED AND THAT ON AND AFTER THE REDEMPTION DATE, UPON
SURRENDER OF SUCH NOTE, THE HOLDER WILL RECEIVE, WITHOUT CHARGE, A NEW NOTE OR
NOTES OF AUTHORIZED DENOMINATIONS FOR THE PRINCIPAL AMOUNT THEREOF REMAINING
UNREDEEMED;

 

(5)           IN CASE ANY NOTE IS TO BE REDEEMED PURSUANT TO SECTION 5.1, AND
SUCH REDEMPTION IS SUBJECT TO CONDITIONS PRECEDENT, THE CONDITIONS PRECEDENT TO
SUCH OPTIONAL REDEMPTION, IF ANY;

 

(6)           THAT ON THE REDEMPTION DATE THE REDEMPTION PRICE (AND ACCRUED
INTEREST, IF ANY, TO THE REDEMPTION DATE PAYABLE AS PROVIDED IN SECTION 5.7)
WILL BECOME DUE AND PAYABLE UPON EACH SUCH NOTE, OR THE PORTION THEREOF, TO BE
REDEEMED, AND, UNLESS THE ISSUERS DEFAULT IN MAKING THE REDEMPTION PAYMENT, THAT
INTEREST AND SPECIAL INTEREST, IF ANY, ON NOTES (OR THE PORTIONS THEREOF) CALLED
FOR REDEMPTION WILL CEASE TO ACCRUE ON AND AFTER SAID DATE;

 

(7)           THE PLACE OR PLACES WHERE SUCH NOTES ARE TO BE SURRENDERED FOR
PAYMENT OF THE REDEMPTION PRICE AND ACCRUED INTEREST, IF ANY;

 

(8)           THE NAME AND ADDRESS OF THE PAYING AGENT;

 

72

--------------------------------------------------------------------------------


 

(9)           THAT NOTES CALLED FOR REDEMPTION (OTHER THAN A GLOBAL NOTE) MUST
BE SURRENDERED TO THE PAYING AGENT TO COLLECT THE REDEMPTION PRICE;

 

(10)         THE CUSIP NUMBER, AND THAT NO REPRESENTATION IS MADE AS TO THE
ACCURACY OR CORRECTNESS OF THE CUSIP NUMBER, IF ANY, LISTED IN SUCH NOTICE OR
PRINTED ON THE NOTES; AND

 

(11)         THE SECTION OF THIS INDENTURE AND THE PARAGRAPH OF THE NOTES
PURSUANT TO WHICH THE NOTES ARE TO BE REDEEMED.

 

Section 5.6.            Deposit of Redemption Price.  Not later than 11:00 a.m.
New York time on the Redemption Date, the Issuers shall deposit with the Trustee
or with a Paying Agent (or, if the Company is acting as its own Paying Agent,
segregate and hold in trust as provided in Section 2.4) an amount of money
sufficient to pay the redemption price of, and accrued interest and Special
Interest, if any, on, all the Notes which are to be redeemed on that date.

 

Section 5.7.            Notes Payable on Redemption Date.  Notice of redemption
having been given as aforesaid, the Notes so to be redeemed shall, on the
Redemption Date, become due and payable at the redemption price therein
specified (together with accrued and unpaid interest and Special Interest, if
any, to the Redemption Date), and from and after such date (unless the Issuers
shall default in the payment of the redemption price and accrued interest and
Special Interest, if any) such Notes shall cease to bear interest and Special
Interest, if any.  Upon surrender of any such Note for redemption in accordance
with said notice, such Note shall be paid by the Issuers at the redemption
price, together with accrued and unpaid interest and Special Interest, if any,
to the Redemption Date (subject to the rights of Holders of record on the
relevant record date to receive interest and Special Interest, if any, due on an
interest payment date that is on or prior to the Redemption Date).

 

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the principal (and premium, if any) shall, until paid, bear
interest and Special Interest, if any, from the Redemption Date at the rate
borne by the Notes.

 

Section 5.8.            Notes Redeemed in Part.  Any Note which is to be
redeemed only in part (pursuant to the provisions of this Article V) shall be
surrendered at the office or agency of the Issuers maintained for such purpose
pursuant to Section 3.14 (with, if the Issuers or the Trustee so require, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Issuers and the Trustee duly executed by, the Holder thereof or such Holder’s
attorney duly authorized in writing), and the Issuers shall execute, and the
Trustee shall authenticate and make available for delivery to the Holder of such
Note at the expense of the Issuers, a new Note or Notes, of any authorized
denomination as requested by such Holder, in an aggregate principal amount equal
to and in exchange for the unredeemed portion of the principal of the Note so
surrendered, provided that each such new Note will be in a principal amount of
$1,000 or integral multiple thereof.  No Notes of $1,000 or less may be redeemed
in part.

 

73

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Defaults and Remedies

 

Section 6.1.            Events of Default.  Each of the following is an “Event
of Default”:

 

(1)           DEFAULT IN THE PAYMENT WHEN DUE OF INTEREST OR SPECIAL INTEREST,
IF ANY, ON THE NOTES CONTINUES FOR A PERIOD OF 30 DAYS;

 

(2)           DEFAULT IN THE PAYMENT WHEN DUE (AT MATURITY, UPON REDEMPTION OR
OTHERWISE) OF PRINCIPAL OF OR PREMIUM, IF ANY, ON THE NOTES;

 

(3)           FAILURE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES TO
COMPLY WITH THE PROVISIONS OF SECTIONS 3.7, 3.9 OR 4.1 HEREOF;

 

(4)           FAILURE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES FOR
60 DAYS AFTER NOTICE TO THE COMPANY TO COMPLY WITH ANY OF THE OTHER AGREEMENTS
IN THIS INDENTURE NOT SPECIFIED IN CLAUSES (1) THROUGH (3) ABOVE;

 

(5)           DEFAULT UNDER ANY MORTGAGE, INDENTURE OR INSTRUMENT UNDER WHICH
THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR EVIDENCED ANY
INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES), WHETHER SUCH INDEBTEDNESS OR GUARANTEE NOW EXISTS, OR
IS CREATED AFTER THE ISSUE DATE, IF THAT DEFAULT:

 

(a)           is caused by a failure to pay principal of, or interest or
premium, if any, on, such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”); or

 

(b)           results in the acceleration of such Indebtedness prior to its
Stated Maturity,

 

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$25.0 million or more;

 

(6)           FAILURE BY AN ISSUER OR ANY OF THE COMPANY’S RESTRICTED
SUBSIDIARIES TO PAY FINAL JUDGMENTS ENTERED BY A COURT OR COURTS OF COMPETENT
JURISDICTION AGGREGATING IN EXCESS OF $5.0 MILLION (NET OF ANY AMOUNT WITH
RESPECT TO WHICH A REPUTABLE AND SOLVENT INSURANCE COMPANY HAS ACKNOWLEDGED
LIABILITY IN WRITING), WHICH JUDGMENTS ARE NOT PAID, DISCHARGED OR STAYED FOR A
PERIOD OF 60 DAYS;

 

(7)           EXCEPT AS PERMITTED BY THIS INDENTURE, ANY NOTE GUARANTEE IS HELD
IN ANY JUDICIAL PROCEEDING TO BE UNENFORCEABLE OR INVALID OR CEASES FOR ANY
REASON TO BE IN FULL FORCE AND EFFECT, OR ANY GUARANTOR, OR ANY PERSON ACTING ON
BEHALF OF ANY GUARANTOR, DENIES OR DISAFFIRMS ITS OBLIGATIONS UNDER ITS NOTE
GUARANTEE; AND

 

74

--------------------------------------------------------------------------------


 

(8)           (A) THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR GROUP OF
RESTRICTED SUBSIDIARIES THAT, TAKEN TOGETHER (AS OF THE LATEST AUDITED
CONSOLIDATED FINANCIAL STATEMENTS FOR THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES), WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY PURSUANT TO OR WITHIN
THE MEANING OF ANY BANKRUPTCY LAW:

 

(i)            commences a voluntary case or proceeding;

 

(ii)           consents to the entry of a judgment, decree or order for relief
against it in an involuntary case or proceeding;

 

(iii)          consents to the appointment of a Custodian of it or for any
substantial part of its property;

 

(iv)          makes a general assignment for the benefit of its creditors; or

 

(v)           consents to or acquiesces in the institution of a bankruptcy or an
insolvency proceeding against it;

 

or takes any comparable action under any foreign laws relating to insolvency; or

 


(B)           A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT:


 

(i)            is for relief against the Company or any Restricted Subsidiary or
group of Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary in an involuntary case;

 

(ii)           appoints a Custodian of the Company or any Restricted Subsidiary
or group of Restricted Subsidiaries that, taken together (as of the latest
audited consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary or for any substantial
part of its Property; or

 

(iii)          orders the winding up or liquidation of the Company or any
Restricted Subsidiary or group of Restricted Subsidiaries that, taken together
(as of the latest audited consolidated financial statements for the Company and
its Restricted Subsidiaries) would constitute a Significant Subsidiary;

 

or any similar relief is granted under any foreign laws and the order, decree or
relief remains unstayed and in effect for 60 days.

 

However, a Default under clause (4) of this Section 6.1 will not constitute an
Event of Default until the Trustee or the Holders of 25% in aggregate principal
amount of the outstanding Notes notify the Company, and the Trustee in the case
of a notice given by the Holders, of the Default and the Company does not cure
such Default within the time specified in clause (5) of this Section 6.1 after
receipt of such notice.

 

75

--------------------------------------------------------------------------------


 

Section 6.2.            Acceleration.  If any Event of Default (other than those
of the type described in clause (8) of Section 6.1) occurs and is continuing,
the Trustee may and, at the direction of the Holders of at least 25% in
aggregate principal amount of the then outstanding Notes, shall declare the
principal of all the Notes, together with all accrued and unpaid interest and
Special Interest, if any, and premium, if any, to be due and payable immediately
by notice in writing to the Issuers and, in case of a notice by Holders, also to
the Trustee specifying the respective Event of Default and that such notice is a
notice of acceleration, and the same shall become immediately due and payable.

 

In the case of an Event of Default specified in clause (8) of Section 6.1, all
outstanding Notes shall become due and payable immediately without further
action or notice by the Trustee or the Holders.  Holders may not enforce this
Indenture or the Notes except as provided in this Indenture.

 

At any time after a declaration of acceleration with respect to the Notes, the
Holders of a majority in principal amount of the Notes then outstanding (by
notice to the Trustee) may, on behalf of the Holders of all of the Notes,
rescind and cancel such declaration and its consequences if:

 

(1)           THE RESCISSION WOULD NOT CONFLICT WITH ANY JUDGMENT OR DECREE OF A
COURT OF COMPETENT JURISDICTION;

 

(2)           ALL EXISTING DEFAULTS AND EVENTS OF DEFAULT HAVE BEEN CURED OR
WAIVED EXCEPT NONPAYMENT OF PRINCIPAL OF OR INTEREST OR PREMIUM OR SPECIAL
INTEREST, IF ANY, ON THE NOTES THAT HAS BECOME DUE SOLELY BY REASON OF SUCH
DECLARATION OF ACCELERATION;

 

(3)           TO THE EXTENT THE PAYMENT OF SUCH INTEREST IS LAWFUL, INTEREST (AT
THE SAME RATE SPECIFIED IN THE NOTES) ON OVERDUE INSTALLMENTS OF INTEREST AND
SPECIAL INTEREST, IF ANY, AND OVERDUE PAYMENTS OF PRINCIPAL WHICH HAS BECOME DUE
OTHERWISE THAN BY SUCH DECLARATION OF ACCELERATION HAS BEEN PAID;

 

(4)           THE COMPANY HAS PAID THE TRUSTEE ITS REASONABLE COMPENSATION AND
REIMBURSED THE TRUSTEE FOR ITS REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES;
AND

 

(5)           IN THE EVENT OF THE CURE OR WAIVER OF AN EVENT OF DEFAULT OF THE
TYPE DESCRIBED IN CLAUSE (8) OF SECTION 6.1, THE TRUSTEE HAS RECEIVED AN
OFFICERS’ CERTIFICATE AND OPINION OF COUNSEL THAT SUCH EVENT OF DEFAULT HAS BEEN
CURED OR WAIVED.

 

Notwithstanding the foregoing, if an Event of Default listed in clause (5) of
Section 6.1 shall have occurred and been continuing, such Event of Default and
any consequential acceleration shall be automatically rescinded if (i) the
Indebtedness that is the subject of such Event of Default has been repaid or
(ii) if the default relating to such Indebtedness is waived or cured and if such
Indebtedness has been accelerated, then the holders thereof have rescinded their
declaration of acceleration in respect of such Indebtedness.

 

Section 6.3.            Other Remedies.  If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of (or premium, if

 

76

--------------------------------------------------------------------------------


 

any) or interest or Special Interest, if any, on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default.  No remedy is exclusive of any other
remedy.  All available remedies are cumulative.

 

Section 6.4.            Waiver of Past Defaults.  The Holders of a majority in
principal amount of the then outstanding Notes by notice to the Trustee may, on
behalf of the Holders of all the Notes, (a) waive, by their consent (including
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes), an existing Default or Event of Default and its consequences
or compliance with any provisions except (i) a Default or Event of Default in
the payment of the principal of, or premium, if any, or interest or Special
Interest, if any, on a Note or (ii) a Default or Event of Default in respect of
a provision that under Section 9.2 cannot be amended without the consent of each
Holder affected and (b) rescind any such acceleration with respect to the Notes
and its consequences if rescission would not conflict with any judgment or
decree of a court of competent jurisdiction.  When a Default or Event of Default
is waived, it is deemed cured, but no such waiver shall extend to any subsequent
or other Default or Event of Default or impair any consequent right.

 

Section 6.5.            Control by Majority.  The Holders of a majority in
principal amount of the outstanding Notes may direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee.  However, the Trustee
may refuse to follow any direction that conflicts with law or this Indenture or,
subject to Sections 7.1 and 7.2, that the Trustee determines is unduly
prejudicial to the rights of the other Holders or would involve the Trustee in
personal liability.  Prior to taking any action hereunder, the Trustee shall be
entitled to indemnification satisfactory to it in its sole discretion against
all losses and expenses caused by taking or not taking such action.

 

Section 6.6.            Limitation on Suits.  Subject to Section 6.7, a Holder
may not pursue any remedy with respect to this Indenture or the Notes unless:

 

(1)           SUCH HOLDER HAS PREVIOUSLY GIVEN TO THE TRUSTEE NOTICE THAT AN
EVENT OF DEFAULT IS CONTINUING;

 

(2)           HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING NOTES HAVE REQUESTED THAT THE TRUSTEE PURSUE THE REMEDY;

 

(3)           SUCH HOLDERS HAVE OFFERED TO THE TRUSTEE SECURITY OR INDEMNITY
SATISFACTORY TO IT AGAINST ANY LOSS, LIABILITY OR EXPENSE;

 

(4)           THE TRUSTEE HAS NOT COMPLIED WITH SUCH REQUEST WITHIN 60 DAYS
AFTER RECEIPT OF THE REQUEST AND THE OFFER OF SECURITY OR INDEMNITY; AND

 

77

--------------------------------------------------------------------------------


 

(5)           THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
THEN OUTSTANDING NOTES HAVE NOT GIVEN THE TRUSTEE A DIRECTION THAT IS
INCONSISTENT WITH SUCH REQUEST WITHIN SUCH 60-DAY PERIOD.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

 

Section 6.7.            Rights of Holders to Receive Payment.  Notwithstanding
any other provision of this Indenture (including Section 6.6), the right of any
Holder to receive payment of principal of, premium (if any) or interest or
Special Interest, if any, when due on the Notes held by such Holder, on or after
the respective due dates expressed in the Notes, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.

 

Section 6.8.            Collection Suit by Trustee.  If an Event of Default
specified in clauses (1) or (2) of Section 6.1 occurs and is continuing, the
Trustee may recover judgment in its own name and as trustee of an express trust
against the Issuers for the whole amount then due and owing (together with
interest on any unpaid interest to the extent lawful) and the amounts provided
for in Section 7.7.

 

Section 6.9.            Trustee May File Proofs of Claim.  The Trustee may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee and the Holders allowed in
any judicial proceedings relative to Parent, the Issuers, their Subsidiaries or
its or their respective creditors or properties and, unless prohibited by law or
applicable regulations, may vote on behalf of the Holders in any election of a
trustee in bankruptcy or other Person performing similar functions, and any
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make payments to the Trustee and, in the event that the Trustee shall consent to
the making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and its counsel, and any other amounts due
the Trustee under Section 7.7.  To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.7 hereof out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.  Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

 

Section 6.10.          Priorities.  If the Trustee collects any money or
property pursuant to this Article VI, it shall pay out the money or property in
the following order:

 

FIRST:  to the Trustee for amounts due under Section 7.7;

 

78

--------------------------------------------------------------------------------


 

SECOND:  to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest and Special Interest, if any, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal, premium, if any, and interest and Special Interest, if
any, respectively; and

 

THIRD:  to the Issuers or the Guarantors or to such other party as a court of
competent jurisdiction may direct.

 

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.  At least 15 days before such record date, the
Company shall mail to each Holder and the Trustee a notice that states the
record date, the payment date and amount to be paid.

 

Section 6.11.          Undertaking for Costs.  In any suit for the enforcement
of any right or remedy under this Indenture or in any suit against the Trustee
for any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant.  This Section 6.11 does not apply to a suit by the
Trustee, a suit by the Issuers, a suit by a Holder pursuant to Section 6.7 or a
suit by Holders of more than 10% in outstanding principal amount of the Notes.

 

Section 6.12.          Additional Payments.  In the case of any Event of Default
occurring by reason of any willful action (or inaction) taken (or not taken) by
or on behalf of the Issuers with the intention of avoiding payment of the
premium that the Issuers would have had to pay if the Issuers then had elected
to redeem the Notes on or after December 1, 2009 pursuant to the optional
redemption provisions of this Indenture, an equivalent premium shall also become
and be immediately due and payable to the extent permitted by law upon the
acceleration of the Notes.  If an Event of Default occurs prior to December 1,
2009 by reason of any willful action (or inaction) taken (or not taken) by or on
behalf of the Issuers with the intention of avoiding the prohibition on
redemption of the Notes prior to such date, then the premium specified in this
Indenture with the respect to the first year that the Notes may be redeemed at
the Issuers’ option (other than with the net cash proceeds of an Equity
Offering) shall also become immediately due and payable to the extent permitted
by law upon the acceleration of the Notes.

 

Section 6.13.          Waiver of Stay, Extension and Usury Laws.  Each of the
Issuers and the Guarantors covenant (to the extent permitted by applicable law)
that it will not at any time insist upon, plead or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law or
other law wherever enacted, now or at any time hereafter in force, which would
prohibit or forgive the Issuers or any Guarantor from paying all of any portion
of the principal of (premium, if any, on) or interest and Special Interest, if
any, on the Notes as contemplated herein, or which may affect the covenants or
the performance of this Indenture; and (to the extent that it may lawfully do
so) each of the Issuers and the Guarantors hereby expressly waive all benefit or
advantage of any such law, and covenants that they will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

 

79

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Trustee

 

Section 7.1.            Duties of Trustee.  (a) If an Event of Default has
occurred and is continuing, the Trustee shall exercise the rights and powers
vested in it by this Indenture and use the same degree of care and skill in
their exercise as a prudent Person would exercise or use under the circumstances
in the conduct of such Person’s own affairs; provided that if such an Event of
Default occurs and is continuing, the Trustee will be under no obligation to
exercise the rights or powers under this Indenture at the request or direction
of any of the Holders unless such Holders have offered to the Trustee indemnity
or security against loss, liability or expense satisfactory to the Trustee in
its sole discretion.

 

(b)           Except during the continuance of an Event of Default of which a
Trust Officer of the Trustee has actual knowledge:

 

(1)           THE TRUSTEE UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH DUTIES
AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO IMPLIED COVENANTS OR
OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE; AND

 

(2)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY
CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE
OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES, OPINIONS OR ORDERS FURNISHED TO
THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE.  HOWEVER, IN
THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS WHICH BY ANY PROVISIONS HEREOF ARE
SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE SHALL EXAMINE
SUCH CERTIFICATES AND OPINIONS TO DETERMINE WHETHER OR NOT THEY CONFORM ON THEIR
FACE TO THE REQUIREMENTS OF THIS INDENTURE (BUT NEED NOT CONFIRM OR INVESTIGATE
THE ACCURACY OF MATHEMATICAL CALCULATIONS OR OTHER FACTS STATED THEREIN).

 

(c)           The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

 

(1)           THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF PARAGRAPH (B) OF THIS
SECTION 7.1;

 

(2)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A TRUST OFFICER UNLESS IT IS PROVED THAT THE TRUSTEE WAS NEGLIGENT
IN ASCERTAINING THE PERTINENT FACTS; AND

 

(3)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION IT
TAKES OR OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION RECEIVED BY
IT PURSUANT TO SECTION 6.5.

 

(d)           Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b) and (c) of this Section 7.1.

 

(e)           The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Issuers.

 

80

--------------------------------------------------------------------------------


 

(f)            Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.

 

(g)           No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers.

 

(h)           Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 7.1 and to the provisions of the TIA.

 

(i)            Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from any Issuer shall be sufficient if
signed by an Officer of the Company.

 

(j)            The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holders shall have offered to the Trustee
reasonable security or indemnity satisfactory to it against the costs, expenses
(including reasonable attorneys’ fees and expenses) and liabilities that might
be incurred by it in compliance with such request or direction.

 

(k)           The Trustee shall have no duty to confirm or verify the contents
of any reports or certificates delivered to the Trustee pursuant to this
Indenture believed by the Trustee to be genuine and to have been signed or
presented by the proper party or parties.

 

Section 7.2.            Rights of Trustee.  Subject to Section 7.1:

 


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY ON ANY DOCUMENT (WHETHER IN ITS
ORIGINAL OR FACSIMILE FORM) REASONABLY BELIEVED BY IT TO BE GENUINE AND TO HAVE
BEEN SIGNED OR PRESENTED BY THE PROPER PERSON.  THE TRUSTEE NEED NOT INVESTIGATE
ANY FACT OR MATTER STATED IN THE DOCUMENT.


 


(B)           BEFORE THE TRUSTEE ACTS OR REFRAINS FROM ACTING, IT MAY REQUIRE AN
OFFICERS’ CERTIFICATE AND/OR AN OPINION OF COUNSEL.  THE TRUSTEE SHALL NOT BE
LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON AN
OFFICERS’ CERTIFICATE OR OPINION OF COUNSEL.


 


(C)           THE TRUSTEE MAY ACT THROUGH ITS ATTORNEYS AND AGENTS AND SHALL NOT
BE RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY AGENT APPOINTED WITH DUE
CARE.


 


(D)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS
TO TAKE IN GOOD FAITH WHICH IT BELIEVES TO BE AUTHORIZED OR WITHIN ITS RIGHTS OR
POWERS, UNLESS THE TRUSTEE’S CONDUCT CONSTITUTES WILLFUL MISCONDUCT OR
NEGLIGENCE.


 


(E)           THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION, AND THE
ADVICE OR OPINION OF COUNSEL WITH RESPECT TO LEGAL MATTERS RELATING TO THIS
INDENTURE AND THE NOTES SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION
FROM LIABILITY IN RESPECT OF ANY ACTION TAKEN, OMITTED OR SUFFERED BY IT
HEREUNDER IN GOOD FAITH AND IN ACCORDANCE WITH THE ADVICE OR OPINION OF SUCH
COUNSEL.

 

81

--------------------------------------------------------------------------------


 


(F)            THE TRUSTEE IS NOT REQUIRED TO MAKE ANY INQUIRY OR INVESTIGATION
INTO FACTS OR MATTERS STATED IN ANY DOCUMENT BUT THE TRUSTEE, IN ITS DISCRETION,
MAY MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT
MAY SEE FIT AND, IF THE TRUSTEE DETERMINES TO MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION, IT SHALL BE ENTITLED TO EXAMINE THE BOOKS, RECORDS AND PREMISES
OF THE COMPANY.


 


(G)           THE TRUSTEE IS NOT REQUIRED TO TAKE NOTICE OR SHALL NOT BE DEEMED
TO HAVE NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER, UNLESS A TRUST
OFFICER OF THE TRUSTEE HAS ACTUAL KNOWLEDGE THEREOF OR HAS RECEIVED NOTICE IN
WRITING OF SUCH DEFAULT OR EVENT OF DEFAULT FROM ANY ISSUER OR THE HOLDERS OF AT
LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING, AND IN
THE ABSENCE OF ANY SUCH NOTICE, THE TRUSTEE MAY CONCLUSIVELY ASSUME THAT NO SUCH
DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(H)           THE TRUSTEE IS NOT REQUIRED TO GIVE ANY BOND OR SURETY WITH
RESPECT TO THE PERFORMANCE OF ITS DUTIES OR THE EXERCISE OF ITS POWERS UNDER
THIS INDENTURE.


 


(I)            IN THE EVENT THE TRUSTEE RECEIVES INCONSISTENT OR CONFLICTING
REQUESTS AND INDEMNITY FROM TWO OR MORE GROUPS OF HOLDERS OF NOTES, EACH
REPRESENTING LESS THAN THE AGGREGATE PRINCIPAL AMOUNT OF NOTES OUTSTANDING
REQUIRED TO TAKE ANY ACTION THEREUNDER, THE TRUSTEE, IN ITS SOLE DISCRETION MAY
DETERMINE WHAT ACTION, IF ANY, SHALL BE TAKEN.


 


(J)            THE TRUSTEE’S IMMUNITIES AND PROTECTIONS FROM LIABILITY AND ITS
RIGHT TO INDEMNIFICATION IN CONNECTION WITH THE PERFORMANCE OF ITS DUTIES UNDER
THIS INDENTURE SHALL EXTEND TO THE TRUSTEE’S OFFICERS, DIRECTORS, AGENTS,
ATTORNEYS AND EMPLOYEES.  SUCH IMMUNITIES AND PROTECTIONS AND RIGHT TO
INDEMNIFICATION, TOGETHER WITH THE TRUSTEE’S RIGHT TO COMPENSATION, SHALL
SURVIVE THE TRUSTEE’S RESIGNATION OR REMOVAL, THE DISCHARGE OF THIS INDENTURE
AND FINAL PAYMENTS OF THE NOTES.


 


(K)           THE PERMISSIVE RIGHT OF THE TRUSTEE TO TAKE ACTIONS PERMITTED BY
THIS INDENTURE SHALL NOT BE CONSTRUED AS AN OBLIGATION OR DUTY TO DO SO AND THE
TRUSTEE SHALL NOT BE ANSWERABLE FOR OTHER THAN ITS NEGLIGENCE OR WILLFUL
MISCONDUCT IN THE PERFORMANCE OF SUCH ACT.


 

Section 7.3             Individual Rights of Trustee.  The Trustee in its
commercial banking or any other capacity may become the owner or pledgee of
Notes and may otherwise deal with the Issuers, any Guarantor or any Affiliate of
the Issuers with the same rights it would have if it were not Trustee.  Any
Affiliate of the Trustee, and any Paying Agent, Registrar, co-registrar or
co-paying agent, may do the same with like rights.  However, in the event that
the Trustee acquires any conflicting interest (as defined in the TIA) it must
eliminate such conflict within 90 days, apply to the Commission for permission
to continue as trustee (if this Indenture has been qualified under the TIA) or
resign. The Trustee is also subject to Sections 7.10 and 7.11.

 

Section 7.4             Trustee’s Disclaimer.  The Trustee shall not be
responsible for and makes no representation as to the validity or adequacy of
this Indenture or the Notes, it shall not be accountable for the Issuers’ use of
the proceeds from the Notes, and it shall not be responsible for any statement
of the Issuers in this Indenture or in any document issued in connection with
the sale of the Notes or in the Notes other than the Trustee’s certificate of
authentication.

 

82

--------------------------------------------------------------------------------


 

Section 7.5             Notice of Defaults.  If a Default or Event of Default
occurs and is continuing and if a Trust Officer has actual knowledge thereof,
the Trustee shall mail to each Holder notice of the Default or Event of Default
within 90 days after it.  Except in the case of a Default or Event of Default in
payment of principal of, premium, if any, or interest or Special Interest, if
any, on any Note, the Trustee may withhold the notice if and so long as a
committee of its trust officers in good faith determines that withholding the
notice is in the interests of Holders.

 

Section 7.6             Reports by Trustee to Holders.  As promptly as
practicable after each May 15 beginning with the May 15 following the date of
this Indenture, and for so long as the Notes remain outstanding, the Trustee
shall mail to each Holder a brief report dated as of such reporting date that
complies with TIA § 313(a).  The Trustee also shall comply with TIA § 313(b). 
The Trustee shall also transmit by mail all reports required by TIA § 313(c).

 

A copy of each report at the time of its mailing to Holders shall be filed with
the Commission and each stock exchange (if any) on which the Notes are listed. 
The Issuers agree to notify promptly the Trustee whenever the Notes become
listed on any stock exchange and of any delisting thereof.

 

Section 7.7             Compensation and Indemnity.  The Issuers shall pay to
the Trustee from time to time reasonable compensation for its acceptance of this
Indenture and services hereunder as the Issuers and the Trustee shall from time
to time agree in writing.  The Trustee’s compensation shall not be limited by
any law on compensation of a trustee of an express trust.  The Issuers shall
reimburse the Trustee upon request for all reasonable out-of-pocket expenses
incurred or made by it, including costs of collection, costs of preparing and
reviewing reports, certificates and other documents, costs of preparation and
mailing of notices to Holders, in addition to the compensation for its
services.  Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts.  The Issuers shall indemnify the Trustee against any and all loss,
liability, damages, claims or expense (including, but not limited to, reasonable
attorneys’ fees and expenses) incurred by it without negligence or willful
misconduct on its part in connection with the administration of this trust and
the performance of its duties hereunder, including the costs and expenses of
enforcing this Indenture (including, but not limited to, this Section 7.7) and
of defending itself against any claims (whether asserted by any Holder, the
Issuers or otherwise).  The Trustee shall notify the Issuers promptly of any
claim for which it may seek indemnity.  Failure by the Trustee to so notify the
Issuers shall not relieve the Issuers of their obligations hereunder.  The
Issuers shall defend the claim and the Trustee shall provide reasonable
cooperation at the Issuers’ expense in the defense.  The Trustee may have
separate counsel and the Issuers shall pay the fees and expenses of such counsel
provided that the Issuers shall not be required to pay such fees and expenses if
they assume the Trustee’s defense, and, in the reasonable judgment of outside
counsel to the Trustee, there is no conflict of interest between the Issuers and
the Trustee in connection with such defense.  The Issuers shall not be under any
obligation to pay for any written settlement without their consent, which
consent shall not be unreasonably delayed, conditioned or withheld.  The Issuers
need not reimburse any expense or indemnify against any loss, liability or
expense incurred by the Trustee through the Trustee’s own willful misconduct or
negligence.

 

83

--------------------------------------------------------------------------------


 

Anything in this Indenture to the contrary notwithstanding, in no event shall
the Trustee be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits) even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

To secure the Issuers’ payment obligations in this Section 7.7, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of,
interest and Special Interest, if any, on particular Notes.

 

The Issuers’ payment obligations pursuant to this Section 7.7 shall survive the
discharge of this Indenture.  When the Trustee incurs expenses after the
occurrence of a Default specified in clause (8) of Section 6.1 with respect to
any Issuer, the expenses are intended to constitute expenses of administration
under any Bankruptcy Law.

 

Section 7.8             Replacement of Trustee.  The Trustee may resign at any
time by so notifying the Issuers.  The Holders of a majority in principal amount
of the then outstanding Notes may remove the Trustee by so notifying the Trustee
and may appoint a successor Trustee.  The Issuers shall remove the Trustee if:

 

(1)           THE TRUSTEE FAILS TO COMPLY WITH SECTION 7.10;

 

(2)           THE TRUSTEE IS ADJUDGED BANKRUPT OR INSOLVENT;

 

(3)           A RECEIVER OR OTHER PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR
ITS PROPERTY; OR

 

(4)           THE TRUSTEE OTHERWISE BECOMES INCAPABLE OF ACTING.

 

If the Trustee resigns or is removed by the Issuers or by the Holders of a
majority in principal amount of the then outstanding Notes and such Holders do
not reasonably promptly appoint a successor Trustee, or if a vacancy exists in
the office of the Trustee for any reason (the Trustee in such event being
referred to herein as the retiring Trustee), the Issuers shall promptly appoint
a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers.  Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the Lien provided for in Section 7.7.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of at least
10% in principal amount of the then outstanding Notes may petition, at the
Issuers’ expense, any court of competent jurisdiction for the appointment of a
successor Trustee.

 

84

--------------------------------------------------------------------------------

 


 

If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty to
resign is stayed as provided in TIA § 310(b), any Holder who has been a bona
fide Holder of a Note for at least six months may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

Notwithstanding the replacement of the Trustee pursuant to this Section 7.8, the
Issuers’ obligations under Section 7.7 shall continue for the benefit of the
retiring Trustee.

 

Section 7.9.            Successor Trustee by Merger.  If the Trustee
consolidates with, merges or converts into, or transfers all or substantially
all its corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee.

 

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture.

 

Section 7.10.          Eligibility; Disqualification.  The Trustee shall at all
times satisfy the requirements of TIA § 310(a).  The Trustee shall have a
combined capital and surplus of at least $100,000,000 as set forth in its most
recent published annual report of condition.  The Trustee shall comply with TIA
§ 310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Issuers are
outstanding if the requirements for such exclusion set forth in TIA
§ 310(b)(1) are met.

 

Section 7.11.          Preferential Collection of Claims Against Issuers.  The
Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated.

 

ARTICLE VIII

 

Legal Defeasance and Covenant Defeasance

 

Section 8.1.            Option to Effect Legal Defeasance or Covenant
Defeasance.  The Issuers may, at any time at the option of their respective
Boards of Directors, evidenced by a Board Besolution set forth in an Officers’
Certificate, elect to have either Section 8.2 or 8.3 be applied to all
outstanding Notes and Note Guarantees upon compliance with the conditions set
forth in this Article VIII.

 

Section 8.2.            Legal Defeasance and Discharge.  Upon the Issuers’
exercise under Section 8.1 of the option applicable to this Section 8.2, the
Issuers shall, subject to the satisfaction of the conditions set forth in
Section 8.4, be deemed to have been discharged from their Obligations with
respect to all outstanding Notes on the date the conditions set forth below

 

85

--------------------------------------------------------------------------------


 

 

are satisfied (hereinafter, “Legal Defeasance”) and each Guarantor shall be
released from all of its Obligations under its Note Guarantee.  For this
purpose, Legal Defeasance means that the Issuers shall be deemed to have paid
and discharged the entire Indebtedness represented by the outstanding Notes,
which shall thereafter be deemed to be “outstanding” only for the purposes of
Section 8.5 and the other Sections of this Indenture referred to in clauses
(a) through (d) below, and to have satisfied all its other obligations under the
Notes and this Indenture (and the Trustee, on demand of and at the expense of
the Issuers, shall execute proper instruments acknowledging the same), except
for the following provisions which shall survive until otherwise terminated or
discharged hereunder:  (a) the rights of Holders of outstanding Notes to
receive, solely from the trust fund described in Sections 8.4 and 8.5 hereof,
and as more fully set forth in such Section, payments in respect of the
principal of, premium, if any, interest and Special Interest, if any, on such
Notes when such payments are due; (b) the Issuers’ Obligations with respect to
such Notes under Article II and Sections 3.1 and 3.14; (c) the rights, powers,
trusts, duties and immunities of the Trustee hereunder and the Issuers’ and the
Guarantors’ Obligations in connection therewith; and (d) this Article VIII.  If
the Issuers exercise under Section 8.1 the option applicable to this
Section 8.2, subject to the satisfaction of the conditions set forth in
Section 8.4, payment of the Notes may not be accelerated because of an Event of
Default.  Subject to compliance with this Article VIII, the Issuers may exercise
their option under this Section 8.2 notwithstanding the prior exercise of its
option under Section 8.3.

 

Section 8.3.            Covenant Defeasance.  Upon the Issuers’ exercise under
Section 8.1 of the option applicable to this Section 8.3, the Issuers shall,
subject to the satisfaction of the conditions set forth in Section 8.4, be
released from their obligations under the covenants contained in Sections 3.2
through 3.13, 3.15 (other than with respect to the Company’s corporate
existence), 3.16, 3.17 and 3.21, and the operation of clause (4) of Section 4.1
hereof, with respect to the outstanding Notes on and after the date the
conditions set forth in Section 8.4 are satisfied (hereinafter, “Covenant
Defeasance”) and each Guarantor shall be released from all of its obligations
under its Note Guarantee with respect to such covenants in connection with such
outstanding Notes and the Notes shall thereafter be deemed not “outstanding” for
the purposes of any direction, waiver, consent or declaration or act of Holders
(and the consequences of any thereof) in connection with such covenants, but
shall continue to be deemed “outstanding” for all other purposes hereunder (it
being understood that such Notes shall not be deemed outstanding for accounting
purposes).  For this purpose, Covenant Defeasance means that, with respect to
the outstanding Notes, the Issuers and the Guarantors may omit to comply with
and shall have no liability in respect of any term, condition or limitation set
forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.1, but, except as specified above, the remainder of this
Indenture and such Notes shall be unaffected thereby.  If the Issuers exercise
under Section 8.1 hereof the option applicable to this Section 8.3, subject to
the satisfaction of the conditions set forth in Section 8.4, payment of the
Notes may not be accelerated because of an Event of Default specified in clauses
(3), (4) (with respect to Sections 3.2 through 3.13, 3.15 (other than with
respect to the Company’s corporate existence), 3.16, and 3.17 and clause (4) of
Section 4.1), (5), (6) and (8) of such Section 6.1 (but in the case of clause
(8) of Section 6.1, with respect to Significant Subsidiaries only).

 

86

--------------------------------------------------------------------------------


 

Section 8.4.            Conditions to Legal or Covenant Defeasance.  The
following shall be the conditions to the application of either Section 8.2 or
8.3 hereof to the outstanding Notes.

 

In order to exercise Legal Defeasance or Covenant Defeasance:

 

(1)           THE COMPANY MUST IRREVOCABLY DEPOSIT WITH THE TRUSTEE, IN TRUST,
FOR THE BENEFIT OF THE HOLDERS OF THE NOTES, CASH IN U.S. DOLLARS, NON-CALLABLE
GOVERNMENT SECURITIES, OR A COMBINATION OF CASH IN U.S. DOLLARS, AND
NON-CALLABLE GOVERNMENT SECURITIES, IN AMOUNTS AS WILL BE SUFFICIENT, IN THE
OPINION OF A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS (WHICH
OPINION SHALL BE ADDRESSED TO AND DELIVERED TO THE TRUSTEE), TO PAY THE
PRINCIPAL OF, AND INTEREST, SPECIAL INTEREST, IF ANY, AND PREMIUM, IF ANY, ON
THE OUTSTANDING NOTES ON THE DATE OF FIXED MATURITY OR ON THE APPLICABLE
REDEMPTION DATE, AS THE CASE MAY BE, AND THE COMPANY MUST SPECIFY WHETHER THE
NOTES ARE BEING DEFEASED TO THE DATE OF FIXED MATURITY OR TO A PARTICULAR
REDEMPTION DATE;

 

(2)           IN THE CASE OF LEGAL DEFEASANCE, THE COMPANY SHALL DELIVER TO THE
TRUSTEE AN OPINION OF COUNSEL CONFIRMING THAT:

 

(a)           the Company has received from, or there has been published by, the
Internal Revenue Service a ruling; or

 

(b)           since the date of this Indenture, there has been a change in the
applicable federal income tax law,

 

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the beneficial owners of the outstanding Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such Legal Defeasance and will be subject to federal income tax in the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

 

(3)           IN THE CASE OF COVENANT DEFEASANCE, THE COMPANY SHALL DELIVER TO
THE TRUSTEE AN OPINION OF COUNSEL CONFIRMING THAT THE BENEFICIAL OWNERS OF THE
OUTSTANDING NOTES WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR FEDERAL INCOME TAX
PURPOSES AS A RESULT OF SUCH COVENANT DEFEASANCE AND WILL BE SUBJECT TO FEDERAL
INCOME TAX IN THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES AS
WOULD HAVE BEEN THE CASE IF SUCH COVENANT DEFEASANCE HAD NOT OCCURRED;

 

(4)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF SUCH DEPOSIT (OTHER THAN A DEFAULT OR EVENT OF DEFAULT
RESULTING FROM THE BORROWING OF FUNDS TO BE APPLIED TO SUCH DEPOSIT) AND THE
DEPOSIT WILL NOT RESULT IN A BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT
UNDER, ANY OTHER INSTRUMENT TO WHICH THE ISSUERS OR ANY GUARANTOR IS A PARTY OR
BY WHICH THE ISSUERS OR ANY GUARANTOR IS BOUND;

 

(5)           SUCH LEGAL DEFEASANCE OR COVENANT DEFEASANCE WILL NOT RESULT IN A
BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, ANY MATERIAL AGREEMENT OR
INSTRUMENT (OTHER THAN THIS INDENTURE) TO WHICH THE ISSUERS OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM IS BOUND;

 

87

--------------------------------------------------------------------------------


 

(6)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE STATING THAT THE DEPOSIT WAS NOT MADE BY THE COMPANY WITH THE INTENT
OF PREFERRING THE HOLDERS OF NOTES OVER THE OTHER CREDITORS OF THE COMPANY WITH
THE INTENT OF DEFEATING, HINDERING, DELAYING OR DEFRAUDING CREDITORS OF THE
COMPANY OR OTHERS; AND

 

(7)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS
PRECEDENT RELATING TO THE LEGAL DEFEASANCE OR THE COVENANT DEFEASANCE HAVE BEEN
COMPLIED WITH.

 

Section 8.5.            Deposited Cash and Government Securities to be Held in
Trust; Other Miscellaneous Provisions.  Subject to Section 8.6, all cash and
non-callable Government Securities (including the proceeds thereof) deposited
with the Trustee (or other qualifying trustee), collectively for purposes of
this Section 8.5, the “Trustee”) pursuant to Section 8.4 in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as
Paying Agent) as the Trustee may determine, to the Holders of all sums due and
to become due thereon in respect of principal, premium, if any, interest and
Special Interest, if any, but such cash and securities need not be segregated
from other funds except to the extent required by law.

 

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.4 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article VIII to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any cash or non-callable Government Securities held by it as provided in
Section 8.4 hereof which, in the opinion of a nationally recognized independent
registered public accounting firm expressed in a written certification thereof
delivered to the Trustee (which may be the certification delivered under clause
(1) of Section 8.4 hereof), are in excess of the amount thereof that would then
be required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

 

Section 8.6.            Repayment to Company.  Any cash or non-callable
Government Securities deposited with the Trustee or any Paying Agent, or then
held by the Company, in trust for the payment of the principal of, premium, if
any, on, or interest or Special Interest, if any, on, any Note and remaining
unclaimed for one year after such principal, premium, if any, or interest or
Special Interest, if any, has become due and payable shall be paid to the
Company on its request (unless an abandoned property law designates another
Person) or (if then held by the Company) shall be discharged from such trust;
and the Holder shall thereafter, as an unsecured creditor, look only to the
Issuers for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such cash and securities, and all liability of the Company
as Trustee thereof, shall thereupon cease; provided, however, that the Trustee
or such Paying Agent, before being required to make any such repayment, may at
the expense of the Issuers cause to be published once, in The New York Times and
The Wall Street Journal (national edition), notice that such cash and securities
remains unclaimed and that, after a date specified therein, which shall not be
less

 

88

--------------------------------------------------------------------------------


 

than 30 days from the date of such notification or publication, any unclaimed
balance of such cash and securities then remaining shall be repaid to the
Company.

 

Section 8.7.            Reinstatement.  If the Trustee or Paying Agent is unable
to apply any cash or non-callable Government Securities in accordance with
Section 8.2, 8.3 or 8.5, as the case may be, by reason of any order or judgment
of any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, then the Issuers’ obligations under this Indenture
and the Notes shall be revived and reinstated as though no deposit had occurred
pursuant to Section 8.4 until such time as the Trustee or Paying Agent is
permitted to apply all such cash and securities in accordance with Section 8.2,
8.3 or 8.5, as the case may be; provided, however, that, if the Issuers make any
payment of principal of, premium, if any, on, or interest or Special Interest,
if any, on, any Note following the reinstatement of its obligations, the Issuers
shall be subrogated to the rights of the Holders to receive such payment from
the cash and securities held by the Trustee or Paying Agent.

 

ARTICLE IX

 

Amendments

 

Section 9.1.            Without Consent of Holders.  The Issuers, the Guarantors
and the Trustee may amend or supplement this Indenture or the Notes or the Note
Guarantees without notice to or consent of any Holder:

 

(1)           TO CURE ANY AMBIGUITY, DEFECT OR INCONSISTENCY;

 

(2)           TO PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF
CERTIFICATED NOTES;

 

(3)           TO PROVIDE FOR THE ASSUMPTION OF AN ISSUER’S OR A GUARANTOR’S
OBLIGATIONS TO HOLDERS OF NOTES AND NOTE GUARANTEES IN THE CASE OF A MERGER OR
CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF SUCH ISSUER’S OR SUCH
GUARANTOR’S ASSETS, AS APPLICABLE;

 

(4)           TO MAKE ANY CHANGE THAT WOULD PROVIDE ANY ADDITIONAL RIGHTS OR
BENEFITS TO THE HOLDERS OF NOTES OR THAT DOES NOT ADVERSELY AFFECT THE LEGAL
RIGHTS UNDER THIS INDENTURE OF ANY HOLDER;

 

(5)           TO COMPLY WITH REQUIREMENTS OF THE COMMISSION IN ORDER TO EFFECT
OR MAINTAIN THE QUALIFICATION OF THIS INDENTURE UNDER THE TRUST INDENTURE ACT;

 

(6)           TO CONFORM THE TEXT OF THIS INDENTURE, THE NOTES OR THE NOTE
GUARANTEES TO ANY PROVISION OF THE SECTION OF THE OFFERING MEMORANDUM ENTITLED
“DESCRIPTION OF NOTES” TO THE EXTENT SUCH PROVISION WAS INTENDED TO BE A
VERBATIM RECITATION OF A PROVISION OF THIS INDENTURE, THE NOTES OR THE NOTE
GUARANTEES;

 

(7)           TO PROVIDE FOR THE ISSUANCE OF ADDITIONAL NOTES IN ACCORDANCE WITH
THE LIMITATIONS SET FORTH IN THIS INDENTURE;

 

89

--------------------------------------------------------------------------------


 

(8)           TO ALLOW ANY GUARANTOR TO EXECUTE A SUPPLEMENTAL INDENTURE AND/OR
A NOTE GUARANTEE WITH RESPECT TO THE NOTES;

 

(9)           TO ADD OR RELEASE NOTE GUARANTEES PURSUANT TO THE TERMS OF THIS
INDENTURE;

 

(10)         TO SECURE THE NOTES; OR

 

(11)         TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE UNDER THIS INDENTURE OF
A SUCCESSOR TRUSTEE.

 

After an amendment under this Indenture becomes effective, the Issuers are
required to mail to the Holders a notice briefly describing such amendment.
 However, the failure to give such notice to all the Holders, or any defect
therein, will not impair or affect the validity of the amendment or supplemental
indenture under this Section 9.1.

 

Section 9.2.            With Consent of Holders.  The Issuers, the Guarantors
and the Trustee may amend or supplement this Indenture or the Notes or the Note
Guarantees without notice to any Holder but with the written consent of the
Holders of at least a majority in aggregate principal amount of the Notes then
outstanding (including, without limitation, consents obtained in connection with
a purchase of, or tender offer or exchange offer for, Notes), and any existing
Default or Event of Default or compliance with any provision of this Indenture
or the Notes or the Note Guarantees may be waived with the consent of the
Holders of a majority in aggregate principal amount of the then outstanding
Notes (including consents obtained in connection with a purchase of, or tender
offer or exchange offer for, Notes).

 

However, without the consent of each Holder affected, an amendment, supplement
or waiver may not (with respect to any Notes held by a non-consenting Holder):

 

(1)           REDUCE THE PRINCIPAL AMOUNT OF NOTES WHOSE HOLDERS MUST CONSENT TO
AN AMENDMENT, SUPPLEMENT OR WAIVER;

 

(2)           REDUCE THE PRINCIPAL OF OR CHANGE THE FIXED MATURITY OF ANY NOTE
OR ALTER THE PROVISIONS WITH RESPECT TO THE REDEMPTION OR REPURCHASE OF THE
NOTES (OTHER THAN PROVISIONS RELATING TO SECTIONS 3.7 AND 3.9);

 

(3)           REDUCE THE RATE OF OR CHANGE THE TIME FOR PAYMENT OF INTEREST ON
ANY NOTE;

 

(4)           WAIVE A DEFAULT OR EVENT OF DEFAULT IN THE PAYMENT OF PRINCIPAL
OF, OR INTEREST OR PREMIUM OR SPECIAL INTEREST, IF ANY, ON THE NOTES (EXCEPT A
RESCISSION OF ACCELERATION OF THE NOTES BY THE HOLDERS OF AT LEAST A MAJORITY IN
PRINCIPAL AMOUNT OF THE NOTES AND A WAIVER OF THE PAYMENT DEFAULT THAT RESULTED
FROM SUCH ACCELERATION);

 

(5)           MAKE ANY NOTE PAYABLE IN CURRENCY OTHER THAN THAT STATED IN THE
NOTES;

 

(6)           MAKE ANY CHANGE IN THE PROVISIONS OF THIS INDENTURE RELATING TO
WAIVERS OF PAST DEFAULTS OR THE RIGHTS OF HOLDERS OF NOTES TO RECEIVE PAYMENTS
OF PRINCIPAL OF, OR INTEREST OR PREMIUM, IF ANY, ON THE NOTES;

 

90

--------------------------------------------------------------------------------


 

(7)           WAIVE A REDEMPTION PAYMENT WITH RESPECT TO ANY NOTE (OTHER THAN A
PAYMENT REQUIRED BY SECTION 3.7 OR 3.9);

 

(8)           RELEASE ANY GUARANTOR FROM ANY OF ITS OBLIGATIONS UNDER ITS NOTE
GUARANTEE OR THIS INDENTURE, EXCEPT IN ACCORDANCE WITH THE TERMS OF THIS
INDENTURE; OR

 

(9)           MAKE ANY CHANGE IN THE PRECEDING AMENDMENT, SUPPLEMENT AND WAIVER
PROVISIONS.

 

It shall not be necessary for the consent of the Holders under this Section 9.2
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.  A consent to any
amendment or waiver under this Indenture by any Holder of the Notes given in
connection with a tender of such Holder’s Notes will not be rendered invalid by
such tender.

 

After an amendment under this Section becomes effective, the Issuers shall mail
to Holders a notice briefly describing such amendment.  The failure to give such
notice to all Holders, or any defect therein, shall not impair or affect the
validity of an amendment supplemental indenture or waiver under this
Section 9.2.

 

Section 9.3.            Compliance with Trust Indenture Act.  Every amendment or
supplement to this Indenture or the Notes shall comply with the TIA as then in
effect.

 

Section 9.4.            Revocation and Effect of Consents and Waivers.  A
consent to an amendment or a waiver by a Holder of a Note shall bind the Holder
and every subsequent Holder of that Note or portion of the Note that evidences
the same debt as the consenting Holder’s Note, even if notation of the consent
or waiver is not made on the Note.  However, any such Holder or subsequent
Holder may revoke the consent or waiver as to such Holder’s Note or portion of
the Note if the Trustee receives the notice of revocation before the date the
amendment or waiver becomes effective.  After an amendment or waiver becomes
effective, it shall bind every Holder.

 

For purposes of this Indenture, the written consent of the Holder of a Global
Note shall be deemed to include any consent delivered by an Agent Member by
electronic means in accordance with the Automated Tender Offer Procedures system
or other customary procedures of, and pursuant to authorization by, DTC.

 

The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture.  If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date.  No such consent shall become valid or effective more than 120 days after
such record date.

 

Section 9.5.            Notation on or Exchange of Notes.  If an amendment
changes the terms of a Note, the Trustee may require the Holder of the Note to
deliver it to the Trustee.  The Trustee may place an appropriate notation on the
Note regarding the changed terms and return it to the

 

91

--------------------------------------------------------------------------------


 

Holder.  Alternatively, if the Issuers or the Trustee so determine, the Issuers
in exchange for the Note shall issue and the Trustee shall authenticate a new
Note that reflects the changed terms.  Failure to make the appropriate notation
or to issue a new Note shall not affect the validity of such amendment.

 

Section 9.6.            Trustee To Sign Amendments.  The Trustee shall sign any
amendment authorized pursuant to this Article IX if the amendment does not
adversely affect the rights, duties, liabilities or immunities of the Trustee. 
If the amendment does so affect the Trustee, the Trustee may but need not sign
it.  In signing such amendment the Trustee shall be entitled to receive
indemnity reasonably satisfactory to it and to receive, and (subject to Sections
7.1 and 7.2) shall be fully protected in relying upon an Officers’ Certificate
and an Opinion of Counsel both stating that such amendment is authorized or
permitted by this Indenture.

 

ARTICLE X

 

Note Guarantee

 

Section 10.1.          Note Guarantee.  Subject to the limitations set forth in
this Article X and Section 12.10, each Guarantor hereby fully and
unconditionally guarantees, as primary obligor and not merely as surety, jointly
and severally with each other Guarantor, to each Holder of a Note authenticated
and delivered by the Trustee and the Trustee the full and punctual payment when
due, whether at maturity, by acceleration, by redemption or otherwise, of the
principal of, premium, if any, interest and Special Interest, if any, on the
Notes and all other monetary Obligations of the Issuers under this Indenture. 
Each Guarantor further agrees (to the extent permitted by law) that the
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from it, and that it will remain bound under this Article X
notwithstanding any extension or renewal of any Obligation.

 

Each Guarantor waives presentation to, demand of payment from and protest to the
Issuers of any of the Obligations and also waives notice of protest for
nonpayment.  Each Guarantor waives notice of any default under the Notes or the
Obligations.  The obligations of each Guarantor hereunder shall not be affected
by (a) the failure of any Holder to assert any claim or demand or to enforce any
right or remedy against any Issuer or any other Person under this Indenture, the
Notes or any other agreement or otherwise; (b) any extension or renewal of any
thereof; (c) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Indenture, the Notes or any other agreement; (d) the
release of any Note held by any Holder or the Trustee for the Obligations owed
to any of them; (e) the failure of any Holder to exercise any right or remedy
against any other Guarantor; or (f) any change in the ownership of any Issuer.

 

Each Guarantor further agrees that its Note Guarantee herein constitutes a
Guarantee of payment when due (and not a Guarantee of collection) and waives any
right to require that any resort be had by any Holder to any Note held for
payment of the Obligations.

 

Except as expressly set forth in Article VIII and Section 10.2, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than payment of the Obligations
in full), including any claim of waiver,

 

92

--------------------------------------------------------------------------------


 

release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor herein shall not be discharged or impaired or otherwise affected
by the failure of the Trustee or any Holder to assert any claim or demand or to
enforce any remedy under this Indenture, the Notes or any other agreement, by
any waiver or modification of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of any Guarantor or would otherwise
operate as a discharge of such Guarantor as a matter of law or equity.

 

Each Guarantor further agrees that its Note Guarantee herein shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest or Special Interest, if any, on
any of the Obligations is rescinded or must otherwise be restored by any Holder
upon the bankruptcy or reorganization of the Company or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Guarantor by virtue hereof, upon
the failure of the Issuers to pay any of the Obligations when and as the same
shall become due, whether at maturity, by acceleration, by redemption or
otherwise, each Guarantor hereby promises to and will, upon receipt of written
demand by the Trustee, forthwith pay, or cause to be paid, in cash, to the
Holders an amount equal to the sum of (i) the unpaid amount of such Obligations
then due and owing and (ii) accrued and unpaid interest on such Obligations then
due and owing (but only to the extent not prohibited by law) and except as
provided in Section 10.2.

 

Each Guarantor further agrees that, as between such Guarantor, on the one hand,
and the Holders, on the other hand, (x) the maturity of the Obligations
Guaranteed hereby may be accelerated as provided in this Indenture for the
purposes of its Note Guarantee herein, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Obligations
Guaranteed hereby and (y) in the event of any such declaration of acceleration
of such Obligations, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantor for the purposes of this Note
Guarantee.

 

Each Guarantor also agrees to pay any and all reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees) incurred by the
Trustee or the Holders in enforcing any rights under this Section 10.1.

 


SECTION 10.2.          LIMITATION ON LIABILITY; TERMINATION, RELEASE AND
DISCHARGE.


 


(A)           THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER WILL BE LIMITED TO THE
MAXIMUM AMOUNT AS WILL, AFTER GIVING EFFECT TO ALL OTHER CONTINGENT AND FIXED
LIABILITIES OF SUCH GUARANTOR AND AFTER GIVING EFFECT TO ANY COLLECTIONS FROM OR
PAYMENTS MADE BY OR ON BEHALF OF ANY OTHER GUARANTOR IN RESPECT OF THE
OBLIGATIONS OF SUCH OTHER GUARANTOR UNDER ITS NOTE GUARANTEE OR PURSUANT TO ITS
CONTRIBUTION OBLIGATIONS UNDER THIS INDENTURE, RESULT IN THE OBLIGATIONS OF SUCH
GUARANTOR UNDER ITS NOTE GUARANTEE NOT CONSTITUTING A FRAUDULENT CONVEYANCE OR
FRAUDULENT TRANSFER UNDER FEDERAL OR STATE LAW.

 

93

--------------------------------------------------------------------------------


 


(B)           SUBJECT TO ARTICLE IV AND SECTION 3.7, A SUBSIDIARY GUARANTOR MAY
NOT SELL OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO, OR
CONSOLIDATE WITH OR MERGE INTO (WHETHER OR NOT SUCH GUARANTOR IS THE SURVIVING
PERSON), ANOTHER PERSON, OTHER THAN THE COMPANY OR ANOTHER GUARANTOR, UNLESS:


 

(1)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT EXISTS; AND

 

(2)           EITHER:

 

(A)          the Person acquiring the property in any such sale or disposition
or the Person formed by or surviving any such consolidation or merger assumes
all the obligations of that Guarantor under this Indenture, its Note Guarantee
and the Registration Rights Agreement on terms set forth therein pursuant to a
supplemental indenture substantially in the form set forth as Exhibit C to this
Indenture; or

 

(B)           the Net Proceeds of such sale or other disposition are applied in
accordance with Section 3.7.

 


(C)           A GUARANTOR MAY CONSOLIDATE WITH OR MERGE INTO OR SELL OR
OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO THE COMPANY OR
ANOTHER GUARANTOR WITHOUT LIMITATION, EXCEPT TO THE EXTENT THAT ANY SUCH
TRANSACTION IS SUBJECT TO THE PROVISIONS OF ARTICLE IV AND SECTION 3.7.


 


(D)           THE NOTE GUARANTEE OF A GUARANTOR WILL BE RELEASED AND THE
GUARANTOR WILL BE RELIEVED OF ITS OBLIGATIONS UNDER THIS INDENTURE AND ITS NOTE
GUARANTEE WITHOUT ANY FURTHER ACTION REQUIRED ON THE PART OF THE COMPANY OR SUCH
GUARANTOR:


 

(1)           IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THAT GUARANTOR (INCLUDING BY WAY OF MERGER OR
CONSOLIDATION) TO A PERSON THAT IS NOT (EITHER BEFORE OR AFTER GIVING EFFECT TO
SUCH TRANSACTION) THE COMPANY OR A RESTRICTED SUBSIDIARY THEREOF, IF THE SALE OR
OTHER DISPOSITION DOES NOT VIOLATE SECTION 3.7; OR

 

(2)           IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION OF ALL OF THE
CAPITAL STOCK OF THAT GUARANTOR (INCLUDING BY WAY OF MERGER OR CONSOLIDATION) TO
A PERSON THAT IS NOT (EITHER BEFORE OR AFTER GIVING EFFECT TO SUCH TRANSACTION)
THE COMPANY OR A RESTRICTED SUBSIDIARY THEREOF, IF THE SALE OR OTHER DISPOSITION
DOES NOT VIOLATE SECTION 3.7; OR

 

(3)           IF THE COMPANY DESIGNATES ANY RESTRICTED SUBSIDIARY THAT IS A
GUARANTOR TO BE AN UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THIS INDENTURE;

 

(4)           UPON LEGAL DEFEASANCE OR COVENANT DEFEASANCE AS PROVIDED IN
ARTICLE VIII OR UPON SATISFACTION AND DISCHARGE OF THIS INDENTURE AS PROVIDED IN
ARTICLE XI; OR

 

94

--------------------------------------------------------------------------------


 

(5)           AT SUCH TIME AS SUCH GUARANTOR CEASES TO HAVE OUTSTANDING
GUARANTEES OF ANY INDEBTEDNESS UNDER THE CREDIT FACILITY.

 

Section 10.3.          Limitation of Guarantors’ Liability.  Each Guarantor, and
by its acceptance hereof each Holder, hereby confirms that it is the intention
of all such parties that the Guarantee by such Guarantor pursuant to its Note
Guarantee not constitute a fraudulent transfer or conveyance for purposes of the
Federal Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law.  To effectuate the
foregoing intention, the Holders, Trustee and each Guarantor hereby irrevocably
agree that the obligations of such Guarantor under its Note Guarantee will be
limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Note Guarantee or
pursuant to Section 10.4, result in the obligations of such Guarantor under its
Note Guarantee not constituting such a fraudulent conveyance or fraudulent
transfer.  This Section 10.3 is for the benefit of the creditors of each
Guarantor.

 

Section 10.4.          Contribution.  The Guarantors shall have the right to
contribution from any non-paying Guarantors so long as the exercise of such
right does not impair the rights of the Holders.

 

ARTICLE XI

 

Satisfaction and Discharge

 

Section 11.1.          Satisfaction and Discharge.  This Indenture will be
discharged and will cease to be of further effect as to all Notes issued
hereunder (except as to surviving rights of registration of transfer or exchange
of the Notes and as otherwise specified hereunder), when:

 

(1)           either:

 

(a)           all Notes that have been authenticated, except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has been deposited in trust and thereafter repaid to the Issuers, have
been delivered to the Trustee for cancellation; or

 

(b)           all Notes that have not been delivered to the Trustee for
cancellation have become due and payable or will become due and payable within
one year by reason of the mailing of a notice of redemption or otherwise and any
Issuer or any Guarantor has irrevocably deposited or caused to be deposited with
the Trustee as trust funds in trust solely for the benefit of the Holders, cash
in U.S. dollars, non-callable Government Securities, or a combination of cash in
U.S. dollars and non-callable Government Securities, in amounts as will be
sufficient without consideration of any reinvestment of interest, to pay and
discharge the entire indebtedness on the Notes not delivered to the Trustee for
cancellation for principal, premium, if any, and accrued interest and Special
Interest, if any, to the date of fixed maturity or redemption;

 

95

--------------------------------------------------------------------------------


 

(2)           no Default or Event of Default has occurred and is continuing on
the date of the deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit) and the deposit will not
result in a breach or violation of, or constitute a default under, any other
instrument (other than this Indenture) to which an Issuer or any Guarantor is a
party or by which an Issuer or any Guarantor is bound;

 

(3)           an Issuer or any Guarantor has paid or caused to be paid all sums
payable by it under this Indenture;

 

(4)           the Issuers have delivered irrevocable instructions to the Trustee
hereunder to apply the deposited money toward the payment of the Notes at fixed
maturity or the Redemption Date, as the case may be; and

 

(5)           the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, which, taken together, state that all conditions
precedent under the Indenture relating to the satisfaction and discharge of this
Indenture have been complied with.

 

ARTICLE XII

 

Miscellaneous

 

Section 12.1.          Trust Indenture Act Controls.  If any provision of this
Indenture limits, qualifies or conflicts with another provision which is
required to be included in this Indenture by the TIA, the provision required by
the TIA shall control.  Each Guarantor in addition to performing its obligations
under its Note Guarantee shall perform such other obligations as may be imposed
upon it with respect to this Indenture under the TIA.

 

Section 12.2.          Notices.  Any notice or communication shall be in writing
and delivered in person, by telecopier or overnight air courier guaranteeing
next day delivery or mailed by first-class mail addressed as follows:

 

if to the Issuers:

 

Tronox Worldwide LLC
Tronox Finance Corp.
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile No.:

 

if to the Trustee:

 

Citibank, N.A.

388 Greenwich Street, 14th

New York, NY 10013

Facsimile No.: (212) 816-5527

Attention:  Agency & Trust Dept.

 

96

--------------------------------------------------------------------------------


 

The Issuers or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a registered Holder shall be mailed to the
Holder at the Holder’s address as it appears on the registration books of the
Registrar and shall be sufficiently given if so mailed within the time
prescribed.  Any notice or communication shall also be mailed to any Person
described in TIA § 3.13(c), to the extent required by the TIA.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

Section 12.3.          Communication by Holders with other Holders.  Holders may
communicate pursuant to TIA § 312(b) with other Holders with respect to their
rights under this Indenture or the Notes.  The Issuers, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).

 

Section 12.4.          Certificate and Opinion as to Conditions Precedent.  Upon
any request or application by the Issuers to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:

 

(1)           AN OFFICERS’ CERTIFICATE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE TRUSTEE STATING THAT, IN THE OPINION OF THE SIGNERS, ALL
CONDITIONS PRECEDENT, IF ANY, PROVIDED FOR IN THIS INDENTURE RELATING TO THE
PROPOSED ACTION HAVE BEEN COMPLIED WITH; AND

 

(2)           AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE TRUSTEE STATING THAT, IN THE OPINION OF SUCH COUNSEL, ALL
SUCH CONDITIONS PRECEDENT HAVE BEEN COMPLIED WITH.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of an Issuer or any Guarantor may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such Officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.  Any such certificate or Opinion of Counsel may be based, and may
state that it is so based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Officer or Officers of an
Issuer or such Guarantor stating that the information with respect to such
factual matters is in possession of such Issuer or such Guarantor, unless such
counsel knows that the certificate or opinion or representations with respect to
such matters are erroneous.

 

97

--------------------------------------------------------------------------------


 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Section 12.5.          Statements Required in Certificate or Opinion.  Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture (except the Certificate specified in
Section 3.17) shall include:

 

(1)           A STATEMENT THAT THE INDIVIDUAL MAKING SUCH CERTIFICATE OR OPINION
HAS READ SUCH COVENANT OR CONDITION;

 

(2)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

(3)           A STATEMENT THAT, IN THE OPINION OF SUCH INDIVIDUAL, HE HAS MADE
SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS AN
INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
COMPLIED WITH; AND

 

(4)           A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF SUCH
INDIVIDUAL, SUCH COVENANT OR CONDITION HAS BEEN COMPLIED WITH.

 

Section 12.6.          When Notes Disregarded.  In determining whether the
Holders of the required principal amount of Notes have concurred in any
direction, waiver or consent, Notes owned by Parent, any Issuer or by any Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with Parent or any Issuer shall be disregarded and deemed not to
be outstanding, except that, for the purpose of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes which the Trustee has actual knowledge are so owned shall be so
disregarded.  Also, subject to the foregoing, only Notes outstanding at the time
shall be considered in any such determination.

 

Section 12.7.          Rules by Trustee, Paying Agent and Registrar.  The
Trustee may make reasonable rules for action by, or a meeting of, Holders.  The
Registrar and the Paying Agent may make reasonable rules for their functions.

 

Section 12.8.          Legal Holidays.  A “Legal Holiday” is a Saturday, a
Sunday or other day on which commercial banking institutions are authorized or
required to be closed in New York, New York.  If a payment date is a Legal
Holiday, payment shall be made on the next succeeding day that is not a Legal
Holiday, and no interest shall accrue for the intervening period.  If a regular
record date is a Legal Holiday, the record date shall not be affected.

 

Section 12.9.          GOVERNING LAW.  THIS INDENTURE AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Section 12.10.        No Recourse Against Others.  No director, manager,
officer, employee, incorporator, member or stockholder or other owner of Capital
Stock of any Issuer or any Guarantor, as such, shall have any liability for any
obligations of any Issuer or any Guarantor

 

98

--------------------------------------------------------------------------------


 

under the Notes, this Indenture or the Note Guarantees, or for any claim based
on, in respect of, or by reason of such obligations or their creation.  Each
Holder of Notes by accepting a Note waives and releases all such liability.

 

Section 12.11.        Successors.  All agreements of each Issuer in this
Indenture and the Notes shall bind its successors.  All agreements of the
Trustee in this Indenture shall bind its successors.

 

Section 12.12.        Multiple Originals.  The parties may sign any number of
copies of this Indenture.  Each signed copy shall be an original, but all of
them together represent the same agreement.  One signed copy is enough to prove
this Indenture.

 

Section 12.13.        Qualification of Indenture.  The Issuers shall qualify
this Indenture under the TIA in accordance with the terms and conditions of the
Registration Rights Agreement and shall pay all reasonable costs and expenses
(including, but not limited to, attorneys’ fees and expenses for the Issuers,
the Trustee and the Holders) incurred in connection therewith, including, but
not limited to, costs and expenses of qualification of this Indenture and the
Notes and printing this Indenture and the Notes.  The Trustee shall be entitled
to receive from the Issuers any such Officers’ Certificates or other
documentation as it may reasonably request in connection with any such
qualification of this Indenture under the TIA.

 

Section 12.14.        Severability.  In case any provision in this Indenture or
in the Notes shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 12.15.        No Adverse Interpretation of Other Agreements.  This
Indenture may not be used to interpret any other indenture, loan or debt
agreement of any Issuer, any Guarantor or any other Person.  Any such indenture,
loan or debt agreement may not be used to interpret this Indenture or the Note
Guarantees.

 

Section 12.16.        Table of Contents; Headings.  The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

 

Section 12.17.        Rights of Paying Agent and Registrar.  For so long as the
Trustee also serves as Paying Agent and/or Registrar, all rights, protections
and indemnities set forth in this Indenture for the Trustee shall be equally
applicable for the Paying Agent and/or Registrar.

 

[Signature Page Follows]

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

 

TRONOX WORLDWIDE LLC

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: Vice President

 

 

 

 

 

TRONOX FINANCE CORP.

 

 

 

 

 

By:

/s/ Thomas W. Adams

 

 

 

Name: Thomas W. Adams

 

 

Title: President

 

 

 

 

 

 

 

GUARANTORS

 

 

 

CIMARRON CORPORATION

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

KERR-MCGEE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: President

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

 

KERR-MCGEE MINERALS RESOURCES
CORPORATION

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: President

 

 

 

 

 

KERR-MCGEE PIGMENTS (SAVANNAH) INC.

 

 

 

 

 

By:

/s/ Thomas W. Adams

 

 

 

Name: Thomas W. Adams

 

 

Title: President

 

 

 

 

 

 

 

KERR-MCGEE REFINING CORPORATION

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SOUTHWESTERN REFINING COMPANY, INC.

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

 

TRANSWORLD DRILLING COMPANY

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

TRIANGLE REFINERIES, INC.

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

TRIPLE S, INC.

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

TRONOX LLC

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: President

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

 

TRONOX INCORPORATED

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

as Trustee

 

 

 

 

 

By:

/s/ John J. Byrnes

 

 

 

Name: John J. Byrnes

 

 

Title: Vice President

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF FACE OF NOTE]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A)(1) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), (4) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (5) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL
APPLICABLE BLUE SKY LAWS OF THE STATES OF THE UNITED STATES.

 

A-1

--------------------------------------------------------------------------------


 

No. [     ]

 

Principal Amount $[               ]

 

 

CUSIP NO. [               ]

 

TRONOX WORLDWIDE LLC
TRONOX FINANCE CORP.

 

9½ % Senior Note due 2012

 

Tronox Worldwide LLC, a Delaware limited liability company (the “Company”), and
Tronox Finance Corp., a Delaware corporation (“Tronox Finance” and, together
with the Company, the “Issuers”), promise to pay to                         , or
registered assigns, the principal sum of [                    ] Dollars or such
greater or lesser amount as shall be reflected on the books and records of the
custodian with respect to the Global Note (as appointed by DTC) (the “Notes
Custodian”)(1), on December 1, 2012.

 

Interest Payment Dates:  June 1 and December 1, commencing on June 1, 2006

 

Record Dates:  May 15 and November 15

 

Additional provisions of this Note are set forth on the other side of this Note.

 

--------------------------------------------------------------------------------

(1) Global Note only

 

A-2

--------------------------------------------------------------------------------


 

In witness whereof, the Issuers have caused this instrument to be duly executed.

 

 

 

TRONOX WORLDWIDE LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TRONOX FINANCE CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

TRUSTEE’S CERTIFICATE

OF AUTHENTICATION

 

Citibank, N.A., not in its individual

capacity but solely as Trustee,

certifies that this is

one of the Notes referred

to in the Indenture.

 

By:

 

 

 

 

Authorized Signatory

Date:

 

 

 

A-3

--------------------------------------------------------------------------------


 

[FORM OF REVERSE SIDE OF NOTE]

 

9½ % Senior Note due 2012

 

1.             Interest

 

Tronox Worldwide LLC, a Delaware limited liability company (the “Company”), and
Tronox Finance Corp., a Delaware corporation (“Tronox Finance” and, together
with the Company, the “Issuers”), promise to pay interest on the principal
amount of this Note at the rate per annum shown above.

 

The Issuers will pay interest semiannually in arrears in cash on June 1 and
December 1 of each year or if any such day is not a business day, on the next
succeeding business day (each an “Interest Payment Date”) commencing on June 1,
2006 and will pay Special Interest, if any, as provided in the Registration
Rights Agreement relating to these Notes.  Interest on the Notes will accrue
from the most recent date to which interest has been paid on the Notes or, if no
interest has been paid, from and including November 28, 2005.  The Issuers shall
pay interest on overdue principal and interest and Special Interest, if any,
from time to time at a rate that is 1% per annum higher than the interest rate
then in effect under the Indenture and this Note.  Interest will be computed on
the basis of a 360-day year of twelve 30-day months.

 

2.             Method of Payment

 

By no later than 11:00 a.m. (New York City time) on the date on which any
principal of, interest and premium and Special Interest, if any, on, any Note is
due and payable, the Issuers shall deposit with the Trustee or the Paying Agent
money sufficient to pay such principal, interest and premium and Special
Interest, if any.  The Issuers will pay principal, interest (except Defaulted
Interest) and premium and Special Interest, if any, to the Persons who are
registered Holders of Notes at the close of business on May 15 or November 15
preceding the Interest Payment Date, even if Notes are cancelled, repurchased or
redeemed after the record date and on or before the Interest Payment Date. 
Holders must surrender Notes to a Paying Agent to collect principal payments. 
The Issuers will pay principal, interest and premium and Special Interest, if
any, in money of the United States that at the time of payment is legal tender
for payment of public and private debts.  Payments of all principal, interest
and premium and Special Interest, if any, on the Notes will be made to each
registered Holder by wire transfer in immediately available funds if that Holder
has given to the Issuers, through the Paying Agent or otherwise, wire
instructions at least five business days prior to the applicable payment date or
by check mailed to the address of the Holder as it appears on the books of the
registrar if the Holder has not provided wire instructions; provided that the
final distribution in respect of any Note will be made only upon presentation
and surrender of such Note at the applicable Corporate Trust Office of the
Trustee.

 

3.             Paying Agent and Registrar

 

Initially, Citibank, N.A. (the “Trustee”), will act as Trustee, Paying Agent and
Registrar.  The Issuers may appoint and change any Paying Agent, Registrar or
co-registrar without prior notice to any Holder of the Notes.  The Issuers or
any of their Subsidiaries may act as Paying Agent, Registrar or co-registrar.

 

A-4

--------------------------------------------------------------------------------


 

4.             Indenture

 

The Issuers issued the Notes under an Indenture dated as of November 21, 2005
(as it may be amended or supplemented from time to time in accordance with the
terms thereof, the “Indenture”), among the Issuers, the Guarantors party thereto
and the Trustee.  The terms of the Notes include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act of
1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the Issue Date (the “Act”). 
Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Indenture.  The Notes are subject to all terms in the Indenture,
and Holders are referred to the Indenture and the Act for a statement of those
terms.  To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

The Notes are general unsecured senior obligations of the Issuers.  The
aggregate principal amount of Notes that may be authenticated and delivered
under the Indenture is limited to an aggregate principal amount at maturity of
$350,000,000, subject to the Issuers’ ability to issue Additional Notes.  The
Indenture imposes certain limitations, among other things, on the ability of the
Issuers and their Restricted Subsidiaries to make Investments; incur additional
Indebtedness or issue Preferred Stock; create certain Liens; sell assets; enter
into agreements that restrict dividends or other payments from the Restricted
Subsidiaries; consolidate, merge or transfer all or substantially all of the
assets of the Issuers and their Restricted Subsidiaries; engage in transactions
with Affiliates; pay dividends or make other distributions on Capital Stock or
subordinated Indebtedness; enter into different lines of business; create
Unrestricted Subsidiaries; and enter into sale and leaseback transactions.

 

To guarantee the due and punctual payment of the principal of, interest and
premium and Special Interest, if any, on, the Notes and all other amounts
payable by the Issuers under the Indenture and the Notes when and as the same
shall be due and payable, whether at maturity, by acceleration or otherwise,
according to the terms of the Notes and the Indenture, the Guarantors have
unconditionally guaranteed (and future Guarantors, together with the Guarantors,
will unconditionally guarantee), jointly and severally, such obligations
pursuant to the terms of the Indenture.

 

5.             Redemption

 

Except as forth below, the Notes will not be redeemable at the option of the
Issuers prior to December 1, 2009.  On and after such date, the Notes will be
redeemable, at the Issuers’ option, in whole or in part, at any time upon not
less than 30 nor more than 60 days prior notice mailed by first-class mail to
each Holder’s registered address, at the following redemption prices (expressed
in percentages of principal amount), plus accrued and unpaid interest and
Special Interest, if any, thereon, if any, to the Redemption Date (subject to
the right of Holders of record on the relevant record date to receive interest
due on an interest payment date that is on or prior to the Redemption Date) if
redeemed during the 12-month period commencing on December 1 of the years
indicated below, subject to the rights of Holders of Notes on the relevant
record date to receive interest due on the relevant Interest Payment Date:

 

A-5

--------------------------------------------------------------------------------


 

Period

 

Redemption Price

 

 

 

 

 

2009

 

104.750

%

2010

 

102.375

%

2011 and thereafter

 

100.000

%

 

In addition, at any time and from time to time prior to December 1, 2008, the
Issuers may redeem up to 35% of the aggregate principal amount of the Notes
(calculated after giving effect to any issuance of Additional Notes) at a
redemption price of 109.500 % of the principal amount plus accrued and unpaid
interest and Special Interest, if any, to the Redemption Date, with the net cash
proceeds of one or more Equity Offerings; provided, that (1) at least 65% of the
aggregate principal amount of the Notes, calculated after giving effect to any
issuance of Additional Notes, originally issued under the Indenture (including
Notes held by Parent, any Issuer and their Subsidiaries) remains outstanding
after each such redemption and (2) each such redemption occurs within 90 days of
the date of closing of such Equity Offering.

 

Notice of any redemption upon an Equity Offering may be given prior to the
completion of the related Equity Offering, and any such redemption or notice
may, at the Issuers’ discretion, be subject to one or more conditions precedent,
including completion of the related Equity Offering.

 

If the optional Redemption Date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest and
Special Interest, if any, will be paid to the Person in whose name the Note is
registered at the close of business on such record date, and no Special Interest
will be payable to Holders whose Notes will be subject to redemption by the
Issuers.

 

In the case of any partial redemption, selection of the Notes for redemption
will be made by the Trustee in compliance with the requirements of the principal
national securities exchange, if any, on which the Notes are listed or, if the
Notes are not listed, then on a pro rata basis, although no Notes of $1,000 in
original principal amount or less will be redeemed in part.  If any Note is to
be redeemed in part only, the notice of redemption relating to such Note shall
state the portion of the principal amount thereof to be redeemed.  A new Note in
principal amount equal to the unredeemed portion thereof will be issued in the
name of the Holder thereof upon cancellation of the original Note.  On and after
the Redemption Date, interest will cease to accrue on Notes or portions thereof
called for redemption as long as the Issuers have deposited with the Paying
Agent funds in satisfaction of the applicable redemption price pursuant to the
Indenture.

 

6.             Mandatory Redemption

 

The Issuers are not required to make mandatory redemption or sinking fund
payments with respect to the Notes.  However, the Issuers may be required to
offer to repurchase the Notes under Sections 3.7 and 3.9 of the Indenture.

 

7.             Repurchase Provisions

 

(a)           Upon a Change of Control any Holder of Notes will have the right
to cause the Company to repurchase all or any part of the Notes of such Holder
at a purchase price in cash

 

A-6

--------------------------------------------------------------------------------


 

equal to 101% of the principal amount thereof, plus accrued and unpaid interest
and Special Interest, if any, to the date of repurchase (subject to the right of
Holders of record on the relevant record date to receive interest due on an
interest payment date that is on or prior to the date of repurchase) as provided
in, and subject to the terms of, the Indenture.

 

(b)                                 In the event of an Asset Sale that requires
the purchase of Notes pursuant to Section 3.7(d) of the Indenture, the Company
will be required to apply such Excess Proceeds to the repayment of the Notes and
any pari passu Indebtedness in accordance with the procedures set forth in
Section 3.7 of the Indenture.

 

8.                                       Denominations; Transfer; Exchange

 

The Notes are in registered form without coupons in denominations of principal
amount of $1,000 and integral multiples of $1,000.  A Holder may transfer or
exchange Notes in accordance with the Indenture.  The Registrar and the Trustee
may require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and to pay any taxes and fees required by law or permitted by
the Indenture.  Neither the Issuers nor the Registrar are required to register
the transfer or exchange of (i) any Notes selected for redemption (except, in
the case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) or (ii) any Notes for a period of 15 days before a selection of Notes
to be redeemed.

 

9.                                       Persons Deemed Owners

 

The registered Holder of this Note may be treated as the owner of it for all
purposes.

 

10.                                 Unclaimed Money

 

If money for the payment of principal or interest remains unclaimed for one
year, the Trustee or Paying Agent shall pay the money back to the Company at its
request unless an abandoned property law designates another Person.  After any
such payment, Holders entitled to the money must look only to the Company and
not to the Trustee for payment.

 

11.                                 Defeasance

 

Subject to certain conditions set forth in the Indenture, the Issuers at any
time may terminate some or all of their obligations under the Notes and the
Indenture if the Issuers deposit with the Trustee money or non-callable
Government Securities for the payment of principal, premium, interest and
Special Interest, if any, on the Notes to redemption or maturity, as the case
may be.

 

12.                                 Amendment, Waiver

 

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent or electronic consent pursuant
to the second paragraph of Section 9.4 of the Indenture, as applicable, of the
Holders of at least a majority in principal amount of the then outstanding Notes
and (ii) any default (other than with respect to nonpayment or in respect of a
provision that cannot be amended without the written consent of each Holder
affected) or noncompliance with any provision may be waived with the written
consent or

 

A-7

--------------------------------------------------------------------------------


 

electronic consent pursuant to the second paragraph of Section 9.4 of the
Indenture, as applicable, of the Holders of a majority in principal amount of
the then outstanding Notes.  Subject to certain exceptions set forth in the
Indenture, without the consent of any Holder, the Issuers, the Guarantors and
the Trustee may amend the Indenture or the Notes to cure any ambiguity, defect
or inconsistency, or to comply with Article IV of the Indenture, or to provide
for uncertificated Notes in addition to or in place of certificated Notes, or to
add guarantees with respect to the Notes, to release a Guarantor in accordance
with the Indenture or to secure the Notes, or to allow any Guarantor to execute
a supplemental Indenture or Note Guarantee, or to provide additional rights or
benefits to the Holders of the Notes, or to comply with any requirement of the
Commission in connection with qualifying or maintaining the qualification of the
Indenture under the Act, or to make any change that does not adversely affect
the rights of any Holder, or to conform the text of the Indenture, the Notes or
the Note Guarantees to the description of notes in the Offering Memorandum, or
to provide for the issuance of Additional Notes or to evidence or provide for a
successor trustee.

 

13.                                 Defaults and Remedies

 

Under the Indenture, Events of Default include in summary form: (i) default for
30 days in payment of interest or Special Interest, if any, when due on the
Notes; (ii) default in payment when due (at maturity, upon redemption or
otherwise) of principal or premium, if any, on the Notes; (iii) the failure by
the Company or its Restricted Subsidiaries to comply with their obligations
under Sections 3.7, 3.9 or 4.1 of the Indenture; (iv) the failure by the Company
or any of its Restricted Subsidiaries to comply for 60 days after notice with
its other agreements contained in the Indenture or under the Notes (other than
those referred to in (i), (ii), or (iii) above); (v) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Company or any
of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Company or any of its Restricted Subsidiaries), whether such Indebtedness or
guarantee now exists, or is created after the Issue Date, if that default (a) is
caused by a failure to pay principal of, or interest or Special Interest or
premium, if any, on such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (“Payment
Default”) or (b) results in the acceleration of such Indebtedness prior to its
Stated Maturity, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates $25.0 million or more; (vi) failure by an Issuer or
any of the Company’s Restricted Subsidiaries to pay final judgments entered by a
court or courts of competent jurisdiction aggregating in excess of $5.0 million,
which judgments are not paid, discharged or stayed for a period of 60 days,
(vii) except as permitted by the Indenture, any Note Guarantee is held in a
judicial proceeding to be not enforceable or valid or ceases to be in full force
and effect, or any Guarantor or other Person acting on its behalf denies or
disaffirms its obligations under its Note Guarantee or (viii) certain events of
bankruptcy, insolvency or reorganization of the Company or a Restricted
Subsidiary or group of Restricted Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Company and its
Restricted Subsidiaries), would constitute a Significant Subsidiary.

 

If an Event of Default occurs and is continuing (other than an Event of Default
described in clause (vi) above), the Trustee may, or at the written direction of
the Holders of at least 25% in

 

A-8

--------------------------------------------------------------------------------


 

aggregate principal amount of the Notes shall declare all the Notes to be due
and payable.  Certain events of bankruptcy or insolvency are Events of Default
which will result in the Notes being due and payable immediately upon the
occurrence of such Events of Default.

 

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture.  The Trustee may refuse to enforce the Indenture or the Notes unless
it receives reasonable indemnity or security.  Subject to certain limitations,
Holders of a majority in principal amount of the Notes may direct the Trustee in
its exercise of any trust or power.  The Trustee may withhold from Holders
notice of any continuing Default or Event of Default (except a Default or Event
of Default in payment of principal or interest) if it determines that
withholding notice is in their interest.

 

14.                                 Trustee Dealings with the Issuers

 

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Issuers or their Affiliates and may otherwise deal with the Issuers or
their Affiliates with the same rights it would have if it were not Trustee.

 

15.                                 No Recourse Against Others

 

No manager, director, officer, employee, incorporator, member or stockholder of
any Issuer, or any Guarantor, as such, shall have any liability for any
obligations of the Issuers or the Guarantors under the Notes, the Indenture, the
Note Guarantees or for any claim based on, in respect of, or by reason of, such
obligations of their creation.  Each Holder by accepting a Note waives and
releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.

 

16.                                 Authentication

 

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

 

17.                                 Abbreviations

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety), JT TEN (=
joint tenants with rights of survivorship and not as tenants in common), CUST (=
custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

18.                                 Additional Rights of Holders of Restricted
Notes

 

In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Notes that are Initial Notes shall have all the rights set
forth in the Registration Rights Agreement, dated as of November 28, 2005, among
the Company, Parent and the parties named in the signature pages thereto or, in
the case of Additional Notes, Holders of Restricted Notes

 

A-9

--------------------------------------------------------------------------------


 

that are Additional Notes shall have the rights set forth in one or more
Registration Rights Agreements, if any, among the Company and the other parties
thereto, relating to rights given by the Company to the purchasers of such
Additional Notes.

 

19.                                 CUSIP Numbers

 

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuers have caused CUSIP numbers to be printed
on the Notes and have directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Holders.  No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

 

20.                                 Governing Law

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

The Issuers will furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture, which has in it the text of this Note in
larger type.  Requests may be made to:

 

 

Tronox Worldwide LLC

 

123 Robert S. Kerr Avenue

 

Oklahoma City, Oklahoma 73102

 

A-10

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

I or we assign and transfer this Note to

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

 

(Insert assignee’s soc. see. or tax I.D. No.)

 

and irrevocably appoint                                agent to transfer this
Note on the books of the Issuers.  The agent may substitute another to act for
him.

 

 

 

Date:

 

 

Your Signature:

 

 

Signature Guarantee:

 

 

(Signature must be guaranteed)

 

 

Sign exactly as your name appears on the other side of this Note.

 

The signatures) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Commission Rule 17Ad-15.

 

In connection with any transfer or exchange of any of the Notes evidenced by
this certificate occurring prior to the date that is two years after the later
of the date of original issuance of such Notes and the last date, if any, on
which such Notes were owned by an Issuer or any Affiliate of an Issuer, the
undersigned confirms that such Notes are being:

 

CHECK ONE BOX BELOW:

 

1 o                           acquired for the undersigned’s own account,
without transfer; or

 

2 o                           transferred to the Company; or

 

3 o                           transferred pursuant to and in compliance with
Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”);
or

 

4 o                           transferred pursuant to an effective registration
statement under the Securities Act; or

 

A-11

--------------------------------------------------------------------------------


 

5 o                           transferred pursuant to and in compliance with
Regulation S under the Securities Act; or

 

6 o                           transferred pursuant to another available
exemption from the registration requirements of the Securities Act of 1933.

 

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if box (5) or (6) is checked,
the Trustee or the Issuers may require, prior to registering any such transfer
of the Notes, in their sole discretion, such legal opinions, certifications and
other information as the Trustee or the Issuers may reasonably request to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933, such as the exemption provided by Rule 144 under such Act.

 

 

 

 

Signature

 

 

Signature Guarantee:

 

 

 

 

 

 

(Signature must be guaranteed)

Signature

 

 

 

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Commission Rule 17Ad-15.

 

TO BE COMPLETED BY PURCHASER IF (1) OR (3) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuers as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

 

 

Dated:

 

A-12

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Issuers pursuant to
Section 3.7 or Section 3.9 of the Indenture, check either box:

 

o                                    o
3.7                                 3.9

 

If you want to elect to have only part of this Note purchased by the Issuers
pursuant to Section 3.7 or Section 3.9 of the Indenture, state the amount in
principal amount (must be integral multiple of $1,000): $

 

Date:

 

 

Your Signature

 

 

 

 

(Sign exactly as your name appears on the other side of the Note)

 

Signature Guarantee:

 

 

 

(Signature must be guaranteed)

 

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Commission Rule 17Ad-15.

 

A-13

--------------------------------------------------------------------------------


 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE(1)

 

The following increases or decreases in this Global Note have been made:

 

Date of
Exchange

 

Amount of
decrease in
Principal
Amount of this
Global Note

 

Amount of
increase in
Principal
Amount of this
Global Note

 

Principal Amount of
this Global Note
following such
decrease or increase

 

Signature of
authorized signatory
of Trustee or Notes
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Include only if security is issued in global form.

 

A-14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF FACE OF EXCHANGE NOTE]

 

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.]

 

B-1

--------------------------------------------------------------------------------


 

No. [     ]

 

Principal Amount $[               ]

 

 

CUSIP NO. [               ]

 

TRONOX WORLDWIDE LLC
TRONOX FINANCE CORP.

 

9½ % Senior Note due 2012

 

Tronox Worldwide LLC, a Delaware limited liability company (the “Company”), and
Tronox Finance Corp., a Delaware corporation (“Tronox Finance” and, together
with the Company, the “Issuers”), promise to pay to                         , or
registered assigns, the principal sum of [                    ] Dollars or such
greater or lesser amount as shall be reflected on the books and records of the
custodian with respect to the Global Note (as appointed by DTC) (the “Notes
Custodian”)(2), on December 1, 2012.

 

Interest Payment Dates:  June 1 and December 1, commencing June 1, 2006

 

Record Dates:  May 15 and November 15

 

Additional provisions of this Note are set forth on the other side of this Note.

 

--------------------------------------------------------------------------------

(2) Global Note only

 

B-2

--------------------------------------------------------------------------------


 

In witness whereof, the Issuers have caused this instrument to be duly executed.

 

 

 

TRONOX WORLDWIDE LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TRONOX FINANCE CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

TRUSTEE’S CERTIFICATE

OF AUTHENTICATION

 

Citibank, N.A., not in its individual

capacity but solely as Trustee,

certifies that this is

one of the Notes referred

to in the Indenture.

 

By:

 

 

 

 

Authorized Signatory

Date:

 

 

 

B-3

--------------------------------------------------------------------------------


 

[FORM OF REVERSE SIDE OF NOTE]

 

9½ % Senior Note due 2012

 

1.                                       Interest

 

Tronox Worldwide LLC, a Delaware limited liability company (the “Company”), and
Tronox Finance Corp., a Delaware corporation (“Tronox Finance” and, together
with the Company, the “Issuers”), promise to pay interest on the principal
amount of this Note at the rate per annum shown above.

 

The Issuers will pay interest semiannually in arrears in cash on June 1 and
December 1 of each year or if any such day is not a business day, on the next
succeeding business day (each an “Interest Payment Date”) commencing on June 1,
2006 and will pay Special Interest, if any, as provided in the Registration
Rights Agreement relating to these Notes.  Interest on the Notes will accrue
from the most recent date to which interest has been paid on the Notes or, if no
interest has been paid, from and including November 28, 2005.  The Issuers shall
pay interest on overdue principal and interest and Special Interest, if any,
from time to time at a rate that is 1% per annum higher than the interest rate
then in effect under the Indenture and this Note.  Interest will be computed on
the basis of a 360-day year of twelve 30-day months.

 

2.                                       Method of Payment

 

By no later than 11:00 a.m. (New York City time) on the date on which any
principal of, interest and premium and Special Interest, if any, on, any Note is
due and payable, the Issuers shall deposit with the Trustee or the Paying Agent
money sufficient to pay such principal, interest and premium and Special
Interest, if any.  The Issuers will pay principal, interest (except Defaulted
Interest) and premium and Special Interest, if any, to the Persons who are
registered Holders of Notes at the close of business on May 15 or November 15
preceding the Interest Payment Date, even if Notes are cancelled, repurchased or
redeemed after the record date and on or before the Interest Payment Date. 
Holders must surrender Notes to a Paying Agent to collect principal payments. 
The Issuers will pay principal, interest and premium and Special Interest, if
any, in money of the United States that at the time of payment is legal tender
for payment of public and private debts Payments of all principal, interest and
premium and Special Interest, if any, on the Notes will be made to each
registered Holder by wire transfer in immediately available funds if that Holder
has given to the Issuers, through the Paying Agent or otherwise, wire
instructions at least five business days prior to the applicable payment date or
by check mailed to the address of the Holder as it appears on the books of the
registrar if the Holder has not provided wire instructions; provided that the
final distribution in respect of any Note will be made only upon presentation
and surrender of such Note at the applicable Corporate Trust Office of the
Trustee.

 

3.                                       Paying Agent and Registrar

 

Initially, Citibank, N.A. (the “Trustee”), will act as Trustee, Paying Agent and
Registrar.  The Issuers may appoint and change any Paying Agent, Registrar or
co-registrar without prior notice to any Holder of the Notes.  The Issuers or
any of their Subsidiaries may act as Paying Agent, Registrar or co-registrar.

 

B-4

--------------------------------------------------------------------------------


 

4.                                       Indenture

 

The Issuers issued the Notes under an Indenture dated as of November 28, 2005
(as it may be amended or supplemented from time to time in accordance with the
terms thereof, the “Indenture”), among the Issuers, the Guarantors party thereto
and the Trustee.  The terms of the Notes include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act of
1939 (15 U.S.C. §§ 77aaa-77bbbb) as in effect on the Issue Date (the “Act”). 
Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Indenture.  The Notes are subject to all terms in the Indenture,
and Holders are referred to the Indenture and the Act for a statement of those
terms.  To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

The Notes are general unsecured senior obligations of the Issuers.  The
aggregate principal amount of Notes that may be authenticated and delivered
under the Indenture is limited to an aggregate principal amount at maturity of
$350,000,000, subject to the Issuers’ ability to issue Additional Notes.  The
Indenture imposes certain limitations, among other things, on the ability of the
Issuers and their Restricted Subsidiaries to make Investments; incur additional
Indebtedness or issue Preferred Stock; create certain Liens; sell assets; enter
into agreements that restrict dividends or other payments from the Restricted
Subsidiaries; consolidate, merge or transfer all or substantially all of the
assets of the Issuers and their Restricted Subsidiaries; engage in transactions
with Affiliates; pay dividends or make other distributions on Capital Stock or
subordinated Indebtedness; enter into different lines of business; create
Unrestricted Subsidiaries; and enter into sale and leaseback transactions.

 

To guarantee the due and punctual payment of the principal of, interest and
premium and Special Interest, if any, on, the Notes and all other amounts
payable by the Issuers under the Indenture and the Notes when and as the same
shall be due and payable, whether at maturity, by acceleration or otherwise,
according to the terms of the Notes and the Indenture, the Guarantors have
unconditionally guaranteed (and future Guarantors, together with the Guarantors,
will unconditionally guarantee), jointly and severally, such obligations
pursuant to the terms of the Indenture.

 

5.                                       Redemption

 

Except as forth below, the Notes will not be redeemable at the option of the
Issuers prior to December 1, 2009.  On and after such date, the Notes will be
redeemable, at the Issuers’ option, in whole or in part, at any time upon not
less than 30 nor more than 60 days prior notice mailed by first-class mail to
each Holder’s registered address, at the following redemption prices (expressed
in percentages of principal amount), plus accrued and unpaid interest and
Special Interest, if any, thereon, if any, to the Redemption Date (subject to
the right of Holders of record on the relevant record date to receive interest
due on an interest payment date that is on or prior to the Redemption Date) if
redeemed during the 12-month period commencing on December of the years
indicated below, subject to the rights of Holders of Notes on the relevant
record date to receive interest due on the relevant Interest Payment Date:

 

B-5

--------------------------------------------------------------------------------


 

Period

 

Redemption Price

 

 

 

 

 

2009

 

104.750

%

2010

 

102.375

%

2011 and thereafter

 

100.000

%

 

In addition, at any time and from time to time prior to December 1, 2008, the
Issuers may redeem up to 35% of the aggregate principal amount of the Notes
(calculated after giving effect to any issuance of Additional Notes) at a
redemption price of 109.500% of the principal amount plus accrued and unpaid
interest and Special Interest, if any, to the Redemption Date, with the net cash
proceeds of one or more Equity Offerings; provided, that (1) at least 65% of the
aggregate principal amount of the Notes, calculated after giving effect to any
issuance of Additional Notes, originally issued under the Indenture (including
Notes held by Parent, any Issuer and their Subsidiaries) remains outstanding
after each such redemption and (2) each such redemption occurs within 90 days of
the date of closing of such Equity Offering.

 

Notice of any redemption upon an Equity Offering may be given prior to the
completion of the related Equity Offering, and any such redemption or notice
may, at the Issuers’ discretion, be subject to one or more conditions precedent,
including completion of the related Equity Offering.

 

If the optional Redemption Date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest and
Special Interest, if any, will be paid to the Person in whose name the Note is
registered at the close of business on such record date, and no Special Interest
will be payable to Holders whose Notes will be subject to redemption by the
Issuers.

 

In the case of any partial redemption, selection of the Notes for redemption
will be made by the Trustee in compliance with the requirements of the principal
national securities exchange, if any, on which the Notes are listed or, if the
Notes are not listed, then on a pro rata basis, although no Notes of $1,000 in
original principal amount or less will be redeemed in part.  If any Note is to
be redeemed in part only, the notice of redemption relating to such Note shall
state the portion of the principal amount thereof to be redeemed.  A new Note in
principal amount equal to the unredeemed portion thereof will be issued in the
name of the Holder thereof upon cancellation of the original Note.  On and after
the Redemption Date, interest will cease to accrue on Notes or portions thereof
called for redemption as long as the Issuers have deposited with the Paying
Agent funds in satisfaction of the applicable redemption price pursuant to the
Indenture.

 

6.                                       Mandatory Redemption

 

The Issuers are not required to make mandatory redemption or sinking fund
payments with respect to the Notes.  However, the Issuers may be required to
offer to repurchase the Notes under Sections 3.7 and 3.9 of the Indenture.

 

7.                                       Repurchase Provisions

 

(a)                                  Upon a Change of Control any Holder of
Notes will have the right to cause the Company to repurchase all or any part of
the Notes of such Holder at a purchase price in cash

 

B-6

--------------------------------------------------------------------------------


 

equal to 101% of the principal amount thereof, plus accrued and unpaid interest
and Special Interest, if any, to the date of repurchase (subject to the right of
Holders of record on the relevant record date to receive interest due on an
interest payment date that is on or prior to the date of repurchase) as provided
in, and subject to the terms of, the Indenture.

 

(b)                                 In the event of an Asset Sale that requires
the purchase of Notes pursuant to Section 3.7(d) of the Indenture, the Company
will be required to apply such Excess Proceeds to the repayment of the Notes and
any pari passu Indebtedness in accordance with the procedures set forth in
Section 3.7 of the Indenture.

 

8.                                       Denominations; Transfer; Exchange

 

The Notes are in registered form without coupons in denominations of principal
amount of $1,000 and integral multiples of $1,000.  A Holder may transfer or
exchange Notes in accordance with the Indenture.  The Registrar and the Trustee
may require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and to pay any taxes and fees required by law or permitted by
the Indenture.  Neither the Issuers nor the Registrar are required to register
the transfer or exchange of (i) any Notes selected for redemption (except, in
the case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) or (ii) any Notes for a period of 15 days before a selection of Notes
to be redeemed.

 

9.                                       Persons Deemed Owners

 

The registered Holder of this Note may be treated as the owner of it for all
purposes.

 

10.                                 Unclaimed Money

 

If money for the payment of principal or interest remains unclaimed for one
year, the Trustee or Paying Agent shall pay the money back to the Company at its
request unless an abandoned property law designates another Person.  After any
such payment, Holders entitled to the money must look only to the Company and
not to the Trustee for payment.

 

11.                                 Defeasance

 

Subject to certain conditions set forth in the Indenture, the Issuers at any
time may terminate some or all of their obligations under the Notes and the
Indenture if the Issuers deposit with the Trustee money or non-callable
Government Securities for the payment of principal, premium, interest and
Special Interest, if any, on the Notes to redemption or maturity, as the case
may be.

 

12.                                 Amendment, Waiver

 

Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended with the written consent or electronic consent pursuant
to the second paragraph of Section 9.4 of the Indenture, as applicable, of the
Holders of at least a majority in principal amount of the then outstanding Notes
and (ii) any default (other than with respect to nonpayment or in respect of a
provision that cannot be amended without the written consent of each Holder
affected) or noncompliance with any provision may be waived with the written
consent or

 

B-7

--------------------------------------------------------------------------------


 

electronic consent pursuant to the second paragraph of Section 9.4 of the
Indenture, as applicable, of the Holders of a majority in principal amount of
the then outstanding Notes.  Subject to certain exceptions set forth in the
Indenture, without the consent of any Holder, the Issuers, the Guarantors and
the Trustee may amend the Indenture or the Notes to cure any ambiguity, defect
or inconsistency, or to comply with Article IV of the Indenture, or to provide
for uncertificated Notes in addition to or in place of certificated Notes, or to
add guarantees with respect to the Notes, to release a Guarantor in accordance
with the Indenture or to secure the Notes, or to allow any Guarantor to execute
a supplemental Indenture or Note Guarantee, or to provide additional rights or
benefits to the Holders of the Notes, or to comply with any requirement of the
Commission in connection with qualifying or maintaining the qualification of the
Indenture under the Act, or to make any change that does not adversely affect
the rights of any Holder, or to conform the text of the Indenture, the Notes or
the Note Guarantees to the description of notes in the Offering Memorandum, or
to provide for the issuance of Additional Notes or to evidence or provide for a
successor trustee.

 

13.                                 Defaults and Remedies

 

Under the Indenture, Events of Default include in summary form: (i) default for
30 days in payment of interest or Special Interest, if any, when due on the
Notes; (ii) default in payment when due (at maturity, upon redemption or
otherwise) of principal or premium, if any, on the Notes; (iii) the failure by
the Company or its Restricted Subsidiaries to comply with their obligations
under Sections 3.7, 3.9 or 4.1 of the Indenture; (iv) the failure by the Company
or any of its Restricted Subsidiaries to comply for 60 days after notice with
its other agreements contained in the Indenture or under the Notes (other than
those referred to in (i), (ii), or (iii) above); (v) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Company or any
of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Company or any of its Restricted Subsidiaries), whether such Indebtedness or
guarantee now exists, or is created after the Issue Date, if that default (a) is
caused by a failure to pay principal of, or interest or Special Interest or
premium, if any, on such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (“Payment
Default”) or (b) results in the acceleration of such Indebtedness prior to its
Stated Maturity, and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates $25.0 million or more; (vi) failure by an Issuer or
any of the Company’s Restricted Subsidiaries to pay final judgments entered by a
court or courts of competent jurisdiction aggregating in excess of $5.0 million,
which judgments are not paid, discharged or stayed for a period of 60 days,
(vii) except as permitted by the Indenture, any Note Guarantee is held in a
judicial proceeding to be not enforceable or valid or ceases to be in full force
and effect, or any Guarantor or other Person acting on its behalf denies or
disaffirms its obligations under its Note Guarantee or (viii) certain events of
bankruptcy, insolvency or reorganization of the Company or a Restricted
Subsidiary or group of Restricted Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Company and its
Restricted Subsidiaries), would constitute a Significant Subsidiary.

 

If an Event of Default occurs and is continuing (other than an Event of Default
described in clause (vi) above), the Trustee may, or at the written direction of
the Holders of at least 25% in

 

B-8

--------------------------------------------------------------------------------


 

aggregate principal amount of the Notes shall declare all the Notes to be due
and payable.  Certain events of bankruptcy or insolvency are Events of Default
which will result in the Notes being due and payable immediately upon the
occurrence of such Events of Default.

 

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture.  The Trustee may refuse to enforce the Indenture or the Notes unless
it receives reasonable indemnity or security.  Subject to certain limitations,
Holders of a majority in principal amount of the Notes may direct the Trustee in
its exercise of any trust or power.  The Trustee may withhold from Holders
notice of any continuing Default or Event of Default (except a Default or Event
of Default in payment of principal or interest) if it determines that
withholding notice is in their interest.

 

14.                                 Trustee Dealings with the Issuers

 

Subject to certain limitations set forth in the Indenture, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Issuers or their Affiliates and may otherwise deal with the Issuers or
their Affiliates with the same rights it would have if it were not Trustee.

 

15.                                 No Recourse Against Others

 

No manager, director, officer, employee, incorporator, member or stockholder of
any Issuer, or any Guarantor, as such, shall have any liability for any
obligations of the Issuers or the Guarantors under the Notes, the Indenture, the
Note Guarantees or for any claim based on, in respect of, or by reason of, such
obligations of their creation.  Each Holder by accepting a Note waives and
releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.

 

16.                                 Authentication

 

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

 

17.                                 Abbreviations

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety), JT TEN (=
joint tenants with rights of survivorship and not as tenants in common), CUST (=
custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

18.                                 CUSIP Numbers

 

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuers have caused CUSIP numbers to be printed
on the Notes and have directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Holders.  No representation is made as to the
accuracy of such numbers either as printed on the

 

B-9

--------------------------------------------------------------------------------


 

Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

19.                                 Governing Law

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

The Issuers will furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture, which has in it the text of this Note in
larger type.  Requests may be made to:

 

 

Tronox Worldwide LLC

 

123 Robert S. Kerr Avenue

 

Oklahoma City, Oklahoma 73102

 

B-10

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

I or we assign and transfer this Note to

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

 

(Insert assignee’s soc. see. or tax I.D. No.)

 

and irrevocably appoint                                agent to transfer this
Note on the books of the Issuers.  The agent may substitute another to act for
him.

 

 

 

Date:

 

 

Your Signature:

 

 

Signature Guarantee:

 

 

(Signature must be guaranteed)

 

 

Sign exactly as your name appears on the other side of this Note.

 

The signatures) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Commission Rule 17Ad-15.

 

B-11

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Issuers pursuant to
Section 3.7 or Section 3.9 of the Indenture, check either box:

 

o                                    o
3.7                                 3.9

 

If you want to elect to have only part of this Note purchased by the Issuers
pursuant to Section 3.7 or Section 3.9 of the Indenture, state the amount in
principal amount (must be integral multiple of $1,000): $

 

 

Date:

 

 

Your Signature

 

 

 

 

(Sign exactly as your name appears on the other side of the Note)

 

Signature Guarantee:

 

 

 

(Signature must be guaranteed)

 

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Commission Rule 17Ad-15.

 

B-12

--------------------------------------------------------------------------------


 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE(1)

 

The following increases or decreases in this Global Note have been made:

 

Date of
Exchange

 

Amount of
decrease in
Principal
Amount of this
Global Note

 

Amount of
increase in
Principal
Amount of this
Global Note

 

Principal Amount of
this Global Note
following such
decrease or increase

 

Signature of
authorized signatory
of Trustee or Notes
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Include only if security is issued in global form.

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SUPPLEMENTAL INDENTURE

 

This Supplemental Indenture, dated as of                                (this
“Supplemental Indenture” or “Note Guarantee”), among [name of future Guarantor]
(the “New Guarantor”), Tronox Worldwide LLC (the “Company”), Tronox Finance
Corp. (“Tronox Finance” and, together with the Company, the “Issuers”), Tronox
Incorporated (“Parent”) and Citibank, N.A., as Trustee under the Indenture
referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Issuers, the Guarantors named therein and the Trustee have
heretofore executed and delivered an Indenture, dated as of November 28, 2005
(as amended, supplemented, waived or otherwise modified, the “Indenture”),
providing for the initial issuance of an aggregate principal amount of
$350,000,000 of 9½ % Senior Notes due 2012 of the Issuers (the “Notes”);

 

WHEREAS, Section 3.10 of the Indenture provides that the Issuers are is required
to cause each wholly-owned Domestic Subsidiary (other than Immaterial
Subsidiaries) created or acquired by the Company or any of its Restricted
Subsidiaries after the Issue Date, to the extent set forth in the Indenture, to
execute and deliver to the Trustee a Note Guarantee pursuant to which such
Guarantor will unconditionally Guarantee, on a joint and several basis with the
other Guarantors, the full and prompt payment of the principal of, premium,
interest and Special Interest, if any, on the Notes on a senior basis; and

 

WHEREAS, pursuant to Section 9.1 of the Indenture, the Trustee, the Issuers and
the Guarantors are authorized to execute and deliver this Supplemental Indenture
to amend the Indenture, without the consent of any Holder,

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor, the Issuers, the Guarantors and the Trustee mutually covenant and
agree for the equal and ratable benefit of the Holders of the Notes as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1                          Defined Terms.  As used in this Note
Guarantee, terms defined in the Indenture or in the preamble or recital hereto
are used herein as therein defined, except that the term “Holders” in this Note
Guarantee shall refer to the term “Holders” as defined in the Indenture and the
Trustee acting on behalf or for the benefit of such Holders.  The words
“herein,” “hereof’ and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.

 

C-1

--------------------------------------------------------------------------------


 

ARTICLE II

 

Agreement to be Bound, Note Guarantee

 

SECTION 2.1                          Agreement to be Bound.  The New Guarantor
hereby becomes a party to the Indenture as a Guarantor and as such will have all
of the rights and be subject to all of the obligations and agreements of a
Guarantor under the Indenture.  The New Guarantor agrees to be bound by all of
the provisions of the Indenture applicable to a Guarantor and to perform all of
the obligations and agreements of a Guarantor under the Indenture.

 

SECTION 2.2                          Note Guarantee.  The New Guarantor hereby
fully, unconditionally and irrevocably Guarantees, as primary obligor and not
merely as surety, jointly and severally with each Guarantor, to each Holder of
the Notes and the Trustee, the full and punctual payment when due, whether at
maturity, by acceleration, by redemption or otherwise, of the Obligations
pursuant to Article X of the Indenture on a senior basis.

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.1                          Notices.  All notices and other
communications to the New Guarantor shall be given as provided in the Indenture
to the Guarantors, at its address set forth below, with a copy to the Issuers as
provided in the Indenture for notices to the Company.

 

SECTION 3.2                          Parties.  Nothing expressed or mentioned
herein is intended or shall be construed to give any Person, firm or
corporation, other than the Holders and the Trustee, any legal or equitable
right, remedy or claim under or in respect of this Supplemental Indenture or the
Indenture or any provision herein or therein contained.

 

SECTION 3.3                          Governing Law.  This Supplemental Indenture
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

SECTION 3.4                          Severability Clause.  In case any provision
in this Supplemental Indenture shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and such provision shall be ineffective
only to the extent of such invalidity, illegality or unenforceability.

 

SECTION 3.5                          Ratification of Indenture; Supplemental
Indenture Part of Indenture.  Except as expressly amended hereby, the Indenture
is in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect.  This Supplemental
Indenture shall form a part of the Indenture for all purposes, and every Holder
of Notes heretofore or hereafter authenticated and delivered shall be bound
hereby.  The Trustee makes no representation or warranty as to the validity or
sufficiency of this Supplemental Indenture.

 

SECTION 3.6                          Counterparts.  The parties hereto may sign
one or more copies of this Supplemental Indenture in counterparts, all of which
together shall constitute one and the same agreement.

 

C-2

--------------------------------------------------------------------------------


 

SECTION 3.7                          Headings.  The headings of the Articles and
the sections in this Note Guarantee are for convenience of reference only and
shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

[NEW GUARANTOR],

 

as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

CITIBANK, N.A., as Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TRONOX WORLDWIDE LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TRONOX FINANCE CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

 

TRONOX INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[INSERT SIGNATURE BLOCKS FOR OTHER GUARANTORS]

 

C-4

--------------------------------------------------------------------------------

 